Preparation for the EU/Latin America Summit (Madrid, 17/18 May 2002)
The next item is the Council and Commission statements on the preparation for the EU/Latin America Summit, which is to be held in Madrid on 17 and 18 May 2002.
Mr President, ladies and gentlemen, in June 1999 the first Summit of Heads of State and Government between the European Union, Latin America and the Caribbean took place in Río de Janeiro on the initiative of France and Spain. During this Summit, Spain offered to host a second one which was agreed at the time, and which furthermore would coincide with the Spanish Presidency of the European Union.
Therefore, as planned, the Summit will take place in Madrid on the 17th and 18th of this month, that is, on Friday and Saturday of this week.
The profound changes which took place in European and in the Americas during the 90s and the mutual desire to establish a general framework for bi-regional relations were the prime motives for staging the Río Summit. At the end of that Summit, the Heads of State and Government adopted two important documents: the Río Declaration, which established the general principles to be applied to relations between Europe, Latin America and the Caribbean and a second document, designated as an Action Plan, which identified the 55 priority areas in the political, economic, cultural, educational and social fields, amongst others, which should form the basis for a strategic bi-regional partnership between the two sides of the Atlantic.
Through this Madrid Summit, the European Union, Latin America and the Caribbean are committing themselves to deepening this partnership so that both regions can together confront the challenges and take advantage of the opportunities offered by the new 21st Century.
In Madrid, the Heads of State and Government propose to adopt three documents: an evaluation report recording what has been achieved since the Rio Summit, a document presenting the increasingly numerous common positions and values we share, and, finally, a political declaration which, as well as announcing the consolidation of our strategic bi-regional partnership, will list the firm commitments made at the highest level by both regions in the political, economic and cooperation fields and which go further than the measures adopted at the first Summit.
Until 1999, relations between the European Union, Latin America and the Caribbean had been based on a mainly sub-regional approach. Political dialogue and cooperation were designed for the various sub-regional realities, in other words, dialogue was subdivided. We established the San José dialogue for Central America, the dialogue with the Andean Community, Mercosur, Icaricom, and apart from certain exceptions, such as Mexico and Chile, which had a particular specific relationship, practically all the dialogue centred on differing sub-regional units.
The Rio Summit had the merit of introducing this new bi-regional approach, which has undoubtedly added weight to relations between the European Union and the sub-regions and individual countries.
With a view to this second Summit, the Spanish Presidency has worked intensively to make substantial progress on the three strategic dimensions I have mentioned. Furthermore, we must stress that we have wanted this strategic relationship between the European Union and Latin America and the Caribbean from now on to be the framework or benchmark on which the European Union's relations with each of the subregional areas or individual countries of Latin America and the Caribbean will be built.
From the point of view of political dialogue, the European Union's priorities in relation to Latin America and the Caribbean, during the short period between the Rio Summit and today, have essentially been the strengthening of democracy and the Rule of Law, the defence of human rights, the fight against drug-trafficking, as well as the promotion of regional integration and coordination between the different positions of both regions in relation to the international agenda within the framework of international organisations and conferences.
At the Madrid Summit, both regions wish to take a further step, in not only a quantitative but also a qualitative sense, which would consist of a better structuring of political dialogue and a broader range of issues for discussion, which would also cover those not relating to regional problems. We hope that this step forward will lead to the development of a common approach to world issues.
From an economic point of view we should begin by stressing that the European Union is very different from Latin America and the Caribbean in economic and social terms.
The population of Latin America and the Caribbean is greater than that of the Europe of the Fifteen - I am not talking about the enlarged Europe, since that will clearly have a larger population - and on the whole it is very young, that is to say it comprises very low age ranges.
Average per capita income in Latin America and the Caribbean is little over EUR 3 000 per year, while the average in the Union is seven times greater.
The bi-regional market continues to offer many opportunities for trade. Between 1990 and 2000 European exports have increased from approximately EUR 17 billion to EUR 54 billion, in other words they have almost trebled.
European imports from Latin American and Caribbean countries during that same period have increased from approximately EUR 27 billion to EUR 58 billion. In other words, they have doubled. Despite this spectacular increase in volume, imports originating from Latin America and the Caribbean have gone from 24% of the total in 1990 to just 12% of the total in 2000. In relative terms, trade between the two sides of the Atlantic is decreasing, but it is increasing within the American continent.
There has also been a considerable increase in direct European investment in Latin America and the Caribbean. The European Union is currently the biggest investor in the region. Investments have risen from EUR 66 billion in 1997 to EUR 122 billion in 1999, which represents almost 11% of all European foreign investment and almost two-thirds of European investments in non-OECD countries. This investment, Mr President, is a great reflection of the European Union's confidence in and commitment to the whole Latin American and Caribbean region and without doubt makes a great contribution to the growth of economic activity and the creation of employment in that region.
Furthermore, and above all, the Europe of the Fifteen shares deep historical, political and cultural roots with Latin America and the Caribbean, which help in the development of a genuine identity and a genuine strategic partnership.
These common positions and values are creating important ties in terms of identity and solidarity and are encouraging both regions to exchange more and more of their own experiences and to combine their resources in order to resolve common problems.
Amongst the challenges which the European Union and the countries of Latin America and the Caribbean must face is the need to modernise education systems, to create an economic and social climate favourable to sustainable development and to establish mechanisms for good governance.
The promotion of a strategic partnership cannot be based purely on a common identity, whether this be historical, cultural or political, but must be the result of a shared interest in order to turn principles, values and objectives into practical mechanisms for dialogue and cooperation, so that the two regions can confront all the great challenges of this new millennium in a united fashion.
On the 17th and 18th in Madrid, the Heads of State and Government of the 48 countries of Latin America and the Caribbean and the European Union who will attend the Summit - let us remember that this Summit of Heads of State and Government is the largest and broadest to be held in the Union, since we are talking about 48 Heads of State and Government - are going to try to give significant impetus to the strategic bi-regional partnership, which, as I said earlier, began in Río de Janeiro in 1999.
In each of the strategic pillars on which this partnership is based, the political, the economic and cooperation in the social, educational and cultural fields, both regions have wanted to take a significant step forward. I would like to make a special mention of the joint fight against terrorism, through compliance with all the international conventions in this field, as well as the application of all the relevant United Nations resolutions.
Efforts will continue to strengthen democratic institutions and the Rule of Law, paying particular attention to human rights and the strengthening of judicial systems, with a view to guaranteeing the equal treatment of all people before the law. Equally, account will be taken of the entry into force of the Rome Statute on the International Criminal Court which, as the honourable Members are aware, has been ratified by many Latin American and Caribbean countries.
The intention is to strengthen political dialogue and consultation within the United Nations system, as well as other international fora, on the most important issues on the international agenda.
In terms of economic and commercial issues we must stress that on 25 April we were able to successfully complete the process of negotiating an association agreement between the European Union and Chile. This is a free trade agreement between the two parties. It is truly innovative in economic terms, unquestionably the most advanced of all those reached between the European Union and other third countries and there has been no hesitation in describing it as a fourth-generation agreement. It is perhaps the free trade agreement that has dealt with the highest number of issues and included the highest number of considerations and there is no doubt that this opens the way for other agreements of this type, both in that region and in other parts of the world. We should remember, however, that in that region we are trying to establish a free trade agreement between two regions of economic integration - the European Union and Mercosur - and therefore the agreement reached with Chile sets a precedent for something truly historic; the establishment of a free trade agreement between two common markets or between two regions of economic integration.
Since it is relevant here, I would also like to mention the recent approval by the General Affairs Council of a proposal for future European Union relations with the Andean Community and with Central America which opens the way for the consideration of the creation of free trade areas between the European Union and both regions and in order to intensify not only cooperation but also political dialogue, which is an added value which did not exist previously in the agreements with these countries.
We all know that the difficult internal situation being experienced by certain South American countries is hindering the complex negotiations for a partnership agreement between the European Union and Mercosur which I referred to earlier. The truth is that the Summit wishes to acknowledge the results of the negotiation, in which the political, institutional and cooperation chapters have been completed and the small amount of progress which has been made in the fields of commerce and the measures for facilitating commerce so that we do not abandon this important project of a future free trade agreement between Mercosur and the European Union.
Both regions - I am referring to the European Union, Latin America and the Caribbean in general - have committed themselves to working together to ensure the success of the World Conference on Sustainable Development in Johannesburg in August, as well as adopting a mutual commitment to succeed in something very important on which the Latin American countries have a great deal to say, that is the Millennium Round, with the commercial issues recently launched in Doha.
Education, culture and access to knowledge are undoubtedly important keys to success in the 21st Century. I would like to highlight the launch of the @lis Programme for cooperation with Latin America in relation to the information society, recently approved at the meeting of science and technology Ministers in Seville and the ALCUE programme in the field of scientific and technological cooperation and a new programme of post-graduate grants intended to help 4 000 students from the other side of the Atlantic to benefit from the advantages of studying at European universities.
Finally, Mr President, I would like to repeat that at this Madrid Summit, which, as I have said, we expect to be attended by 48 Heads of State and Government, a bi-regional process based on a strategic partnership will be consolidated. I am convinced that at the end of the Summit we will be able to celebrate the progress made on a process which begun just three years ago.
Mr President, the day after tomorrow, as the presidency has just pointed out, the second Summit between the European Union, Latin America and the Caribbean will take place in Madrid. The fundamental aims of this Summit are: to reinforce the bi-regional strategic partnership that was launched nearly three years ago at the first Summit in Río de Janeiro, and to set out new objectives for the next two years.
I will not repeat all the reasons for the importance of this relationship, which was set out so cogently by the presidency - economic, political and cultural - but we all know how important it is. Rather than repeat what has been said so eloquently already, I would like to address two main questions regarding the Summit. Firstly, what has the Commission done to ensure the success of Madrid? And secondly, what results do we expect from the Summit?
It goes without saying that the Commission is strongly committed to ensuring the success of the meeting in Madrid. And, we are equally committed to ensuring that the bi-regional process initiated at Rio succeeds. Indeed, what is at stake in Madrid is the fundamental credibility of this whole process.
As Parliament knows, public opinion has been increasingly critical of summits in recent years. We look back to the controversy surrounding the G8 meetings last year. These summits are frequently derided as high-level talking shops that too often produce little more than hot air. The summits' grandiloquent final declarations are frequently, and perhaps rather embarrassingly, contrasted with the paucity of the results they actually achieved.
As the Commission has repeatedly emphasised, we are determined that Madrid will not just be a talking shop like that. It has to be credible, and in order for it to be so, we need to demonstrate clearly that the ambitious objectives defined at Rio have been achieved.
I do not want to launch into a long-winded overview of everything that has stemmed from Rio. Nor am I the right person to outline everything that others have achieved since then. Instead, I shall concentrate on the Commission's accomplishments in the priority areas of cooperation that it committed itself to work on.
I firmly believe that we have fulfilled our part of the bargain and we can go to Madrid with our heads held high.
Firstly, the Commission has launched several programmes aimed at supporting and strengthening those institutions that explicitly defend human rights. These include a regional programme in support of ombudsmen in Latin America and two multi-annual programmes on democracy and human rights. In addition, the Commission has co-financed a bi-regional conference on the work and cooperation of ombudsmen and national human rights institutions, as well as an inter-continental conference on human rights protection.
Moving on to information society, which the presidency referred to, our most notable achievement has been the adoption of the @LIS programme. Aimed at reinforcing cooperation between the European Union and Latin America, it was officially launched at the EU-Latin America and Caribbean ministerial meeting in Seville a few weeks ago.
In the social sphere, the Commission also goes to Madrid with a positive balance sheet. We have promoted the participation of different civil society groups and have financed a series of meetings that will submit their conclusions to the Summit. We have co-financed an academic seminar on social equity, an NGOs forum as well as a civil society meeting. This is on top of the recent business forum held last month in Mexico. As evidence of our ongoing commitment in this area, it is worth noting that in programming cooperation for the period 2000-2006 the Commission has allocated a substantial part of its existing financial resources to the social area.
In addition, the Commission is currently working on all initiatives aimed at increasing public administration capacity in social policies, through exchanges of experience, best practice and know-how.
Finally, in the field of education, the Commission has approved an ambitious scholarship programme under the name of ALBAN. Over a period of nine years, 4 000 scholarships will be awarded to Latin American graduates wishing to complete their studies at European universities.
I want to emphasise to Parliament how much importance I personally attach to this programme. As we all know, too often Latin American students feel that they have no choice other than to head directly north to continue their studies. We have to give them another option: the option of coming to study at European universities. That would be good for us, and I hope it would be good for the next generation of leaders in Latin America. These are scholarships which will be generous - worth about EUR 19 000 each year. They will be managed by, I hope, a network of higher education institutions. If we can make a success of this scholarship scheme, we can look at developing similar schemes in other areas, because I believe profoundly - a point made by Mr Iglesias on a number of occasions - that one of the most important ways in which we can help our partners around the world is by opening our own universities to as many of them as possible.
Let me move on to my second main question: what does the Commission expect from the Summit?
First of all, Madrid should be an opportunity to enhance the political dimension of our bi-regional strategic partnership. This partnership is about more than just developing cooperation projects: indeed, 48 heads of state and government have not come together simply to endorse a new list of projects. I am convinced that what is really important is the opportunity that Madrid presents us with to give political weight to fresh and bold initiatives. In particular, we need to bring our political dialogue into sharper focus. By doing so, we will come closer together on issues of common concern, such as climate change, the development agenda agreed at Doha, the International Criminal Court and human rights. We must also commit ourselves increasingly to assert these convergent positions in international fora. This will result in the strengthening of the multilateral system.
Europe has a particular responsibility, through our actions and cooperation with others, to make it clear that, in our judgment, the only way in which we can tackle international problems is through international cooperation. We should look in particular for partners in making multilateralism work in Latin America and the Caribbean.
Secondly, the Commission expects the Summit to address what is one of the most important questions for the people of Latin America and the Caribbean: the fight against social inequities and the search for social cohesion. We know - some of the figures were given by the presidency - that Latin America faces a potential problem of political instability because of social inequity. This issue needs to be addressed, and the Summit should concentrate on the search for solutions to this problem.
Lastly, we expect Madrid to represent a milestone in a number of sub-regional negotiation processes - again, as the presidency pointed out. Perhaps most significantly, the Summit will mark the conclusions of our negotiations with Chile. This is indeed a considerable achievement. It constitutes a major strengthening of bilateral relations and I endorse everything that the presidency said about the extraordinary depth and breadth of the agreement we have concluded with Chile. It is one of the most important agreements we have ever concluded with any country. Elsewhere, the Summit should welcome the fact that the negotiation of the political, institutional and cooperation chapters with Mercosur is practically finished. I hope it also encourages the efforts being made to conclude the outstanding negotiations in due course.
With regard to Central America and the Andean Community, the European Union has been particularly sensitive to the requests of these two regions significantly to enhance their relations with us. The General Affairs Council conclusions of 15 April have paved the way for the negotiation of a political dialogue and cooperation agreement with both regions. These negotiated agreements will seek to enhance our trade and investment relations and prepare the ground for still closer cooperation in the future. By doing this, the European Union has satisfactorily responded to the legitimate aspirations of these countries, and I hope the Madrid Summit will wholeheartedly support this move.
Before concluding, I would like to extend my congratulations to the Spanish presidency for the excellent work it has carried out regarding the preparation of the Summit. I would also like to pay tribute to the European Parliament's extraordinary commitment to the future of our relations with Latin America, and to one or two individual Members who have played a particularly constructive role, one of whom is going to speak as soon as I have sat down. I should like to congratulate Parliament in particular on the ambitious and far-reaching initiatives contained in the resolution of 15 November 2001.
We in the Commission have been working hard with the Spanish government and others to make this Summit a success. We have been working for almost 18 months with that objective in mind. We have been able, not without some difficulty, to bring to fruition schemes like the scholarship programme and the programme on the information society. We have concluded negotiations with Chile on an extremely wide-ranging agreement, as we said, which many faint hearts thought impossible. We have made more progress with Mercosur than most would have predicted. Now we want to raise the level of our relations with the other subregional groupings as well. This provides the basis for a good Summit, which will further strengthen our bi-regional relationship and prepare us to take things forward even further when we next meet - probably in two years' time - almost certainly with a larger European Union.
Mr President, by including this item on the agenda within a very difficult international context and coinciding with the visit of President Fox and a large delegation of Mexican parliamentarians, we have wanted to stress this Parliament's interest in relations with the countries of Latin America on the eve of the Summit.
I agree with Mr Patten's view that this type of meeting has been criticised because the great declarations they lead to are often not turned into concrete objectives, and I believe that in reality summits should be the ritualistic embodiment of an underlying political will which will generate the political energy necessary for the machinery to function.
Our task now is to give substance to this ambitious objective of the strategic and regional partnership which the Heads of State and Government drew up in Río de Janeiro. And I agree with Mr Patten that the European Union is approaching this Summit with a series of very positive messages.
Firstly - and I believe this does credit to all the political groups in this Parliament - it has a clear and ambitious report aimed at the constitution of a bi-regional partnership which attempts to create a common European Union strategy for Latin America.
Secondly, it has a will which is reflected in budgetary terms, which will allow the European Union to go to Madrid with respectable sums within the 2002 budget.
And thirdly, the EU has an ambitious association agreement, negotiated with Chile - for which we must thank the European Commission for its negotiation efforts and the Presidency-in-Office for its support - and is holding negotiations with Mercosur which must also be given new impetus, because it is at moments of crisis that this type of agreement can be more necessary than ever. The European Community must also present, through the Commission, guidelines for negotiation, for new agreements with the Andean Community and Central America which, in the opinion of this House, must provide - I am not saying at this moment - the prospect of a partnership, as the President of the European Parliament has said in a recent letter to the President of the Commission; and also an ambitious Commission programme which includes a whole series of initiatives which, although they do not imply a single euro more, are very important in relation to the creation of this bi-regional association.
Amongst all this praise, Commissioner, please allow me to make a small critical point: you will understand that we consider the reduction of EUR 30 million which the Commission has proposed in its preliminary draft budget for 2003 not to be the best calling card to present to the Summit at the moment.
Having said this, I believe it is important that the Summit should take account of the fact that the great and profound social inequalities in Latin America may jeopardise the progress made through so much effort in the fields of co-existence and democratisation and that therefore we must send a very clear message of support for normalisation and democratic consolidation in countries such as Venezuela and Argentina, the inclusion of FARC and the LN on the list of terrorist organisations, also the will to normalise relations with Cuba, on the basis of the principles of the democratic clause, and its gradual incorporation into the Cotonou Agreement. And I believe it is essential for the European Union enthusiastically to create an ambitious global relationship with Latin America so that the United States is not the only protagonist, since they do not ask too many questions about the degree of regional integration in Latin America.
Therefore, Mr President, I hope that this Summit will send a clear message, at a clearly-defined level, that we want to create a common area which will take the form of a great transatlantic axis to provide a direction for relations between the European Union and Latin America for the coming millennium.
Mr President, Madrid is a summit of Heads of State and Government. But may I take this opportunity to point out in all modesty that the European Parliament has cultivated very close relations with Latin American parliamentarians for years now; in fact, the longest-standing relations between the European Parliament and other parliaments are with Latin America and date back to the early 1970s.
How Latin America develops over the coming years and decades will also depend to a very considerable degree on its relations with Europe. I think that we underestimate our potential. I should like to make the point here that relations with Latin America must, above all, include a scientific and technical dimension, an industrial dimension, as we have with the United States -why not with Latin America as well?
May I remind you that Europe's two biggest scientific institutes are in Latin America: the ESO or European Southern Observatory in Chile, which has done a great deal for astrophysics in Chile, and our space centre in Kourou, because French Guyana is also on Latin American soil. I also advocate intensive dialogue involving industry in Europe and Latin America. Something along these lines began with Mercosur and could be extended to the whole of Latin America.
Mr Patten rightly referred to Kyoto and climate policy. If I had the time, I could work out what emissions trading might mean in the future for Latin America. The President has signalled to me that I do not have the time. If I did, I would work it out for you and you would be astounded at the possibilities it encompasses. In short, we have a great many opportunities for relations with Latin America. We must use them, not just talk about them!
Mr President, we must remember that the world is in disarray, and not only as a result of globalisation or the new international situation following 11 September, but also as a result of exclusion, privilege, corruption and favouritism.
This situation affects Europe, Latin America and the Caribbean. We must therefore take advantage of this Summit in Madrid to consider the situation frankly and achieve pragmatic conclusions and convince ourselves of the need amongst all of us to ensure that the whole of society functions correctly and its quality of life is improved, and we must seek a road towards peace and stability on the planet, particularly in these two geographical blocks - the European Union and Latin America and the Caribbean - which are united by history. In this regard, respect for human rights and the rejection of political impunity and intolerance, as well as the strengthening of democracy and the incorporation of civil society into political decision making must be the key priorities of our future joint action, within the framework of respect for the sovereignty and independence of peoples.
In Madrid we must, therefore, strengthen interinstitutional political dialogue in order to ensure a climate of trust and achieve suitable relations.
Mr President, the first Summit in Río de Janeiro in June 1999 ended with the decision to establish a strategic bi-regional partnership, but the 54 priorities of the action plan decided on at the end of the Summit have largely not been complied with yet.
Moving beyond words, for us the challenge of the Madrid Summit and the initiative of a global strategic partnership consists of offering an option which is fundamentally different to that of the United States. I believe we will have been too unambitious if all we do is repeat that our priority is the establishment of free trade areas in countries such as Mexico or Chile. Or if we say how good the policies of the International Monetary Fund in Argentina are, while ignoring the data indicating that 41% if the population in Latin America is still living in poverty, that 56% of the income they derive from exports is used to pay debts, and that in countries with which Europe has agreements that are seen as models - such as Mexico -extremely serious violations of human rights are still taking place. We will also have been too unambitious if we allow our multinationals to treat their workers in a way which would be considered unacceptable in Europe, as is the case with the German company Continental Tyres in Mexico, or if we intend to intervene in the Colombian conflict simply by producing prescription lists to try to define who is a terrorist and who is not.
Finally, Mr President, we do not want to forget that the Spanish Presidency was very careful about accepting the attempted coup d'état in Venezuela - I do not know how else to describe this acceptance - and that this had a very negative effect in Latin America, whose governments, in contrast, recognised the democratic value of the Chávez Government.
With regard to the resolution, we ask - and I will end here, Mr President - that we stick to the compromise agreed by the groups and that we do not vote for an amendment which could seriously complicate the situation of the hostages in Colombia, by introducing the idea that we have to close the door to all types of dialogue. We therefore sincerely hope that this House will not approve the amendment proposed by the European People's Party.
Mr President, I would like to thank Mr de Miguel and Commissioner Patten for their speeches, which have been very illuminating, but I believe we are missing the opportunity to analyse what is happening in Latin America and the role Europe can play.
It is essential that we see the FTAA project as a counter-offensive by the United States to reduce the European Union's influence - which, although in principle it is contradictory, can also be described as beneficial - in relation to Latin America. I believe that is the most important issue which should be dealt with at the European Union/Latin American Summit of Heads of State. And we are therefore obliged to analyse the consequences of both the FTAA project and of 11 September and the change that has taken place throughout Latin America. We must take into account the violations of human rights in Guatemala and the impunity relating to them. We must consider the breakdown of negotiations in Colombia, which have failed, and we, who are committed to promoting dialogue and negotiation, should insist on this policy of dialogue and negotiation in order to restore common sense.
We cannot pursue the aggressive militarist policy of the United States because that would cause us to lose all credibility in the eyes of the world and of Latin America.
The same can be said with regard to Venezuela, Argentina and Brazil, where, incredibly, democratic candidates from the Workers' Party and trade unionists are being eliminated before the elections, and all with the usual impunity.
Therefore, our influence in Latin America, in view of the Summit, should be decisive, in order - just as Mr de Miguel and Commissioner Patten have said - to strengthen human rights, peaceful co-existence and democracy through the influence which the European Union can exert and which the United States is failing to exert. I therefore believe that it is worth taking full advantage of this opportunity and that we must not turn our backs on the situation.
Mr President, with the second summit between the European Union, Latin America and the Caribbean taking place in Madrid this weekend, it is quite right that the European Parliament should today be reviewing its position on relations with these two regions. Latin America indeed continues to face political, economic and social challenges that require Europe and Latin America to work together with mutual respect. The summit is, therefore, an excellent opportunity for defining the strategic framework needed by the European Union to develop a foreign policy involving more balanced association and cooperation with the countries of that area. Seen in that light, a common EU vision of South America is not just strategically important, it also needs to be encouraged at the political level.
The starting point for this common strategy and for EU policy on Latin America should be the principle of association, and it needs to enjoy the support of both sides. Implementing this strategy involves adopting an overall approach so as to encourage relations between the various parties in a consistent and organised way. This does not mean that the European Union should not encourage ever closer cooperation with the individual countries in that part of the American continent, especially given that some of them, such as Argentina and Venezuela, are for various reasons passing through a particularly difficult period. In this context we think there are many advantages to bilateral partnerships between either the European Union or its Member States and various Latin American countries.
These bilateral cooperation arrangements are the precursor of the successful application of the common European strategy. The objective of sharing prosperity by creating a free trade area by 2010 is very important and must not fail to take account of the differing weight of the various partners. In the context of this bi-regional political dialogue, both the European Union and the countries of Latin America need to marshal their forces so as to identify specific initiatives and actions that will provide their relations with a strategic framework which is both authentic and well structured. For example, we need to define a global plan for combating drug trafficking, and also to strengthen agreements on security, which have become increasingly urgent since the terrorist attacks of 11 September. It is also essential to step up trade and to encourage investment in both regions, which implies support from private initiatives in the countries of Latin America as a key aspect of this mutual development strategy.
Lastly, we should not lose sight of the need to defend and strengthen human rights and to promote democracy in all the countries of the region, without exception. I therefore support the proposal for a joint resolution whilst recognising that compromise texts like the one we are debating sometimes lack in clarity what they may gain in parliamentary support.
Mr President, one of my ancestors was the captain of a ship sailing between Scotland and Valparaiso, Chile. Sadly, he drowned on one of those hazardous journeys. So trade with Latin America is long established between my country and this great continent.
It therefore gave me great pleasure to attend the EU-Latin American Parliamentary Conference in the same city last April. I am hopeful that Chile will shortly become the most recent signatory to a wide-ranging cooperation agreement with the EU, as Mexico - whose President Fox is visiting us here in this House today - did following the first summit meeting in Rio in 1999.
Recently, Latin America has been very much in the news. We have had President Carter's reconciliation visit this week to Cuba, the sole remaining communist dictatorship; the farcical short-lived coup in Venezuela against the maverick President Chávez; the sad economic meltdown that we now see in once prosperous Argentina; as well as the ongoing tragedy of Colombia, racked by guerrilla war, political assassinations and illegal drug trafficking.
Nevertheless, in spite of these problems, I retain a degree of optimism that Latin American countries will eventually realise that to reach western-style prosperity and security they will have to put aside their petty divisions - which are small compared to the linguistic and cultural differences that we face here in the EU - and unite in developing strong and stable functioning market economies, based on the Rule of Law, good governance, democracy and human rights.
Initially the EU will have to negotiate bilateral treaties, but I am convinced that in the longer run a Latin American free-trade area drawing on the lessons of the Mercosur and Andean Pact countries' experience will emerge over the next decade. This will itself be subsumed eventually into the free trade area of the Americas, as agreed by the USA and the Latin American heads of state and government in Quebec last year. It also established for the first time embryonic clauses on human rights and democracy to which all the states signed up except, shamefully, Venezuela.
I therefore welcome the second summit of the heads of state and government of Latin America, the Caribbean and the EU in Madrid on 17 May. I wish it well in its challenging project of bringing about much closer cooperation between these two great regions of the world.
Mr President, I am not going to talk about the good news in relation to the Madrid Summit. I agree with the words of many of my fellow Members, but I believe that one of our obligations is to point out the possible problems and as far in advance as possible. There is good news about Mexico - today we are going to have the honour of receiving President Fox - about Chile and about other things. But I would like to draw the attention of the Council and the Commission to the poorest region of the American continent, that is, Central America.
From 1984, the European Union played a very positive role in the development of the peace processes in the region. We are seeing political changes which have meant peace and the installation of democratic governments, but also a situation in which the difficulties of economic and social change are being combined with natural disasters and continuing inequality and poverty of staggering proportions.
I believe that the conclusion of a peace agreement should always be viewed as a starting point rather than a point of arrival. And it would be a mistake to be content with the management of the past and not appreciate that there is a risk in the region, and in the whole of Latin America, of a lack of prospects which leads to the most disastrous thing in political and social terms, which is stagnation, not conflict, but a total lack of prospects, the development of stagnant situations.
This problem is particularly serious in Central America and I believe that the Union has an essential role to play in supporting the regional development of the area in the medium and long term.
To be absolutely frank, I believe there is increasing frustration in Central America in relation to the Madrid Summit, and I would ask the Council and the Commission to do everything possible to prevent this, or at least to alleviate it, by offering prospects for the immediate future.
Mr President, Commissioner Patten hit the nail on the head when he said that the danger of these Summits is that they might turn into talking shops. We hope that the Summit will achieve real results, but I agree with Mr Salafranca that the presentation by the Commission of a budget in which the contribution to that region is reduced by EUR 30 million is not the best message to send at this point.
However, I would like to refer to another issue: the issue raised by Mrs Frassoni, who has asked us, on behalf of her group, not to include an amendment condemning terrorism. I believe that this could prejudice the hostages of terrorists and that is a mistake from the methodological point of view. We cannot become hostages to terrorism, because if we give in at this point, then we are actually inciting terrorists to kidnap our nationals and our representatives.
The Spanish police have just countered a terrorist operation which was apparently aimed at overshadowing the Madrid Summit. I believe that this should reinforce our desire to combat terrorism both on this side of the Atlantic and on the other, and to cooperate with the democratic governments of Latin America in order to consolidate the democratic options.
Mr President, I have listened very carefully to the Commission's speech, which I believe was very correct. I would like to state publicly that the Presidency of the Council has had invaluable assistance from the European Commission in relation to fulfilling our desire to give this Summit substance. It is not my job to pass judgement on budgetary issues which, furthermore, I have no information about, but I can say that the Commission will take account of what the honourable Members have said, although this does not fall within the competence of the Commissioner responsible for external relations. However, both this Commissioner and the Commissioner responsible for trade, Mr Lamy, have made a huge effort to give substance to this Summit, which - we all agree - must not merely be a talking shop. The Commission, together with the Member States, has made a great contribution to this.
The panorama we are facing in relation to Latin America is surely one of the most difficult we have seen in recent years. Following the so-called 'lost decade', everything seemed to indicate, during the 1990s, that the Latin American continent was moving forwards, that democratic systems were being consolidated and that great progress was being made in the social field, which is extremely important, because the great problems of Latin America stem from the huge differences between classes, with a very high percentage of people living in a dispossessed class and living without hope. Just when we thought that, by means of our fora for dialogue - whether at sub-regional or at other levels - such as the Rio Group, the San José dialogue, the Andean dialogue, Mercosur, etc., we were beginning to find a way to improve the region, it turns out that we are now facing a very serious situation.
The truly dramatic situation of Argentina has been mentioned. There has also been mention of the situation of Venezuela, of Central America ? it is not just one country but a whole range of countries which are not in a position to progress, and - as Mr Obiols i Germà said - they have practically been forgotten. It appears that the rest of the international community has turned its attention entirely away from Central America. These are the realities we must confront in a context in which the European Union is fully aware of its historical commitment to the other side of the Atlantic. There is absolutely no doubt that transatlantic relations are an essential part of Union's foreign policy as a whole.
America as a whole, from Canada to the Magellan Strait, is a continent in which European culture, history and life have had a great influence. The result of this influence has been hybrid societies, differing societies, which are not European but whose value systems are based on everything they have inherited from centuries of our presence throughout that enormous continent. The European Union's desire is to value the idiosyncrasies and independence of all those countries while at the same time strengthening all those purely European values which are still alive in those societies and which we are obliged to maintain through our policies. We naturally have to do more than that and that is why we are so involved in the issue of economic development.
We also know, however, that solutions are always long-term, because there are regions, such as Central America or the Andean area, and even the most developed regions, the Southern Cone, which, because of their circumstances, will in reality be very seriously in debt over the coming years, with social consequences which may be extremely dangerous for the future of those countries. I therefore believe that the examples that have been provided, such as the free trade agreement with Mexico and the one we are now going to sign with Chile, offer a means for fairer and more intense exchanges at the highest level. The Union has only reached free trade agreements with one Latin American country, Mexico, and now it is going to sign one with another, Chile, but with the rest of world we have no free trade agreements.
This indicates that we must move towards a shared and fairer commercial system, but, at the same time we must not forget that, together with those two countries, which are the exceptions, there are other countries which have very serious problems, which are not going to be resolved purely by free trade agreements, since, as Mrs Frassoni said, trade is not everything, and we must also act on other levels. This will enable us to take a clear initiative with regard to the policy of the United States which actually is restricted to a great free trade agreement, the FTAA, and offers nothing else. The added value of our European culture and our historic link to that continent must be that "something more" that we must offer, firstly, through the elimination of differences in wealth and the creation of a more balanced and just society, and, above all, through the promotion of good governance, respect for the Rule of Law and respect for human rights. These must be the messages and I believe that the Latin American countries are hearing them. Mr Fox will hear them today - because today we are going to hold a meeting with him - and I believe that all the Heads of State and Government will also hear them within the framework of the dialogue with Europe.
Therefore, the Presidency takes good note of the fact that the European Parliament's sentiment is precisely that: we must go further than the commercial field, without ignoring it, in order to increase the quality of our relations with Latin America through dialogue between closely-related countries, because we share a culture, language, history and values - above all values - and because the values which have made European society what it is must also make Latin American society more prosperous, more egalitarian, more just and more protective of human rights.
It is in this spirit that the Presidency will approach the Summit and furthermore it now has the support of this Parliament in order to move in the direction we consider to be appropriate.
Thank you, President-in-Office.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the joint debate on:
the report (A5-0148/2002) tabled by Mr Elles, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission Communication to the Council on Reinforcing the Transatlantic Relationship: Focusing on Strategy and Delivering Results [COM(2001) 154 - C5-0339/2001 - 2001/2139(COS)]
and
the Council and Commission statements on the outcome of the EU/US Summit of 2 May 2002 and the state of transatlantic relations.
Mr President, I rise to introduce my report on transatlantic relations. It is a timely debate with the rapidly changing transatlantic relationship today.
As many will know, I have always been a strong supporter of closer transatlantic relations. It is logical, in an area of globalisation, for Europe and America to think of a strengthened transatlantic partnership based on shared values and common interests. But logic is not necessarily sufficient. There are real grounds for concern, the traditional transatlantic ties are now weakening, without new bridges being built; increasing numbers feel that NATO may not exist in five years' time; and certainly the NATO-Russia Council, as we see published today, is fundamentally changing our whole security relationship.
I would like to examine why this is happening, what the concerns are and what we should do about it. NATO inevitably is changing, no longer is it a defensive organisation against a country which no longer exists. It is becoming more political, more international. After 11 September quite clearly one partner, America, feels that it is a nation under attack. We in Europe do not have that feeling. It gives a much clearer focus on what should be done in military matters. Finally, America perhaps is a country which is certainly not used to, and may not wish to, share sovereignty and multinational institutions, as we have become more used to in Europe. It therefore sees things in a very different light when participating in international institutions, even if it is aware that for market access global rules of governance are needed.
What then are the concerns? My report is very clear on this. A number of different concerns have been raised by colleagues, of a political nature: the lack of US participation in the Kyoto Protocol, the biodiversity convention, the Ottawa Convention on land mines and, recently, the refusal to sign the treaty establishing the International Criminal Court.
Secondly, economic concerns. We have seen two recent instances of American action on steel and now American action to increase agricultural subsidies. In many ways, these show that they are living in a world of their own, detached from reality outside. Finally on foreign policy, where the US seems to wish to continue its ideas for action against Iraq, this is seen by many as not perhaps the best way to deal with that problem.
What then should we do? The report I am submitting to the House, together with my colleague, Mrs Mann, shows that we have many good ideas, but we have perhaps not paid sufficient attention to what we should be doing. The key element of the report is that we need to continue to update NATO, update the new transatlantic agenda to develop a sustained and strengthened transatlantic partnership based on a new confidence pact and concept of mutual recognition in which our respective roles can be clearly defined. There are a lot of examples, but I will give a few here to the House.
NATO remains not only the fundamental guarantee of Euro-Atlantic stability and security, it is the essential framework for coalition operations. NATO needs to respond to new global challenges, realising the form of political and military structures is shifting from collective defence to collective security.
It is essential for adequate defence budgets to be combined with courageous steps towards coordination and greater rationalisation of defence procurement. Modernisation instead of marginalisation of partnership requires the US to open its defence markets and us, in Europe, to coordinate where possible. We need to develop a common and comprehensive definition and concept of security and risks to security. We also need to understand that NATO and the EU need to work closer together, by bringing together the non-military tools at the EU's disposal, combined with the decisive military capabilities available to NATO. We need a reinforced political dialogue.
My colleague Mrs Mann will deal with the economic aspects, on which there are several excellent proposals. We need to engage the US in constructive multilateral dialogue and to strengthen parliamentary involvement in this whole dialogue.
What does this mean? We have made one or two small steps at the EU-US summit on this positive agenda, but there is one major element missing and that is the strategic view of the long-term destination of this transatlantic partnership on which we have no real ideas. We in this House have always supported a longer-term, deeper transatlantic partnership, that is why we are calling on the Commission to produce a report. Its own communication is lacking in strategic thinking, and we need to make great progress on that issue.
Mr President, ladies and gentlemen, Mr President-in-Office, Commissioner, my colleague's closing comments make an excellent introduction to my intervention. It is true, we need more strategic thinking and vision. This is a very, very difficult situation to deal with. Only if we try and put transatlantic relations on a new footing and make the quantum leap to strategic thinking will there be any permanent rapprochement between us in the long term.
I have focussed, on behalf of the Committee on Industry, External Relations, Research and Energy, on investigating the economic implications. I came to the following conclusion, which my fellow Members supported and which I should like to thank James Elles for including in his report. Basically, we started from the premise that the transatlantic market already exists; you can see that for yourselves in several sectors. However, this has consequences because politicians and the public barely even notice this.
We basically start from the premise that we are competitors. We are, however, also well aware of the fact that there is a closeness between us and that we are partners. But this very often finds relatively little expression in political action. So we need to take more note of economic realities and translate them into political thinking. That should also give us food for thought for strategic planning.
The consequences are considerable. We have found evidence of increasingly frequent frustration between us and of alienation setting in. We have found evidence of segregation and of harping back to national policies - mainly on the American side but, to be fair, we are not completely innocent of this - and an upswing in so-called American and European values. This leads to more and more trade disputes, which feed on these problems.
The question is: what can we do? As James Elles rightly says, we need to update the new transatlantic agenda and transatlantic economic partnership. How can we do that? I think we need a radical paradigm shift. We need to move away from mutual observation. We can achieve this paradigm shift in three ways: first, through a sectoral analysis of economic interdependence, secondly, by strengthening bilateral methods upstream of the WTO dispute settlement procedure and early warning system and, thirdly, through greater rapprochement. The Commission already set this out at the summit in the form of a positive agenda which the Council confirmed. And we shall welcome it on Parliament's part.
I do not intend to go into any further detail right now. The details are there in the report and I trust that the Commission and the Council will support it.
Mr President, I have listened carefully to Mr Elles' presentation of his report and also to Mrs Mann's speech. In my view, their assessment of the current state of our relationship with the United States and in particular of the Transatlantic Agenda and the future of our relationship merit careful study by the Commission and the Council.
As Mr Elles stated, in recent years circumstances have arisen resulting in changes in our relationship with the United States. Clearly too, the United States has adopted attitudes which are at variance with a number of common principles we felt had been accepted in the context of the Transatlantic Agenda.
Nonetheless, I believe these are mere blips in what is essentially a strong relationship we trust will prove very significant. In fact, relations with the United States are already established and important, regardless of whether it is incumbent on us to reflect on strengthening them. Of all the Union's external relationships, the transatlantic relationship is surely the closest one between the European Union and a third country.
The European Union/United States Summit was held in Washington barely two weeks ago. There can be no reservations in declaring that its outcome was excellent. Both parties maintained a commendable constructive spirit across the whole range of issues discussed. This exemplifies what I stated earlier. It shows that regardless of some frustration on our side because of our aim of maintaining a more intense relationship with the United States, the fact is that due to the intensity and closeness of the transatlantic relationship the United States is currently one of the Union's very special partners.
We are working together in a number of areas such as the war on terrorism and the joint effort to resolve regional conflicts, notably in the Middle East. The significance of the fact that a meeting of the so-called Quartet was held immediately after the summit should be noted. We are also engaged in drawing up and debating a positive agenda on issues related to trade. It is therefore appropriate to focus on the more important aspects of our mutual understanding rather than keep highlighting those areas where we disagree. The latter mainly involve minor trading issues and, incidentally, amount to less than 5% of the volume of trade between the United States and Europe. There are therefore many good examples of this transatlantic relationship based on common values and on the close cooperation President Bush himself deems to be unique and important.
From a global perspective and as stated in the press conference following the Summit, a number of conclusions may be drawn from this event. I should like to mention the main ones as I feel they encapsulate the current state of our relationship with the United States. In the first place, there is a clear recognition of the density and significance of the relationship between the European Union and the United States in economic terms. After all, together we account for almost half of the world's economy, 40% to be precise. Only 5% of this is giving rise to dispute, as I stated earlier. This represents the greatest bilateral relationship in the contemporary world in terms of trade and investment. There is also recognition of the importance of this relationship in political terms with the renewed joint impetus in the fight against terrorism.
Secondly, the existence of common strategies and challenges was again highlighted. This means the European Union and the United States are strategic partners. Terrorism is the main case in point. Negotiations opened on agreements for extradition and legal aid in criminal cases. The Justice and Home Affairs Council adopted the relevant mandate on 25 April. Cooperation regarding freezing the assets of terrorist organisations and non-proliferation was strengthened. The updated list of organisations of this nature was finalised on the eve of the meeting to bear witness to our commitment and keep alive the struggle against such organisations.
Thirdly, concerning foreign policy, the close cooperation and concerted action on regional conflicts and reconstruction processes was highlighted. Examples of these are the agreement on security in the Middle East on the principles of the end to violence, recognition of states and recognition of the Palestinian Authority as a legitimate participant along with support for the Mitchell and Tenet plans. The improvement in the situation in the Balkans was also noted. Cooperation between the United States and Europe in areas such as Macedonia, Bosnia-Herzegovina, Serbia and Montenegro was cited. Mention was also made of the close cooperation in the reconstruction of Afghanistan and of the political solution achieved in the framework of the Bonn conference.
Fourthly, both parties stated their position regarding the World Trade Organisation's regulations on all trade issues. They endorsed the principle underlying the positive agenda and the qualitative leap involved in identifying areas suitable for cooperation in future.
Fifthly, and still in the same vein, the wish to cooperate in other fora and international processes was declared. Specific reference was made to the Doha Agenda and the run-up to Johannesburg, that is, the Conference on Sustainable Development.
Finally, it was noted that internal changes within the Union had made themselves felt in all these spheres of cooperation. Two such changes are the enlargement process and the establishment of a common foreign security and defence policy, the consequences of which have been felt in a strengthening of the relationship with the United States.
These, Mr President, are the main conclusions to be drawn from this meeting. As is usual practice, the meeting began with a closed session. This was followed by a plenary session devoted to the more political issues. This was in turn followed by a lunch at which the trade issues were dealt with.
Ladies and gentlemen, I hope you will now allow me to present a detailed analysis of the specific content of the negotiations on each of the agenda items, whilst still bearing in mind the ideas I just outlined.
The war on terrorism comes first. As stated on previous occasions, both parties believe it is a key issue and a priority, especially following the events of 11 September. In this connection, the draft agreement on extradition and legal aid in criminal cases was considered. As already mentioned, this followed the approval of the mandate by the Justice and Home Affairs Council on 25 April and was welcomed by the United States.
Efforts to cut off sources of funding for terrorism come second. This led to a reference to the point concerning extending the lists of terrorist organisations in order to bring the European Union's in line with the United States'. There was also discussion on updating the Union's measures with a view to applying United Nations Security Council Resolution 1373. Parliament is doubtless aware that the Presidency made a considerable effort over this item, to the extent of calling several Clearing House meetings and an extraordinary Coreper to deal exclusively with this issue. The extended European Union list was eventually formally adopted on the very day of the Summit. As expected, the United States welcomed this further effort. Nonetheless, a degree of disappointment at the omission of Hamas and Hezbollah from the list was expressed. Both sides undertook to make a greater effort to come up with more consistent lists in anticipation of future amendments.
Lastly, there is the question of non-proliferation. In this connection, the United States focused mainly on what is known as the 'ten plus ten over ten' programme. This is a ten-year scheme aimed at reducing the amount of radioactive and chemical material in Russia. The estimated cost is USD 10 billion. The United States emphasised the importance of the role the European Union can play in this regard, given its relationship with third countries such as Iran. The European Union undertook to include non-proliferation as one of the issues to be dealt with in the political dialogue within the framework of the negotiating mandate for the free trade and cooperation agreement the Union hopes to adopt with Iran. Furthermore, the European Union took advantage of the opportunity to announce measures aimed at strengthening multilateral instruments.
I should now like to move on to comment on the various issues of mutual interest in the field of regional cooperation dealt with at the Summit. I refer to the Middle East, the Balkans, Russia and Afghanistan.
As regards the Middle East, Prime Minister Aznar recalled the need for urgent action not only to achieve a cease-fire but also to give a political dimension to efforts to find a solution. For the United States, President Bush and Secretary of State Powell recalled that the message of the President's speech on 4 April remained valid. The need to take account of the constructive spirit currently displayed by Saudi Arabia, Jordan and by other moderate Arab states was recognised, however. The High Representative, Mr Solana, and Commissioner Patten reiterated the need to rebuild Palestinian infrastructure. They also recalled the conclusions of the ad hoc Contact Group in Oslo concerning the need to avoid a security vacuum in the Palestinian Territories.
It should also be mentioned that Mr Solana drew attention to the unfairness of the accusations of anti-Semitism levelled against Europeans by American public opinion. President Bush admitted these accusations were unfair.
It is also worth noting that the Quartet, as mentioned earlier, met on the fringes of the Summit, and that the United States felt it was a landmark meeting. The value of concerted international action in achieving a negotiated solution to this particular conflict was therefore recognised. Basic agreement was reached on the need to develop the political, economic and security dimensions in parallel. Furthermore, both sides expressed their determination to maintain pressure on both the parties concerned. The United States expressed its appreciation of the efforts made by the European Union in this field and stated that it would always invoke the precautionary principle to avoid compromising American credibility in the area. To sum up, the Washington Declaration strengthens and reiterates the Madrid Declaration of 10 April.
Concerning the Balkans, the European Union placed particular emphasis on the importance of the association and stabilisation strategy, and also on the common interest in the deployment of the APTF police mission in Bosnia-Herzegovina from January 2003. The Union reiterated its willingness to take charge of operation Amber Fox in the Republic of Macedonia. The United States praised the joint initiatives in the area. In addition, the United States declared its willingness to bring pressure to bear on Serbia to ensure the latter cooperated with the Tribunal at The Hague.
The exchange of views on Russia took place in anticipation of the United States/Russia Summit of 24 to 26 May, the NATO/Russia Summit on 28 May and the European Union/Russia Summit on 29 May. The European Union highlighted the positive elements of the political dialogue with Russia. Nonetheless, it also referred to politically sensitive issues such as Belarus and Moldova, and expressed its concern over the situation regarding human rights in Chechnya. The United States welcomed the way concerted action is developing in the area, as this represents tangible evidence of President Putin's Western leanings. In addition, the United States declared its commitment to reach an agreement with Russia on the reduction of nuclear weapons prior to the next summit. It was reported in yesterday's news that such an agreement has been achieved. The European Union added a reference to the economic dimension and to the steps Russia is taking with a view to achieving full market economy status. The latter is a requirement for Russia to join the World Trade Organisation. It is not, however, envisaged that it will become a member before 2004.
The consensual position adopted by both partners over Afghanistan was again much in evidence. The need for bilateral cooperation in the task of rebuilding the country was emphasised. The United States also recognised the European Union's significant financial contribution for that very purpose.
Turning to matters relating to economics and trade, the principle of avoiding further discussion on ongoing contentious issues was retained. Revisiting such issues often only results in overshadowing the significance of the strong economic links between the European Union and the United States. We dealt first with the Doha Agenda, then with the Monterrey Summit and finally with the forthcoming Johannesburg Summit. This item was raised briefly to restate both parties' wish to achieve a consensual position within the multilateral framework of the Monetary Fund, in line with the Presidency's approach. The Nepad initiative was raised as an item to be dealt with within the framework of the forthcoming G8 summit at Kananaskis. There was also reference to the scope provided at Johannesburg for the development of joint cooperation programmes regarding agriculture and drinking water for example.
More specifically, as regards trade disputes, the exchange revealed the United States' willingness to negotiate. This was evidenced by its commitment to abide by World Trade Organisation rules, in particular regarding the contentious issues involving the Foreign Sales Corporation and restrictions on the import of clementines.
Concerning steel, as is already known, the United States envisages the possibility of reaching a negotiated solution to the issue of compensation in the medium term, without prejudice to the complaint the European Union is to lodge with the World Trade Organisation. Each party presented a clear statement of its position. However, both sides reiterated their intention of complying with the World Trade Organisation's regulations. Nonetheless, the European Union continued to argue in defence of its intention to pursue compensation further as the key to protecting its rights.
The item on the Foreign Sales Corporation was dealt with in a positive way, thanks to the favourable climate generated by postponing the panel's decision until June. President Bush undertook to adjust internal fiscal legislation in the United States to bring it into line with the World Trade Organisation.
The issue of clementines was dealt with in the same spirit. The United States maintained its commitment to speed up procedures so as to avoid damaging consequences for the coming harvest. Clearly, this all dates back to before the advent of the new law adopted recently. The latter increases aid to American growers. This move could prove to be another bone of contention between the United States and Europe. It does seem that the United States is failing to send out a positive signal at the very time when we are all jointly committed to reducing agricultural subsidies with an eye to the Doha negotiations. I do however feel that we must draw our own conclusion on this matter, with a view to our negotiating position at the Doha round.
In the positive agenda we have brought together under this heading all those issues on which agreement is likely to be reached in the medium term, and for which the basis of agreement by both parties already exists. In principle, the following items are to be included: reciprocal access to trading on the stock market, the approximation of regulations for organic farming and its monitoring plus the development of a joint prototype for electronic customs inspections.
Mr President, I must again emphasise the Presidency's positive assessment of the Summit between the European Union and the United States in Washington on 2 May. The Summit's effects will be far-reaching. In conclusion, the transatlantic relationship is important and we are indeed concerned about it. Nonetheless, the fact remains that it is a cornerstone in the structure of the Union's external relations, and will, I believe, remain as such.
Mr President, it is exactly a year since I presented to this Parliament the Commission's Communication on Reinforcing the Transatlantic Relationship.
Few could have imagined then the horror of the terrorist attacks on the United States of 11 September , which have dominated international affairs and have greatly influenced the relationship between the United States and the European Union ever since. Those attacks brought home the vulnerability of open and democratic societies. But they also strongly underlined their enduring strength. The attacks demonstrated the extent to which Europe and America are united by the values we share, as the scale of the outpouring of grief and sympathy in European countries in the weeks after 11 September made very clear.
Europe has displayed practical support as well as emotional solidarity. Our cooperation with the US in the months after 11 September in the campaign against terrorism testifies to that. We have made significant progress in the field of police and judicial cooperation - through the US/Europol agreement signed last September, the mandate for a US/Europol data protection agreement and for a mutual assistance/extradition agreement, and through the decision to adopt a European arrest warrant. We have worked together to strengthen border controls, and we have made progress within the International Civil Aviation Organisation and the International Maritime Organisation to strengthen aviation and maritime security. We have worked together to seize terrorist assets. The European Union has played a full part in stitching together the coalition against terrorism. European troops are heavily engaged in Afghanistan, both as the largest component of the International Security Assistance Force, as well as in combat operations. And the European Union is making a formidable contribution towards the reconstruction of Afghanistan, which I am looking forward to seeing myself when I visit that country next week.
On all these matters, we are working closely with the United States, and to good effect. We are showing how much we can achieve when we operate together with each other, and in partnership with other nations.
We are doing so too in the Balkans and, more recently, within the so-called Quartet to try to seek a peaceful solution in the Middle East.
All of that demonstrates that the world is a safer and better place when the European Union and the world's most formidable power work in harmony.
But, as honourable Members are well aware, there has been for some time in Washington a debate about whether the US - now so powerful - should focus on its own rather narrowly defined interests, the so-called unilateralist approach, or whether it should continue to give a lead to multilateralist efforts, at the head of the international community's concerted drive to deal with common problems. This is not a new debate, though it has perhaps grown in intensity. I only want to say this about a debate whose existence is not an exaggerated figment of our European imagination. Europe will necessarily be on the multilateralist side in this debate. That is in the nature of how we see the world and of our experience. No one has to apologise for that. But when we disagree over what seem to us to be unilateralist policies, what is the correct European approach?
Not to keep quiet, in my opinion. But, equally, not to stand around on the sidelines whingeing. Where we disagree with the US - for example on their decision not to ratify the Kyoto Protocol - we should take the lead ourselves and press ahead with ratification, encouraging others to do so as well. Similarly, we are opposed to the recent US decision on the International Criminal Court. But opposition is not enough, we will work hard to make the court a success.
I hope that we will not get the disagreements out of proportion and that we can move to a relationship in which we are better able to celebrate the considerable areas in which the EU and the United States are working as one, and to find better ways both to manage our disagreements, and, where we fetch up agreeing to disagree, to do so in as sensible and as reasonable a manner as possible.
It helps, in that context, to take a balanced view of events. For example, our disagreements on trade sometimes seem to overshadow our relationship. Europe and the US are the largest trading partners. Our conflicts account for a fraction of total our trade. The trade flow increases, but the number of disputes does not.
Too little attention is paid to the close cooperation we enjoy in protecting and developing the international trading system. EU-US cooperation was crucial to the success of Doha in launching a new WTO Round focused on growth in developing countries. Our cooperation to help developing countries has gone beyond trade; we have both substantially increased development assistance; we have agreed on a financing for development strategy in the "Monterrey Consensus"; we are now working very closely in preparation for the Johannesburg Summit on Sustainable Development. I hope we can cooperate as well there, too.
I will not repeat Pascal Lamy's recent words in this Chamber on trade issues, but would only like to remind the House that the Transatlantic Economic Partnership (TEP) framework has continued to do what was set up to achieve. The partnership aims at preventing disputes from escalating and at accelerating activity in areas of mutual interest. These are precisely the results of our recent cooperation, in particular: first, the launching of a Positive Economic Agenda; second, the reasonable management and prevention of disputes in the framework of the Early Warning Mechanism (recent cases include Spanish clementines and hushkits); third, a firm commitment at the highest level in the US on the necessary compliance with the WTO decision on Foreign Sales Corporations (FSCs).
It is worth keeping these points in mind - while not glossing over our profound disagreements on issues like steel and our new concerns about the impact of the New Farm Bill. I can assure Parliament that we will continue to deal with the steel dispute and other disagreements entirely according to the WTO rules and procedures. We do not intend to lose the high ground on these issues.
I do not believe, against this background, that the appalling events of last autumn call for an entirely new framework for Transatlantic Dialogue and Cooperation. The 1995 New Transatlantic Agenda (NTA) is still valid. It has given us a strategy for the broadening of our relationship, which generally has been very successful.
What has been lacking is a strategy to make our cooperation as results-oriented as we would like it to be. To establish such a strategy and to streamline an overly bureaucratic process was the objective of last year's communication. The approach we suggested, which aimed at more stringent priority-setting, was endorsed not only by Member States, but also by our US counterparts. I might add that - ironically, perhaps - counter-terrorism was one of the priorities identified at last year's Summit. This is not a structure set in stone, the priorities are reviewed on a regular basis, and it does not limit the overall scope of our dialogue. The Positive Economic Agenda, which was agreed at the Summit in Washington early this month, is another good example of this approach.
The report before us calls for the transatlantic dialogues to be strengthened and for a greater involvement for the European Parliament and the US Congress in the NTA process. I am a strong believer in the role of Parliament and of civil society. The Commission has been supporting the transatlantic dialogues and listening to their recommendations. We are discussing with our US colleagues how to re-launch the Transatlantic Environment Dialogue and how to give greater impetus to the Consumer and Business Dialogues.
We have been working closely with the European Parliament in the past and will continue to do so. The Transatlantic Legislators' Dialogue and the inter-parliamentary meetings are important instruments and I would certainly encourage greater use of them.I will not add to the very full report on the recent EU/US summit by the presidency, save to note with pleasure that President Bush promised to seek the necessary changes to US legislation to comply with the WTO ruling on Foreign Sales Corporation. And I emphasise once again that we were able to focus some discussion on those areas, like the Balkans, like the Middle East, like Afghanistan, where we are working very closely together to produce a safer world.
Let me make one final point. Occasionally, when an important relationship in international affairs hits a few problems, the reaction of critics is to say that what is required is a new vision or a new strategy. I have to say that I do not think that the problems we face in managing the European-American relationship result from a lack of vision. We have a pretty clear vision that we are better off on both sides of the Atlantic, and the world is safer and more prosperous, when we cooperate and give the international community a clear lead in confronting the challenges of a new century. There are always likely to be problems, even in an important partnership, when national interests collide. National interest has not simply been erased in today's world. But those differences will be magnified if we start to disagree too frequently about how "national" the national interest really is. It is our profound judgment in Europe, the product of our history and experience, and not of some flabby prejudice, that the national interest is invariably pursued best through international cooperation, and we should not be ashamed to make that point loudly and clearly.
One last point: Mr Elles has done a great deal to promote, to deepen our transatlantic dialogue and our transatlantic relationship. But I see from him an amendment on the order paper which causes, I am bound to say, and I am not a notoriously thin-skinned old hack, a slight frisson in the Commissioner for External Relations. The honourable Member deplores the absence of strategic thinking from the Commission.
The honourable Member's profundity as a strategist may be greater than mine and it may even be greater than Dr Kissinger's,
but I just want to say one thing to him: the steel dispute with the United States is not a result of a lack of strategic thinking on the part of the European Commission. The lack of agreement on the Kyoto protocol is not the result of a lack of strategic thinking on the part of the European Commission. The Farm Bill, and I direct the honourable Member's attention to this current edition of the Economist magazine, is not a result of a lack of strategic thinking on the part of the Commission. The biological weapons disagreement; the disagreement over small arms; the disagreement over the International Criminal Court are not a result of a lack of strategic thinking on the part of the Commission.
Let me say something else. The view which is very strongly felt in the United States that Europe does not do enough to defend itself, it does not spend enough on its own security - that is not a result of a lack of strategic thinking on the part of the Commission. I stood here in this Parliament a few weeks ago and asked whether there was anybody in the Chamber who would tell me that their political party would fight an election, pledged to the sort of increase in defence spending that President Bush recently announced. Even the party to which Mr Elles and I are proud to belong would not commit itself to that. It is no problem of the European Commission's making.
Where I agree passionately with the honourable Member, is that the relationship between the European Union and the United States matters profoundly. I deplore, as he does, anti-Americanism. I deplore, as he does, those who seek to define their Europeanness in terms of how hostile they are to the United States. If Mr Elles would like to see a development of that argument, I commend to him next Saturday's edition of the Guardian and the review by the Commissioner for External Relations of a recent book by Will Hutton. I equally deplore the mirror image of that: the visceral contempt that one sometimes reads about and hears expressed in the United States about Europe.
The relationship between the European Union and the United States is of enormous importance to the future of the world. Maybe some would argue that geostrategically the relationship between China and the United States is going to be more important in this century - over a fifth of humanity and the world's leading power - but our relationship is also important. What makes the relationship so difficult is that we are not just dealing with a superpower, we are dealing with what a recent US ambassador to London, Ray Seitz, has called a "super duper power". A "super duper power" which was responsible for 40% of the world's growth between 1995 and 2000.
For all of us, managing this relationship with the world's greatest power is going to be enormously important. I do not think that we, in the Commission, show an absence of strategic thinking in considering the importance of that relationship. But the problem is today that there are rather too many issues on which we disagree, and we want to work to reduce them and ensure that where we do disagree, we in the European Union can fulfil our responsibilities of international leadership without that aggravating our relationship with our friends in the United States.
(Applause)
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, I wish to thank both the two previous speakers and the two rapporteurs for their work. I wish to thank them because transatlantic relations are currently going through a very difficult phase. We must admit that this community of values has been the most successful alliance in the history of mankind; it has brought prosperity, democracy and human rights not just to Europe and North America, but to many other parts of the world too and it has brought about much that is good in this world.
We must also admit, however, that a great deal has gone wrong since this triumph. There is an excess of unilateralism causing difficulties on the one side and there are weaknesses on the other side, namely our side - mainly our inability to make a military contribution - which generate the difficulties we see on a daily basis, some of which have already been mentioned. The International Criminal Court, Kyoto, trade issues or the fact that the fight against the fallout from 11 September is making NATO look like it no longer has any teeth; all this gives us great cause for concern and, although it is true that progress is being made in the Middle East, we still have no joint presence in Jerusalem or Ramallah and I think that this is where the starting point must be.
I think that there is no point in starting with individual problems, such as the question of hushkits or bananas, because this is a race you can never win. Just as you think you have got one problem sorted, another two spring up. So this starting point alone gets us nowhere, which is why I am so grateful to the rapporteur for including mainly structural improvements in his proposals, for suggesting that we move the discussion in a new direction, that we develop structural relations with the United States over and above NATO, which was one of the intentions of the transatlantic agenda in the early and mid-1990s.
The question is: can we find solutions using bilateral trade dispute settlement mechanisms without disturbing multilateralism, do we discuss these issues in connection with the transatlantic market place or do we conclude an agreement between the United States and the European Union, a master agreement as to how relations can be improved here, because this sort of agreement has the incalculable advantage of involving the American Congress. The European Union has agreements with almost every country on earth except our closest allies, the United States of America. We run from administration to administration, knowing full well that it is only ever half the game and that the American Congress is immensely important in this game. That is why we need to find a framework which allows American politics as a whole to be involved, a structural reference framework, and I hope that the Council and Commission will adopt more intensive initiatives here than has perhaps recently been the case.
Mr President, in general, following the terrible events of 11 September, Europe has surreptitiously moved the more controversial issues down the Transatlantic Agenda. I was mistaken, as were others. The laws of physics do not normally apply to politics, with the possible exception of the Archimedes principle. I do not think I would be dramatising the present situation in saying that disagreements between the European Union and the United States are both new and alarming. So too is the tone of the disagreement between the European Union and the United States, by which I mean the present government of the United States.
We all, or nearly all, bemoan the American unilateral attitude. We do not however accept that this is due to Europe failing to assume its global responsibilities in full.
I agree with Commissioner Patten that we do not need new ideas. We must, however, give up the old ones, including the notion that Member States, or certain Member States, can play a leading role in world affairs.
It is not just desirable but essential to promote a return to the old multilateral attitude adopted by the United States in the forties and fifties. This can best be achieved by the European Union's adoption of a single common foreign policy. The latter would help to restore the political balance of the Transatlantic Agenda. Such a new relationship cannot depend on readjusting military capabilities. This issue still poses a challenge for Europe, however. We do not have to restrict ourselves to exercising our enormous so-called 'soft power' is we do not wish to do so. Europe can also have a genuine common defence policy. This would not, in the first instance, involve a budget increase. Instead, it would require the forging of a single policy, and a great deal of work remains to be done in this regard.
Mr President, since 11 September, we have all said that Europe and the USA must stand shoulder to shoulder because we share common values. We must support our ally in its time of need in the same way as America came to Europe's aid twice in the darkest hours of the last century. Yet, this support need not be uncritical. True friends and allies must talk to each other and, more importantly, listen to each other. Sadly, as the Commissioner has said, there have been too many examples recently of poor communication and the turning of deaf ears in transatlantic relations.
As the Commissioner demonstrated admirably to Mr Elles, candour is sometimes an obligation of friendship. We must say candidly that on some issues Europe believes the US has got it wrong. Claims that the International Criminal Court would have untrammelled power to prosecute members of the US military are simply not true. To disown the body will not prevent it from going ahead, the US will simply lose all influence over the way the rules develop.
American arguments at the UN summit on children against safeguards - because they would prevent judicial execution of minors in Texas - offend the European concept of justice, just as US treatment of Taliban prisoners in the Shibarghan camp in northern Afghanistan seems to us to violate the Geneva Convention.
Staying out of the Kyoto agreement on climate change means that the US is free-riding on the efforts of others to tackle global warming. How can we expect the developing world to make its industries environmentally sustainable when the world's leading economy passes the buck so shamelessly?
On steel tariffs also, US policy is misguided. Rather than re-structure its steel industry, the US risks losing the moral high ground in the global campaign for free trade.
However, the breakdown in communication across the Atlantic is due not only to errors of judgment on the US side. It does not help that the European Union is at sixes and sevens. Mr Prodi and Mr Aznar looked distinctly uncomfortable with each other at the summit. The failure of Member States to back the Commission in its response to the steel tariffs dispute undermines the credibility of the Union and weakens our negotiating hand.
The Union's failure to speak with one voice, from Iraq to India, makes it mighty difficult for the US to know where we stand. For the Union to have a credible foreign policy we need a common security policy. It is no use establishing a 60 000 strong rapid reaction force if we cannot get it up and running in practice or reach agreement on a common arms procurement policy. In other areas too, from policing on the ground to a single European sky, we will not be taken seriously by the Americans until we get our own act together.
Finally, the Union could take a leaf out of the US book in its policy towards China over Taiwan. It is disgraceful that Taiwan, a fully-fledged democracy since 1987, is made a pariah by EU governments which claim to represent democratic values. It is high time that Member States stood together behind the EU flag to open normal relations with Taiwan and take a stand at the UN Human Rights Committee in Geneva against the PRC's human rights abuses.
In conclusion, the European Union would be better placed to engage in a real dialogue of equals with the US, if we displayed more unity and demonstrated more backbone. Liberal Democrats look to the Convention on the future of Europe to deliver a federal European Union with a real common foreign and security policy, so that Europe can use active diplomacy to strive for a new approach to global development and convince our American friends to follow.
Mr President, the relationship between the United States and the EU is not one of equals. I am not referring to political, economic or military power; I mean that the EU and the United States are not equal. They do not have the same level of awareness, they do not have the same definition of security and of their role in the world. Do not get me wrong, I welcome this difference. The world does not need two United States, the original and a copy. The European Union differs, deviates and should continue to do so. Needless to say, there are common values, common roots and common goals, but there is also a difference in terms of insight into how these goals can best be achieved. In this area, a European model of some kind is certainly taking shape. Let me spell it out quite clearly: there is no room for a sense of moral superiority. The EU is not always right, and the United States does not always come up with the worst response. Despite this, the EU would do well to highlight this response, this difference, with confidence and force in a discussion, a debate with the United States. Also because the United States is no monolith. Debate is most definitely taking place in the United States, and Europe can influence this debate.
What does this mean in concrete terms? In my view, this specifically means three things. One: the EU must consistently adhere to multilateral agreements in the area of security, the environment and international criminal law. This is different from multilateralism à la carte, as is sometimes displayed by the United States, for example their behaviour in NATO. Two: the EU should further develop its strong points in areas where it has been successful in the past. As I have already said, these include talking, diplomacy, mediating, conflict prevention and, once conflicts have arisen, tackling reconstruction. This is not a poor apology, this is increasingly the real thing in international relations. Third point: the EU must - more so than in the past - be able to solve the problems in its own region, using military means if necessary. But this does not mean, and I am particularly addressing the rapporteur here, that the EU should spend more on defence, but that it should spend more efficiently. I often get impatient when I see the silly mistakes the United States is making, for example in Iraq or Iran. I also get impatient, however, when I notice that the EU is unable to come up with alternatives. It manages to do so occasionally, for example in the Balkans. Let us continue along this path, with growing confidence, criticising the United States if necessary. If this could be done, I am hopeful of a better future for the world.
Mr President, I too wish to concentrate on the relationship between the EU and what Mr Patten calls the 'super-duper power?, namely the United States. As far as I am concerned, there is no doubt that the United States is aiming to achieve total global military dominance - something which it probably already possesses. The question, then, is what role the EU is to play in relation to the United States. Are we to be the United States's puppy or a group of fully paid-up yes-men who cheer the US on whenever it wants us to? The second possibility is that we tag along as competitors, and that is what we shall do if we launch ourselves into an arms race or suddenly embark upon an attempt to match the United States's military capacity. The third possibility is for us to choose a quite different role, namely that of being the civilian and global power that can intervene before crises arise and before weapons become necessary. What we see as primary in the case of the United States is the capacity and need to solve conflicts with the aid of military power. They have this capacity and need because, in my view, they are quite unable to conduct a proper foreign policy, that is to say a sustainable foreign policy capable of forestalling crises and preventing war. The EU, on the other hand, has demonstrated an ability to maintain multilateral contacts and so also has the ability to lay the foundation for a more sustainable foreign policy. That is the best prerequisite for a civil security policy, and we are therefore better placed than anyone to become that particular civil and global factor. Mr Elles' report does not make for encouraging reading, and I understand that the Commission gave it a mixed reception, but I do not understand the desire to throw all but the first of the EU's options overboard and turn the EU into the United States's puppy.
The ties between Europe and America are old and deep, comparable to a friendship between two school friends that goes back many years. Despite this, the school friends seem to be growing apart a little. There has been growing irritation over the past few years. Disagreements between the US and EU are on the increase.
The European Parliament plays a modest role in the transatlantic relationship, but that does not stop the House from holding strong views. The criticism levelled at the United States for adopting a unilateralist, hegemonic attitude is widespread and is also included quite expressively in Mr Elles' resolution. It is true that the behaviour of our partners on the other side of the Ocean sometimes gives us cause for concern. Especially in the area of trade, the US attracts the criticism that it takes little notice of international agreements. In addition, I hope that the United States will change its mind about the Kyoto Protocol. I can support the resolution on these scores.
The criticisms levelled at the States by this Parliament, however, go further. In all kinds of ways, the EP is hauling the United States over the coals, the alleged unilateralism displayed by the US being designated as the main culprit.
It does not befit the EU, however, to play the role of moralist if the EU itself is unable to pursue an effective and consistent foreign policy. The EU may have extremely high ambitions, but they still hardly ever materialise in practice. Pleas for more integration have never been fruitful; the interests of the Member States are simply too diverse for this. In this light, the criticism in the resolution loses some of its essence. Indeed: what real alternative does the European Union offer? And why should this alternative be attractive to the United States? These questions remain unanswered.
Additionally, it is questionable whether the European Member States always sail the right course. All we want to do is enter into consultation, thereby avoiding the root of the conflict, as is illustrated in the background to those fatal events of 11 September last year. Delaying until everyone can strike a weak compromise; is this always preferable to taking action? The criticism of unilateralism ignores the fact that in many cases, the United States only has the choice between acting on its own or not acting at all. Especially in the light of the fact that the current threats may require vigorous action. I gladly refer to the ongoing danger which the regime of Saddam Hussein in Iraq represents for us.
Even a friendship that goes back many years is not immune to deep rifts. This would be very detrimental to transatlantic relations. This is why I regret, finally, that the resolution does not have a good word to say about the different forms of transatlantic dialogue. Precisely in situations where there is a difference of opinion, these dialogues can help foster mutual understanding and work towards solutions. I will therefore support the amendments that moderate this criticism, for it is important to nurture friendships. After all, friendship can never be taken for granted.
Mr President, I fully support the statement, analysis and presentation delivered by the Council and the Commission on the report on transatlantic dialogue. I too feel that attempts are, in effect, being made in Europe to develop a European identity based on totally unfounded and purely rhetorical anti-Americanism, which is ultimately just irresponsible.
The only way to bring about a more balanced situation is for Europe, for we Europeans, to decide to shoulder a few more responsibilities such as, for example, in the field of common foreign and defence policy, which we are failing to do. I therefore place great hope in the Convention and the new Treaty and I believe that we must concentrate intensely on that. It is too easy to use a scapegoat all the time to attempt to conceal our differences, which remain so very obvious to the rest of the world.
There are, therefore, just two points I would like to stress. Firstly, I support the position adopted by the Council and the Commission with regard to the International Criminal Court, for example, but I also see this position as an example of differences in mutual respect, which, however, do not prevent us from proceeding on the basis of a position on which we are united. I trust, therefore, rapporteur, that you will accept the amendment tabled by the socialist Members to paragraph 14 on the International Criminal Court, which we feel is extremely comprehensive and appropriate.
Secondly, with regard to Afghanistan, I feel, Commissioner, Council representative, that both Europe and the United States are mistaken in their analysis of the situation; in my view, having won the war, we are in danger of throwing away peace; if we do not step up the UN forces ensuring the country's security, restricting ourselves just to making Kabul secure, quite frankly, we will be paving the way for another war and fresh instability in Afghanistan.
I call upon Europe to make this position quite clear in its dialogue with our US friends and for much more durable stability to be achieved in the region.
The rapporteur is right to note that the transatlantic relationship was, in fact, the keystone of our security as long as it was under threat from the East-West divide. Given the fact that our relationship with the Russian Federation has undergone so much change, there is a need to review our relationship with the US. For a very long time, there has been talk of the European pillar alongside the American one. Unfortunately, the European pillar is not much of a pillar. In some respects, it is more like a pile of loose bricks. As the meaning of national sovereignties is overrated and this concept is used incorrectly, the Member States are bound to remain satellites of some kind. Despite this, our ambitions go further than this. The report deplores American unilateralism. However, there is hardly any way in which this can be broken, other than by reinforcing the other arm of NATO and of European-Atlantic relations, namely the EU structures. If we do not strengthen these, we will remain a disconnected bunch. We will never be able to take a stand; we will simply remain divided.
The lack of a Community approach affects many areas. Where this Community approach is in place, for example from an economic point of view, as the President-in-Office of the Council illustrated with examples a moment ago, the European Union can most definitely be a strong partner that also prescribes requirements and takes initiatives itself. This is thanks to the power of the Community approach. In the case of European security and defence policy, this is still very much lacking. That is why the report calls for bold steps towards integration. In my opinion, this is an important position in the report. As has been stated before, these steps are far more important than the increase in the Member States' defence budget. After all, as long as the return on our defence expenditure is only 15% of that of the Americans, far more progress can be made by a full-on Community policy. In addition, I should like to congratulate Mr Patten for his counter-attack.
(The President cut the speaker off)
Mr President, Mr President-in-Office of the Council, Commissioner, transatlantic relations are going through a difficult period. I feel we must emphasise how paradoxical this situation is, because, as Commissioner Patten said, the expression of European solidarity following 11 September was indeed absolute and exemplary and Europe expressed this solidarity using the resources at its disposal. We can, of course, always criticise Europe for the disparity between its international ambitions and its defence means or the coherence of its common foreign policy, but the fact remains that Europe did display its solidarity.
There are lessons to be learned from the weakness of our resources and I support Mr Obiols i Germà's comments on this point. I also believe that we must recognise that the task of the Commission and the Council is made more difficult by the attitude of a US Administration which, whilst continuing to make demands in terms of solidarity, is totally indifferent to the effects of its own policy on its partners, and on developing countries as well, when you consider the consequences that its decisions might have for the agricultural or steel industry.
We all want to strengthen our relationship with the United States, but let us hope that we will not have to sacrifice our European positions to achieve enhanced cooperation. I do not think that we can criticise the Commission for a lack of strategic vision, as the Commission is defending European positions in the transatlantic relationship. Given the intransigence of the US Administration, however, the response is certainly not to sacrifice our values but perhaps to state more generally, at international level, the strategic vision that Europe is adopting to contend with the sizeable problems of collective security and co-development and with the problems of the future of the planet and the environment. This should encourage us to bring an end to the confrontation with the United States.
A further reason for our current difficulty is the fact that the United States is finding it hard to accept that the European Union naturally aspires to be an equal partner and on friendly terms, but also to be treated as equal in return. It is up to us to affirm our European identity, as Mrs Bonino said. I think that this will greatly contribute to more balanced relations with our American partner.
Mr President, strengthening transatlantic relations is a welcome move. However, there are several points which are crucial for Europe because they directly affect our lives. They are - and I make no claim that the list is complete - the Kyoto protocol, the biodiversity convention, involvement in the International Criminal Court and a complete ban on atomic weapon tests. Even the atrocious crimes of 11 September must not be used as a pretext for aggressive nuclear arming in the USA, which has even admitted it is planning to carry out pre-emptive attacks using mini atomic weapons.
It is highly ominous that the production of tritium for hydrogen bombs, which stopped in 1988, is to start up again and that a new factory manufacturing plutonium parts for atom bombs is to be built. It is also a matter of acute concern that the USA has indeed signed a comprehensive ban on atomic weapon tests but has never ...
(The President cut the speaker off.)
Mr President, I wish to begin by taking this opportunity to congratulate the rapporteur on this report. This debate has certainly stimulated interest in what the Commissioner described as one of the most important relationships that exists: the relationship between the European Union and the United States.
The rapporteur was right to state that there was no long-term view. At this moment in time we must appreciate how difficult it is for Americans to achieve that long-term view because of the events in the United States on 11 September, which, to some extent, meant they turned their attention to other issues, such as their "homeland" security. At times we Europeans do not understand the effects that 11 September had on the people of the United States. That does not mean that we cannot move forward in cooperation, indeed, we must cooperate and pursue our dialogue.
Of course, there are many issues that we will always disagree on. However, we must pursue our dialogue to try to resolve those issues. No doubt there will be other issues, such as the situation this week with the new Farm Bill, which will cause tremendous problems for the European Union in the longer term. The steel issue will be resolved eventually.
Thus we have to continue the dialogue and face the challenge. We must not allow the issues as they come forward to distract us in any way from this vital relationship between the European Union and the United States. There is a challenge here for us. Parliament has a modest role to play. I am pleased that the Commissioner recognised that. We have to take up that challenge and work together with the Commission and the Council to ensure that we have a long-term view.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, I too should like to congratulate the rapporteurs on this report. They rightly assume that we need a proper partnership between Europe and the USA. And partnership means that both partners have equal rights, although they need not and perhaps should not be identical. For example, we have different concepts of security and security risks. We place greater emphasis on the economic, social and ecological aspects of security and security risks and we need to introduce this into the debate.
But we Europeans must admit that security does not come cheap and that perhaps we need to spend even more in order to achieve it. However, it would be a mistake to say that we need the same level of military spending as the United States of America. No, what we need most of all is more efficient spending. What we need is more efficient civil spending which accounts for a higher and probably more significant - by which I also mean materially significant - proportion. And that will only happen if we move towards common European defence structures.
I hope that Mr Elles is willing to move with us in this direction and create common European defence structures one step at a time.
Mr President, in order to give some substance to EU-US dialogue, which brings together two partners with very different competences, we should focus the dialogue on the areas where we have similar responsibilities. It seems that this was the approach taken on 3 May, when the specific economic programme was adopted at the Washington Summit.
The controversial topic of agriculture, which so often occupies centre stage at multilateral trade negotiations, should be the subject of in-depth debates and not only, as planned, in the area of mutual recognition of standards for organic farming. European citizens should not simply regard the new farm bill as an instrument that will disrupt trade, since its objectives, scope and length also acknowledge each country's right to support its agricultural industry, given the practical challenges, such as social, territorial and environmental balance, which cannot be left to the mercy of free trade mechanisms alone.
This considerable rapprochement of ideas on both sides of the Atlantic can only benefit dialogue, Mr President, particularly within the framework of the WTO.
Mr President, I will be very brief as I realise time is short. Furthermore, this debate has not proved controversial.
I think it has been useful to review our position on the important issue of transatlantic relations. As this relationship is a very intense one, almost a 'family relationship', it is sometimes very complex, because we demand so much from ourselves and also from our partners. We believe that in its dealings with us the United States should adopt the same demanding standards we impose on ourselves.
We shall not to be able to solve this problem as we each have different shortcomings. We have spoken of America's tendency towards unilateralism and of its unwillingness to make commitments in the context of international mechanisms. On the other hand, we have also stated that we are aware of our own failings. We do not invest enough, we do not keep up to standard and we often fail to reach agreement on the implementation of certain policies.
It has been said that it was evident that Mr Prodi and Mr Aznar were not of one mind when they met with President Bush. I think that this is an exaggeration of the truth. In fact, there has always been a broad measure of agreement between the Commission and the Presidency. This is certainly true of the current Presidency and will probably also be true of future ones. I must say that I could not express the European Union's feelings on relations with the United States better than Commissioner Patten has already done in this House.
Therein lies our weakness, however. We lack a common policy on many issues and there is still deep disagreement over foreign policy. The independent Member States of the European Union continue to make their own decisions. We need to bring our position on major international issues more closely into line with each other.
Nevertheless, there really is consensus between the Council and the Commission on a strategy for our future relationship with the United States. One really does exist. In addition, there is a willingness to retain the special nature of the relationship. We must have all this constantly in mind as we deal with the usual blips in the relationship. We should also be mindful of it as we continue to work on this warm, fruitful and vital relationship every day that goes by.
Mr President, I should like to thank the Council for the detailed summit conclusions it gave us, as well as the appreciation that there was a real need to have a look at a long-term strategic view of the transatlantic relationship, taking into account security and political and economic aspects. This was at the heart of the report adopted by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy by 40 votes to 5.
I would remind the Commissioner not to personalise debates in the way he did - although there was an element of humour about this - because I represent the views of the committee and the amendment he referred to was adopted unanimously by my group. We hope that in time the Commission will fall into line with most of this House and the Council in understanding that there is a need for a longer-term review. That is what we have requested, and we expect a strategic report to be presented by 30 September 2003. I hope the Commissioner can produce that for us.
The debate is closed.
The vote will take place at 11.30 a.m.
(The sitting was suspended at 11.29 a.m. and resumed at 11.30 a.m.)
The next item is the vote.
Recommendation for second reading in the form of a letter, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation amending Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports (6661/1/2002 - C5-0149/2002 - 2002/0013(COD))
Amendment No 1:
Mr President, my group will be withdrawing the amendment. We had tabled this amendment because we believe that the system with which slots are currently being allocated places a heavy burden on competition in aviation. We reluctantly accept the Commission's argument that the emergency measure is now necessary in the interest of the European airline companies, but we adhere to our position and, further to Mr Stockmann's report, will also most certainly defend the substance of this position very passionately.
Mr President, ladies and gentlemen, as I said yesterday during the plenary debate, the Commission welcomes the agreement on the Caudron report on the Sixth Framework Programme for research. I would again like to stress the excellent interinstitutional cooperation which formed the basis of the legislative procedure and which enabled us to conclude an important agreement. I can confirm that the Commission is able to accept the 34 compromise amendments adopted by the Committee on Industry, External Trade, Research and Energy on 13 May and presented to the House today. I would once again like to thank the rapporteur, Mr Caudron, the shadow rapporteurs, Mr van Velzen, Mrs Plooij-van Gorsel, Mr Piétrasanta and Mr Alyssandrakis, as well as the chairman of the Committee on Industry, Mr Westendorp y Cabeza.
Mr President, ladies and gentlemen, we are now contemplating the possibility that, for the first time, a framework programme for research will be approved without a long and complicated conciliation procedure. This is the result of the work undertaken with the Council, the rapporteurs from the Committee on Industry, External Trade, Research and Energy, and also with the Commission and the Council. Agreement has been reached because the Council shares the concerns expressed by Parliament.
I think it is important to send a signal out to all those involved in science and technology in Europe that Parliament supports the Sixth Framework Programme. This aims to create the European Research Area.
I would like to finish by thanking the Chairman of the Committee for his work. Thanks are also due to the rapporteurs who have worked so hard with the Council.
Mr President, ladies and gentlemen, I would also like to thank all the Members who have helped me over the last year and a half with the work on the Sixth Framework Programme on research. I would point out that the FP6, with a budget of EUR 17.5 billion, is Europe's third largest policy. My thanks go to Commissioner Busquin and to Mr Marimón Suñol, both of whom just reiterated that we reached agreements thanks to the 34 compromise amendments which were adopted on Monday evening by the Committee on Industry, External Trade, Research and Energy. As rapporteur, I of course urge my fellow Members to adopt these amendments and these amendments alone which will mean that, today at midday, we will be on the verge of finalising our Sixth Framework Programme and that it can be applied in the best possible conditions as of 1 January 2003. Thank you all!
It is now my pleasure to welcome to the official gallery a delegation of 20 parliamentarians and senators from Mexico. The delegation is led by Ms Beatriz Paredes Rangel, Speaker of the Chamber of Deputies.
(Loud applause)
As they will have heard, the House extends a very warm welcome to them and hopes their meetings in the context of EU/Latin American relations are fruitful.
We will now continue with the vote.
Report (A5-0131/2002) by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a regulation of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (COM(2000) 438 - C5-0377/2000 - 2000/0179(COD))
(Parliament adopted the legislative resolution)
Report (A5-0119/2002) by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the monitoring of zoonoses and zoonotic agents, amending Council Decision 90/424/EEC and repealing Council Directive 92/117/EEC (COM(2001) 452 - C5-0372/2001 - 2001/0176(COD))
(Parliament adopted the legislative resolution)
Report (A5-0120/2002) by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on the control of salmonella and other food-borne zoonotic agents and amending Council Directives 64/432/EEC, 72/462/EEC and 90/539/EEC (COM(2001) 452 - C5-0373/2001 - 2001/0177(COD))
(Parliament adopted the legislative resolution)
(The sitting was suspended at 11.58 a.m. for a formal sitting and resumed at 12. 34 p.m.)
Mr President, it is a great honour and a pleasure for us to welcome you to the European Parliament today.
For the first time, the President of the United Mexican States will address our House, and your presence here today underlines the growing quality of relations between Mexico and the European Union.
For me personally it also carries a special significance: you are the first Head of State to address our House during my presidency.
I should also like to welcome the delegation of the Mexican Congress to our gallery. They have come to participate in the fourth interparliamentary meeting between the European Parliament and the Mexican Congress.
Mr President, your election on 2 July 2000 marked a new stage in Mexican politics and the democratic consolidation of your country. The priorities that you have marked for your government - strengthening the Rule of Law, reform of the justice system, promoting economic growth and opportunity, developing human resources and dialogue with the Zapatistas - are all priorities which the European Parliament has strongly supported and continues strongly to support.
Mexico shows how a country with an age-old culture can combine its strong historical links with Europe with a new strategic role and partnership in Central American politics.
The links between Mexico and the European Union are strong: your country was the first from all the Americas to sign an Association and Free Trade Agreement with the European Union. This agreement is a milestone in our relations. It is important to point out in Parliament today that it is more than just about a market and trade connection. It is a political commitment of profound significance, covering economics and also political dialogue with a parliamentary dimension, and shared values at the core. It aims to include the promotion of democratic principles and respect for human rights which, for this Parliament, are indispensable parts of our association agreements and association councils with other states. As you know, the European Parliament has been a strong supporter of this agreement from the outset.
In a couple of days, in Madrid, you will attend the second EU-Latin America and Caribbean Summit of Heads of State, which aims to renew and boost relations between these two regions. The European Parliament also will be present and earlier today had a lengthy discussion on the summit meeting which you will attend.
Mr President, we thank you for your attendance here today. We thank you for your visit. I thank you in particular, as President of the European Parliament, that in coming to Europe and in going to a summit meeting, that you should take the time to address parliamentarians and to celebrate an awareness of parliamentary democracy itself. For us, that too is a significant act of politics and not merely a gesture. Therefore it gives me great pleasure, Mr President, to invite you to speak to our House which is, as an elected Parliament, the largest supranational democratically elected Parliament in the world.
I give you the floor, Mr President.
(Loud applause)
Mr President, ladies and gentlemen, thank you for giving me the floor today.
I am honoured to be here and have the opportunity of addressing the plenary of the European Parliament, which represents the democratic will of thousands of European citizens.
The pluralistic nature of this institution bears witness to the cultural and political diversity of the European Union, and is a noteworthy example of the heights our civilisation has reached. It also provides tangible evidence of the role democratic institutions can play. Such institutions emerge from the heat of the citizens' struggle. They are forged by a sustained effort and commitment inspired by a vision of the future. They allow for unity in diversity and, even more importantly, they promote a genuine feeling of community and steady shared development.
Many different roads meet in this beautiful European city. In the same way, different trains of thought come together in the melting pot of this institution. This mix has proved the key to the successful outcome of the difficult process of gestation required to bring forth the sense of European identity.
The European Parliament has a role beyond the frontiers of Europe. Through its action and example it has been instrumental in promoting the defence of democratic principles and human rights the world over.
In the case of Mexico, this House has played a leading part in strengthening and developing the relationship between my country and the European Union. I would therefore like to take this opportunity to thank the House for its steadfast support of the process that enabled millions of Mexican men and women to bring about a change to democracy in our country.
Thanks to the determination of its citizens, Mexico now enjoys unprecedented freedoms and a robust and well-established democracy. In Mexico as in Europe, the exercise of democracy requires a wide range of forces to come together. The various political groupings, individuals and non-governmental organisations, businessmen and public servants are called upon to work together towards a common goal, namely the viable sustainable development of our country, within the framework of strict observance of the Rule of Law.
Mexico tended the young shoots of its democracy and they have now grown into a strong and well-rooted tree. It welcomes us all into its shade, especially those previously sidelined and excluded: children, women and the indigenous peoples.
Since 2 July 2000, I have been committed to guiding the Mexican people along the new course they have set for themselves. It sets forth from democracy and the Rule of Law and leads to a future of shared prosperity, fairness and justice.
One of my priorities in office has therefore been to ensure that the actions of each and every one of my Government's officials are utterly honest and entirely transparent. Any allegation of corruption is now investigated and dealt with severely as provided for in law. The services monitoring and supervising public expenditure have been strengthened. We are determined to root out corruption as it hinders development and weakens democratic institutions.
Of course, integrity and accountability alone cannot suffice. I require public servants to respond efficiently and effectively to the economic and social needs of their fellow citizens.
Early results are already evident. Mexico now has a stable economy. Inflation was 4.4% in 2001 and is still falling. Interest rates are at a record low of 6%. Enterprise and growth are therefore being fostered and more jobs created. Last year was a difficult one for the economy but unemployment was only 2.5%. A legal framework is in place providing extensive legal guarantees for investment. Significant resources are also being devoted to modernising infrastructure and to energy generation.
In the realm of social services, my Government has carried through wide-ranging programmes to improve the levels of health and education of vast numbers of citizens, especially those living in the poorest areas of the country. I should like to mention one example. Last year, in addition to providing the free state education system, we awarded over 4 million grants to children and young people nationwide. A further 1 million are to be awarded this year. This makes up a total of 5 million grants, 300 000 of which are aimed specifically at young people from the indigenous communities, at young people from poor families, to allow them to attend university. 500 000 new homes are to be built this year, an increase of 50% on last year.
Turning to the political scene, I can assure you that a system of checks and balances is now established in Mexico. No longer are the legislative and judiciary only nominally independent as was the case in the past. They are now but genuinely so. This is evidenced by the complete independence the Congress demonstrated in dealing with the various initiatives passed to it by the executive. The judiciary has demonstrated the same independence, resolving constitutional disputes between the legislative and executive powers. This was previously unheard of.
The promotion of technological and scientific development is another important challenge. The aim is to stimulate economic and social development. A number of much-needed changes have been set in train with the cooperation of representatives of the scientific community and private ventures. Decentralisation is one of these. Increased investment with an undertaking to reach 1% of Gross Domestic Product is another. Most importantly, incentives have been created to encourage companies and researchers to invest in this strategically important area.
The indigenous communities represent a further major challenge. They account for 10 million Mexican citizens. The law on the rights and culture of the indigenous peoples was passed with them in mind. It has broken new ground and is now the most advanced legislation in the field.
Ever since the start of the troubles in Chiapas, this House has been making its concern felt about the situation in that part of Mexico. It has repeatedly called for the rights of indigenous peoples to be respected, especially their human rights.
My Government has given clear evidence of its political will to continue dialogue with the Zapatista movement. The protection we provided during the march to Mexico City is ample proof of this. During my time in office we have sought to defuse the situation. A number of investment and development programmes have been launched, together with programmes aimed at meeting the needs of indigenous communities across the nation. I welcome the European Union's support for this process. In particular, I should like to express my gratitude for the statement made last year recognising the Mexican Government's efforts.
I have set in train constitutional reform relating to the culture and rights of the indigenous peoples, with a view to making further progress in protecting the rights of these communities. This underlines our determination to achieve full respect for the human rights of each and every Mexican. The process was complemented by a campaign to promote respect of these fundamental rights the world over.
In this connection I should like to highlight that from the outset we declared ourselves to be a humanist government. We have adopted a clear and resolute policy to promote human rights. It is a two-pronged policy. Firstly, it aims to promote support and cooperation by international bodies and the international community to assist with all those actions designed to bring about the necessary changes in areas where we might have fallen behind.
Secondly, it aims to ensure that human rights are recognised as fundamental values of a universal nature, and to promote them as such in the international arena. Mexico has therefore determined to play an active role in various international fora. In particular I could mention the United Nations Commission on Human Rights, where Mexico is certainly pulling its weight. It is contributing to the effectiveness of international monitoring in this field, and helping to ensure worldwide recognition of these rights.
Our concern for respect for human rights within our borders and beyond has led us to mount a sustained attack in defence of Mexicans working in the United States, regardless of their status as immigrants. We are also actively defending the rights of Mexicans condemned to death in that country.
We endorse the laudable work undertaken by the European Parliament in favour of the abolition of the death penalty.
We are deeply grateful too for the support received in connection with the case of Gerardo Valdés in the State of Oklahoma. His life was eventually spared thanks to your action, ladies and gentlemen, and to action taken by Mexico. Together with millions of Europeans, we Mexicans believe that depriving a human being of life, regardless of the nature of his or her offence, is a violation of the most fundamental right of all. It amounts to an attack on the dignity of mankind itself, and places public authorities on the same footing as criminals as far as violence is concerned.
(Applause)
The promotion of democracy as the optimum form of government, respect for human rights and fostering viable sustainable development of all peoples are the main pillars of Mexican foreign policy as conducted by my Government. Through our foreign policy we aim to play a part in creating the international structures societies will need in the new millennium.
In signing up to the Inter American Democratic Charter in September last year, Mexico allied itself with those other nations in our hemisphere determined to defend democracy in the region.
In our role as rotating member of the United Nations Security Council we are contributing to the building of new structures that should be better able to safeguard peace and international security.
The United Nations' Conference on Development Funding held recently in the city of Monterrey in Mexico, is further proof of our strong desire to play a leading role in establishing a fairer international system which would offer new opportunities to less developed countries.
Interdependence is the defining characteristic of the world we live in. Only if we pool our efforts will we succeed in these and other ventures concerning environmental protection, combating drug trafficking and the illegal trade in arms, intellectual property and human beings, the fight against abject poverty and ensure world-wide compliance with international law.
We are called on to work alongside other nations, parliamentary groups, civil organisations, research centres, families and individuals.
We are all jointly responsible for our future, which will of necessity be a shared future. I am therefore convinced, to paraphrase José Martí, that we should now adopt the 'diplomacy of the peoples'. After all, what eventually endures is the impression made on each citizen's conscience by knowledge, human contact and concern for each other.
Ladies and gentlemen, Mexico has proposed a new outline regional development plan, the Puebla-Panama Plan. It involves seven Central American countries and eight states in southern and south-eastern Mexico. The areas concerned are characterised by abject poverty and underdevelopment. Development is urgently required. This plan exemplifies my government's explicit recognition that given the economic and political conditions now prevailing in the twenty-first century, it is not enough simply to update development policy. It is essential to transcend national boundaries and we are committed to doing so.
I should like to take this opportunity to request European Parliament support for this exercise in regional integration. The plan will make it possible for all the American states in the central band of the continent, namely the area between Puebla and Panama, to move forward towards robust development, combat poverty and promote education and knowledge.
The European Union/Latin America and Caribbean Summit is due to be held in Madrid in the near future. I am sure it will prove an excellent opportunity to assess the range of problems our regions are faced with from a bi-regional perspective. It will also be possible to discuss how best to try and work together to overcome the problems.
I welcome the European Parliament's decision to adopt a proposal aimed at setting up a global association and a joint strategy for the European Union with Latin America and the Caribbean. Together with my fellow Heads of State I will study the proposal carefully at the Madrid meeting.
As I stand before you today, ladies and gentlemen, I should like to reiterate my country's determination to strengthen its links with Europe. I refer not only to links with the institutions but also to the relationship with each one of its constituent countries, regions and communities.
It is my pleasure to inform you that in the first two years of its existence the Free Trade Agreement between Mexico and the European Union has proved a success. The balance of trade has increased at least by 18%. This was at a time when last year, for instance, exports to other regions failed to grow due to global recession. We are therefore hopeful and optimistic and believe this is a very promising relationship.
As a country, Mexico gained much from the various civilisations that arose on our soil or came together on it. Like Europe, Mexico was and is a meeting point where a variety of cultures converge. Like Europe too, Mexico affirms its identity through the diversity and cultural mix through which it is empowered and enriched.
I trust you will accept my invitation to extend our exchanges. We must move our relationship forward. Only then can we play our proper part in supporting Mexico, a country now committed to its age, and supporting Europe, now a world leader.
Let us build a shared and prosperous future on the foundations of our present democratic achievements. We must realise that our neighbour's good is also our own good. If we are bold and are prepared to make an effort, we can surely build a better future, the future we deserve.
Thank you for your attention.
(Loud applause)
(Standing ovation)
Colleagues, before drawing this formal sitting to a close, I should like in particular to acknowledge, Mr President, the presence of my colleague and predecessor, Mrs Fontaine, who on our behalf made an official visit to Mexico in April 2001. I thank her for the initiative in inviting you here today.
Mr President, on behalf of my group, I would like to ask the PPE-DE Group and the PSE Group to withdraw Amendment No 1 to this resolution. This amendment seeks to extend the list of terrorist organisations to a number of organisations. At the present time when the European Union is involved in a series of negotiations, most importantly with Columbia, and when a number of people - including a candidate from our political family as well as other candidates - are in the hands of terrorists, we feel that it would not be advisable for Parliament to extend lists which will not have any positive effect and which, on the contrary, will impact negatively on the negotiations. We therefore call upon the two majority groups to withdraw this amendment.
Mr President, it says on the voting list that, if Amendment No 40 is accepted, Amendments Nos 1 and 2 and paragraphs 16 and 17 will be invalid. We disagree. We feel that the second part of Amendment No 1 is totally compatible with Amendment No 40. It is important that we vote on the second part because it reads:
It was deemed incompatible as it would be against the spirit of Amendment No 40, if it was carried, to then vote on Amendments Nos 1 and 2 on paragraphs 16 and 17. But I am happy to take the advice of the rapporteur on this point.
Mr President, it becomes clear that the Socialists are shifting ground as we go through this debate. The original text of Paragraph 16 states that it is inevitable that "a significant increase of defence expenditures to fill the current capability gap" will be needed. I agreed in discussions with the Socialist Group to alter that to "an increase" on the assumption that our Amendment No 40 would be the basis for our compromise. We then went further, and I agreed to put an oral amendment stating it should be "adequate defence expenditure". As the Socialist Group has withdrawn its approval of Amendment No 40 at it stands, I suggest we revert to the original wording of Paragraph 16 - "significant increase" - and vote on that text first.
The Council and the rapporteur use the phrase 'macro-financial assistance to Ukraine'. We think this should instead be called disgraceful financial blackmail.
The draconian conditions that the Council is imposing on what it describes as new aid - namely, the privatisation of large enterprises, breaking up the public sector to benefit small businesses, liberalisation of prices and sector reforms - provide perfect support for the so-called adjustment programme desired by the IMF, the initial implementation of which had no other effect than to aggravate the situation in Ukraine in 2000.
Despite the fact that the rapporteur notes that GDP has been in constant decline for several years whilst consumer prices have continued to rise, these reforms, if re-launched, will serve only to push Ukraine deeper into crisis, and thrust the majority of its population into even greater destitution. The rapporteur fails to mention the fate of the Ukrainian people and the fact that they have become terribly impoverished since the break-up of the Soviet Union. This is not his problem. The only thing of concern to him is 'the transition to the market economy' which, despite the fact that it has hardly got off the ground, has already produced human, economic and social upheaval which is evident to all and which the report cynically puts down to profit and loss?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (PT) Unfortunately, the amendments I proposed to this report on potato starch were rejected by the Committee on Agriculture and Rural Development. Let me remind you that those amendments were aimed at creating a common organisation of the market in potatoes for human consumption, something that is particularly important for Portugal. As it now stands, the report only mentions the Commission proposal on starch and continues to undermine the position we support. The fact is that the potato starch support system is a significant burden on the Community budget, yet only benefits a few countries. That is why we consider it important to review this support immediately so as to ensure greater fairness in support for potato production and to assist the majority of potato producers, that is to say small producers and family farms. We have, therefore, not voted for this report.
The GUE/NGL Group endorses and supports the joint motion for resolution on Euro-Mediterranean relations. However, I should like to take this opportunity to highlight the importance of the final statement of the contact group of the presidents of the Euro-Mediterranean parliaments. Especially Article 2 on the application of Security Council Resolutions 242 and 338, the phrase "for peace" and the legal right of the Palestinians to self-determination and to an independent state, paragraph 6 condemning military occupation by Israel and paragraph 7 condemning all forms of violence and terrorism against innocent Israelis.
- (PT) The main reason why we did not vote in favour of this resolution was to protest against the inclusion of the amendment tabled by the PPE and PSE Groups calling on the Council to add to the list of organisations all those groups and organisations that resort to murder, kidnapping, blackmail, extortion and any other type of terrorist action. This means that it is not made clear what other type of terrorist action is being referred to and accordingly no distinction is made between the actions of organisations fighting for democracy in their countries and true acts of terrorism. That is unacceptable.
Nevertheless, there are various positive aspects to the resolution, especially as regards stepping up cooperation and solidarity with the countries of Latin America so as to encourage their economic development and to guarantee social services and combat poverty, whilst reiterating the need for the European Union to make available adequate resources for implementing this policy. We of course believe that it is vital to develop a true cooperation policy and not just trade agreements that essentially benefit multinationals, as has sometimes happened.
Mr President, this is a directive which combats noise, and I was very happy to vote for it because I am against noise. However, I am against all kinds of noise, Mr President, including the din made by those who act against the interests of pensioners and the elderly. The news has reached my ears this very day of an extremely serious incident in Milan, where a journalist from the television network Telelombardia, who was going to a home for pensioners and elderly people, the Pio Albergo Trivulzio in Milan, to report on the living conditions of elderly people in nursing homes - in this case, a nursing home in Milan - was treated badly: he was prevented from filming, and the commotion has reached my ears and I want to condemn it in this Chamber today. Indeed, I believe that pensioners and elderly people have a right for others to know how they live, which must be in peace and calm, not in dubious conditions like, I suspect, those of that old people's home in Milan.
That was inventive as ever, in terms of making the subject fit the item on the agenda.
Report Caudron (A5-0153/2002)
My flights of fancy in explaining why I voted for research will be even more inspired, Mr President, for I am in favour, very much in favour of research. But what are we searching for? I feel that we should emulate Orlando in Ludovico Ariosto's opera 'Orlando Furioso'. Orlando goes to the moon to search for his lost wits. I feel that we too should search for our wits, in other words our minds, the wisdom that humanity has lost. That too is research. It is a difficult project but it is one that should be a high priority in our research activities, for too many people have lost their reason, especially politicians. What is happening in Palestine and Israel at the moment, and not only there, is evidence that our first priority must be to go in search of our lost wits.
Mr President, the funding of destructive embryo research is against the constitutional position of Ireland, as it is against the constitutional, legal or political position of four other Member States.
The European Union does have competence in research and technological development - Title XVII of the EC Treaty. This has to be exercised complementing the activities carried out in the Member States - Article 164 of the EC Treaty - and always in accordance with the principle of subsidiarity - Article 5 of the EC Treaty - and respecting the national identities of its Member States - Article 6 of the EU Treaty. Therefore, contrary to the opinion of the Commissioner for research, the EU does not have the right to overrule national legislation, regulations and ethical guidelines or to insist that Member States have a duty to draw up regulations in the field of embryo research.
I regret the Irish Government's silence regarding the unacceptable situation whereby Irish taxpayers are obliged to fund destructive embryo research under its participation in EU funding and I reject EU funding of destructive embryo research as contained in the Caudron report, in line with the majority view in the PPE-DE Group.
- (NL) The ethical aspects of the framework programme include my main concern, namely the use of 'surplus' embryos for research purposes. Protection of this God-given life cannot be surrendered. I should like to make three ethical observations.
First of all, the Council has failed to give concrete shape to the promised and more detailed guidelines. It is therefore impossible for the European Parliament to react to this at second reading. This is not fair on legislation that comes about via the codecision procedure.
Secondly, the European Parliament should, in principle, not allow its opinion-making to be dominated by the divisions in the Council. A possible conciliation would not be the result of the European Parliament's action, but of the Council's reluctant stance with regard to ethics.
Thirdly, the problem remains that citizens are to help pay for research that is punishable in a number of Member States. Active support for such controversial research contradicts the Commissioner's statement to the effect that decisions concerning the permitting of such research must be left to the Member States. My question as to how the European Commission will prevent ethics from being used as a competitive factor remains unanswered.
I welcome the concentration on a select number of priority areas under the forthcoming programme. I believe that in this way Europe can make real added value and move towards its goals of the Lisbon Process.
I fully support the strengthening of links between European, national and regional initiatives. Decentralised management is most welcome as we all wish to see a less cumbersome and bureaucratic approach to the running of European programmes and drawing down of funds.
I am conscious of the need for continuity in the research area, both in terms of the integrity of the work being undertaken and the engagement of personnel on projects. We have a responsibility to play our part in ensuring that there is a smooth transition to the Sixth Programme.
Finally, I would like to refer briefly to the ethical aspects of research. While subsidiarity dictates that each Member State can decide what kind of research may be carried out within its territory, we must not forget that we are talking about European taxpayers' money here. In my Member State, Ireland, there is a clear ban on any form of experimentation on human embryos or cloning.
I have been a long-standing supporter of European research efforts. Problems related to research on stem cells and supernumerary embryos must not be tackled in emotional or simplistic terms. Given the fundamental, high principles and the universal values that we defend, it is our duty to completely rule out the risks of eugenics as well as cloning for reproductive purposes.
We must not hide the fact that many people who are ill are waiting for new therapies to be developed that will offer many of them the possibility of recovery. Although the legislator's task may be to provide a framework for research, the risk is that it will be bound up in an overly restrictive straitjacket. We must also encourage a Europe of discovery.
Research also affects the daily lives of all European citizens and priority areas such as food safety, the fight against major diseases and the improvement of public health demonstrate the desire to associate research and well-being.
I am also pleased to note the support for developing research into rare illnesses.
For businesses based in the European Union, the economic implications of a European research policy are far-reaching. That is why, perhaps in this area more than in any other, we must encourage greater cooperation amongst the Member States. This is because a successful European research area is one of the key elements of our future economic growth.
However, the definition and scope of the fundamental ethical principles, which the Council common position states must be observed when carrying out research, are not clearly explained.
Attitudes towards research on human embryos differ from one Member State to another. Recent scientific discoveries can, however, offer us an alternative to the use of embryonic stem cells, namely adult stem cells. We can therefore now reconcile scientific research with ethical principles.
I therefore regret that we do not have a majority in favour of re-launching this debate which is essential for the future of research. This may lead to a situation where Member States finance research - research that some of them disapprove of - which is carried out on their own territories. This is an attack on the respect of national sovereignties but also on the moral sovereignty of Member States and their citizens.
- (PT) Therapeutic cloning, which provides new ways of treating certain diseases, depends on the destruction of embryos, and although it is the technology that has been utilised most, and is therefore the most accessible, it is not the only technology and it is certainly not ideal. For this reason, I am calling for a legal ban at European level on creating human embryos by cloning, be it for therapeutic purposes or for reproductive purposes. Nevertheless, there should be two exceptions to this ban: supernumerary embryos and the 64 available cell lines.
However, with regard to financing research, and in particular as regards the Sixth Framework Programme, which is the subject of the Caudron report, I believe that priority should be given to Community financing of research projects on the use of adult stem cells for therapeutic purposes.
. (IT) The European research area is happening: it is an ambitious goal of the European Union, which is proposing to coordinate research activities through the Sixth Framework Programme in such a way as to enable Europe to compete against the other large nations of the world in the field of science and technology.
The actions carried out within the framework of the Sixth Framework Programme for research and technological development 2002-2006 will, for the first time, be implemented in line with the general research objectives set by the Treaty establishing the European Community, namely:
strengthening the scientific and technological basis of European industry;
encouraging it to become more competitive at international level;
promoting research activities in line with principles of the Treaty establishing the European Community.
The priority thematic research areas proposed in the Sixth Framework Programme have been defined on the basis of 'European added value criteria', which are:
the intention to assemble and concentrate a critical mass of financial and human resources, limiting dispersion as far as possible;
the need to link the various complementary competences present in the different countries of the Union and to carry out comparative studies on a European scale;
the creation of links with the Union's priorities and interests;
the need for specifically transnational research.
(Text cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (PT) After all the many months of work and wide-ranging interinstitutional discussions, both in public and within the Parliament, I regard it as being very regrettable indeed that the majority of this House has still insisted on rejecting all the amendments inspired by basic ethical imperatives of a humanitarian nature. A majority of this House has thus revealed that it is absolutely insensitive to basic human values, and displays an unfortunate belief that technology should prevail without any limitations. I am referring to the rejection of Amendments Nos 89, 91, 92 and 95, which undermines a very important milestone for Europe's scientific community and for EU research policy. I personally particularly regret the rejection of Amendment No 89, which I tabled, which upheld the "principle of legislative unanimity" which in my view offered the only firm and indisputable legal solution to those issues, while entirely respecting democratic legislative decisions taken by Member States. Accordingly, we could be faced, because of this obstinate blindness on the part of the majority, with a situation in which - through the European Union - the taxpayers of one Member State in which a particular substance, method or technology is considered illegal could find themselves financing something that is banned or illegal in their own country. It goes without saying that this would be not only an offence to democracy in the true sense of the word and to national legal systems, but it would also be completely absurd from a legal point of view and would be at odds with the normal legislative hierarchy.
I have voted against the report. The constitutions of four EU Member States protect the sanctity of life to the extent that they prohibit research on stem cells taken from embryos, or unborn children. The fact that the European Parliament, the Commission and the Council are not prepared to take account of this constitutional protection within the framework of the EU common research programme is extremely regrettable.
I was one of the signatories to Amendment No 92, all four sections of which were defeated (193-284 with 22 abstentions; 183-293 with 21 abstentions; 182-303 with 21 abstentions; and 184-312 with 18 abstentions). This gives the go-ahead to use taxpayers' money to fund an activity that is illegal and unconstitutional in four Member States, including Germany.
There are therefore serious shortcomings in the ethical standards for the Sixth Framework Programme, especially with regard to research involving human embryos. The Member States have widely differing attitudes towards this type of research, and these must be respected. It should thus be self-evident that embryos created for in-vitro fertilisation but not used for that purpose, together with research using embryo stem cells, must not be funded by the EU. Community resources must benefit all countries. Member States must not be obliged, as is currently the case, to fund research that is illegal and unconstitutional in their own countries.
I welcome this report which represents a big step towards making the EU the most dynamic and competitive economy in the world by 2010. Without endorsement of this Programme, Europe could never hope to become a world player in the field of research and technology, where we are lagging seriously behind the US.
The Sixth Framework Programme will also respect ethical principles held across Europe; in particular research activity into human cloning for reproduction will be banned. I feel that the European institutions can congratulate themselves for coming to a reasonable and effective agreement on this issue. The global advantages of the Sixth Framework Programme need to be fully translated to our citizens: all sections of society, from young scientists to disabled and elderly people are set to gain from its contents. Indeed, if ever there was a case for European co-operation, the research programme makes it strongly. I am delighted that European scientists in Europe's regions will get financial reward for their intelligence. All in all, this will make us more competitive and will help in the fight against serious illness and environmental problems.
Mr President, I basically want to state my views on two proposed amendments in the Schnellhardt report, namely Amendments Nos 129 and 82, and to confirm that I voted in favour of them. On balance, this is a very even-handed report and I congratulate Mr Schnellhardt on his hard work. I think it is clear from Plenary's acceptance of these two amendments that a sensible compromise can be found between the need for European rules and the use of common sense where small quantities are involved. In addition, subsidiarity can also be sensibly applied to hygiene rules for hunting and I trust that the provisions in question will find their way into national regulations.
The first Schnellhardt report concerns the regulation on the hygiene of food products in Europe. As always, as you can see, Mr President, most of the Members of the European Parliament are absent from the Chamber. Why is that? Because they have gone to lunch. I am sure that many of our number are enjoying typical, traditional regional dishes: the Italians, for example, will be eating gorgonzola, lardo di Colonnata, parmigiano reggiano, spaghetti with pesto, fettuccine with truffles, devilled chicken and so on and so forth, all traditional regional products which, I am glad to say - I know that your mouth is starting to water but be patient just a moment longer - are protected in the Schnellhardt report. Well then, I would like them to have even greater protection and for us to tell all the European citizens loud and clear that their traditional regional products will never be missing from the European tables. This is how Europe needs to be close to the citizens, Mr President!
It was not so much me who had their mouth watering. The secretariat started looking forward to their lunch.
Hailing from Ireland, the 'Food Island', I am extremely conscious of the need to convince European consumers that European food products are second to none in the world when it comes to hygiene and safety as well as quality.
Following on from a number of scares in recent years, tremendous steps have been taken to fine-tune the whole food production process so that nothing can be left to chance and so that our consumers can have peace of mind.
I particularly welcome the putting in place of rules which seek to guarantee that food imported from outside the Union must meet with the same rigorous standards that apply to producers within the EU. As we fast approach enlargement, this must remain high on the agenda so that the standards which European consumers have come to expect can be maintained.
The cornerstone of food safety policy is the establishment of the European Food Safety Authority. It is a matter of deep concern that almost half a year after the start-up date, the permanent home of the Authority remains undecided. This gives out a very dubious signal to consumers as to the urgency with which European authorities treat the whole question of food safety.
I did vote for this document on hygiene rules for food of animal origin, but I did so unwillingly, Mr President. I feel that any explanation can be given for a vote, provided it is responsible and humane. Therefore, should we not propose - and I am doing so now - to be more humane with animals, whether they are fish, cows, sheep or pigs? Why should we always eat them? Why should we breed them just to kill them and serve them up at table? I am not a vegetarian, Mr President, but why should I not defend animals which I am not sure our Eternal Father intended should end up on our tables when he put them on this earth? I believe that, one day, we might even decide to stop eating animal meat. That is my suggestion, at least, Mr President.
. (DE) I welcome the differentiated approach taken by the Commission in order to guarantee a high level of health protection using specific hygiene rules for food.
That these rules also apply to wild game on sale to consumers in large quantities is only logical. Nonetheless, we really must make a distinction between commercial marketing and the private consumption of game bagged in small quantities. Hunters who give away or sell small quantities of game directly to the local retail trade after the hunt cannot and should not have to meet the same requirements as large meat-processing factories. We need specific rules for hunters which reflect common practice. However right and welcome these new rules are, private hunters must be exempted from them.
Our hunters already know a great deal about game hygiene and diseases. Trained hunters already take full responsibility for the healthy state of the game which they provide and will continue to do so in future.
The European Parliament Committee on the Environment has accepted several proposed amendments which allow flexibility in the marketing of game and game meat without jeopardising food safety and I urgently call on the whole House to support these amendments.
. (IT) In her report - which I voted for - the rapporteur has rightly described the proposal for a regulation before us and the additional proposals as innovative.
It is indeed innovative in terms of the consolidation and simplification of the various rules in existence on the matters in question. Nevertheless, the rapporteur also poses the question of whether - our food security system having been described as one of the most rigorous in the world - there are not too many gaps in Community legislation or whether, on the other hand, it might not impose too many rules.
In actual fact, we need Community legislation that is more conceptual and less regulatory in that, precisely because of its regulatory nature, gaps - if not contradictions - start to appear in our legislation in the medium to long term with the progress of science and technology and also as a result of new developments in the fields covered by Community legislation and/or changes in the underlying approaches.
In any case, two considerations need to be stressed both with regard to the matter before us today and, if possible, in unprecedented cases which arise in the future. The first is the need for precise definition of the roles, competences and responsibilities of entrepreneurs, Member States and the Commission. The second is the need for a greater and more effective role for Europe - for the Commission, if you prefer - in international contexts, starting with the WTO. It is also true, however, that, to achieve the latter, Europe needs institutional reform.
(Text cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (PT) With regard to the first of the two Schnellhardt reports, on the hygiene of foodstuffs, we are pleased that the relevant committee adopted an amendment which will allow Member States to adopt specific measures applying to local markets and to the food companies that supply them, and thus protect traditional production methods and food ingredients, as long as they do not present any risks for food hygiene. This is certainly an issue that cannot be ignored and on which our efforts need to be focussed in order to improve the wording regarding these special items, given that certain concepts may not yet be worded in the most felicitous and comprehensible way. The hygiene of foodstuffs is without doubt a basic requirement, but it is important to resist an exaggerated "fundamentalist" approach which on the one hand would subject local markets to disproportionate requirements and intolerable bureaucracy, and which on the other hand would wipe out many kinds of traditional food production by give food industry lobbies their way, thus weakening our peoples' food diversity and delivering a fresh body blow to European agriculture and to our own national and regional cultures.
I welcome this report which calls for a consolidation of existing European food hygiene and animal health inspections. Food hygiene is something which affects European citizens' daily lives and a topic in which many people have great interest. It is important, therefore, that all legislation relating to this question should be as clear and accessible as possible.
The call for all food businesses to be registered is also apt. At present, no such system exists and it is time that food producers became solely liable for food safety. If this is to become the case, when food safety issues arise, consumers will have less bureaucracy to deal with and a better idea of who is culpable.
Lastly, the call for all meats to be treated equally under the new rules is also welcome. There is no compelling justification to treat game differently from other meats, as is the case at present. Indeed, if a European citizen has problems with food safety only to find that there is an exemption for the particular meat in question, it could render this whole package of measures meaningless.
. (DE) Due to an oversight, a number of motions for separate votes or votes in sections were not tabled in time on behalf of my group and the oral motion for separate votes on three proposed amendments tabled by our coordinator was rejected. I should therefore like to state, as rapporteur, that I reject Amendments Nos 4, 5 and 17 and only accept the end of Amendment No 11, i.e. the words "The Commission shall inform the competent authorities, the Member States and the European Parliament of the result of the checks carried out", as an addendum to the original Commission text. I support Amendment No 16 without the words "by means of the early warning system".
However, as the report contains other, far more important amendments, I did of course vote in favour of the amendments voted en bloc and I voted in favour of the legislative resolution itself, even though I do not agree with the content of all the amendments.
Events themselves, with fatal cases of serious "unprecedented" illnesses, should have made us face up to crucial questions about the health of our livestock, the quality of our food and the huge threat to consumers.
Of course, it is also vital that we set out clear legislative rules if we are to have quality standards and ensure that food is controlled. However, before taking any legislative measures, we must identify the reasons why the food chain has been downgraded and adulterated. And that means pointing the finger first and coming down hard on the merciless laws of the capitalist market, which turn herbivores into carnivores. Otherwise, we shall end up tinkering with individual technical aspects which do nothing for public health and misleading consumers in the process.
The root of all this evil is increasingly intensive production, the pressure on producers from traders and processors and huge food and feedingstuff multinationals to squeeze production costs and increase output so that they can maximise their already obscene profits.
Finally, the gradual and ever-increasing shift of power away from veterinary departments in the Member States and towards a Commission super-service, of which they then become outposts, may serve other suspect political objectives to which we are violently opposed, but it does nothing to foster effective control or consumer protection.
- (PT) This initiative, which aims to encompass the various directives in force in this field within a single text, is very important. There are in fact seven different directives establishing specific hygiene standards for intra-Community trade in products of animal origin and imports from third countries, with a view to preventing the spread of epizootic diseases through food sales, a field in which, as we know, the overall European system is not at all transparent and has led to highly unacceptable instances of discrimination. On the other hand, I am also following, with some caution I must say, the new approach adopted by the Commission to achieve this unification and simplification of European legislation. That approach is to use a regulation, which as it applies directly will make it possible to overcome another deficiency currently found here: the disparity between the various sanctions applied in the different Member States. It was with this in mind that we decided how to vote and we will continue to be guided by the same principles on this issue in future.
The GUE/NGL Group has endorsed the joint motion for resolution on relations between the EU and Russia. I, for my part, would like to point out that:
First: we need to create a pan-European system of security and political dialogue, mainly under the auspices of the ?SCE, in order to forestall any concern on Russia's part about the integration of the Baltic states and Poland into the European Union. However, it would be a huge mistake to extend ???? eastwards, as Russia would interpret this as an effort to encircle it.
Secondly: the European Union must take a positive attitude towards Russian goods entering the markets of the new Member States following their accession, taking account of the peculiar nature of the competition problems still facing Russian companies.
Thirdly: at a more general level, the European Union needs to promote the perception of and the institutional structures and economic mechanisms for a common European area with Russia, as with the Ukraine. Conserving cold-war divides at political and economic level under post-cold war conditions would be a policy fraught with danger and bereft of any prospects.
Mr President, I supported the resolution on Kaliningrad by Mrs Hoff. We have to follow the example given by Mr Patten in his remarks yesterday and make a clear resolution in favour of cooperation with Russia and on the question of Kaliningrad to fit in with the wishes of the people of that small territory.
Mr Putin is a friend of ours, and we should encourage him. He has brought economic growth to Russia at a time of very great danger in the economic system of that country. He has sorted out the taxation system, which makes the very valid point that reducing rates of tax very often results in an increase in revenue.
Chechnya is his black mark - we must be critical of the Russian government here.
Mr Putin is sensitive to criticism, and a word of caution should go out from this European Parliament and be carefully noted by colleagues, even if they are not present in this Chamber at the moment.
Mr President, I certainly could not vote against this European Parliament document calling for greater consideration to be given to the enclave of Kaliningrad, which will soon be completely surrounded by European Union territories. A discussion on Kaliningrad will include mention of the Russian Federation and expression of our opinions on relations between the Russian Federation and the European Union. In Italy, Mr Berlusconi has clearly stated that he would like Russia to become part of the European Union as soon as possible. However, I believe - and I want to declare it publicly in this House - that we must first wait for the fruit of an association agreement, a cooperation agreement, and that the Europeans who have been separated from us for too long, in other words the countries of Central and Eastern Europe, should become part of the European Union first. Much, much later, we might be able to discuss the accession of Russia to the European Union: now is far too early.
The fact that, after the fall of the Soviet Union, Russia foundered, that its economy collapsed due to plundering by the nouveaux riches and the corrupt authorities, and that its people were plunged into poverty are problems that more often than not fail to cause European leaders any great concern. Now, however, the enlargement of the European Union towards the east means that a small area of this foundering Russia - the region of Kaliningrad - will be completely landlocked by two Member States. This will have implications in terms of pollution, trafficking in drugs, weapons and human beings. We suddenly find out that it is in the best interests of the EU to take an interest in this matter. How can it resolve these problems? The European Union does not, in fact, have a solution, and the report acknowledges this. It reiterates its fervent wishes as well as proposing to organise European-Russian border patrols on both sides of the border, in order to make it more difficult than at present for those who live there to cross the border. As for the subsidies that the EU is preparing to grant Kaliningrad, and which are designed to transform it into a 'pilot region' acting as a bridge between the EU and the rest of Russia, we all know that these will only be used to line the pockets of the local ruling mafiosi.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Once upon a time, East Prussia was a threatening German enclave in the middle of the Slavonic and Baltic areas. Soon, the Kaliningrad oblast, the northern half of former East Prussia, will be a Russian enclave surrounded by EU Member States. This is a region that enjoys a much lower level of prosperity, which suffers from considerable environmental pollution and needs free passage through the Polish-Lithuanian border region to Belarus and Russia. Due to the introduction of compulsory visas for current and future EU Member States, this region threatens to become cut off from the state to which it belongs. Over the past decade, western Europe has occasionally mooted the idea of assigning the Kaliningrad region to Volga Germans who lost their own Soviet Republic during the Second World War, or to other population groups, such as the Russian minorities in the Baltic states, without taking into consideration the current population which flocked in from all corners of the former Soviet Union between 1945 and 1991. Fortunately, the rapporteur is making a deliberate attempt not to reclaim Kaliningrad for Germany by separating it from Russia and replacing the current population with another. I support the course taken, namely to treat the Kaliningrad oblast as an experimental part of Russia that, with Russia's approval, is strongly involved in its EU surroundings and is granted financial aid for this purpose.
Mr President, stability and growth programmes are what allow governments to trample on the weak and the poor, including pensioners and the elderly, telling them that they have no money to support them or pay their pensions because they have to respect the Stability and Growth Pact. That is not true, as we are all aware. It would be possible to respect the Stability and Growth Pact and pay and increase all the pensions, giving the poor people who have nothing the means to live, but reducing the State's less useful outlays. I therefore call upon all the elderly citizens of Europe, instead of dividing their votes between all the right- or left-wing parties that exist in their States - thus breaking up 33% of the votes, for the elderly represent 33% of the electorate - to form a pensioners' party, which would then receive 33% of the votes and send 208 representatives to this House, who would certainly be more effective than a single representative.
The Marinos report that the European Parliament has just adopted presents a very comforting view of the implementation of the stability and convergence programmes within the framework of the EMU. We do not share this view. It is true that the Stability and Growth Pact is a natural consequence of the interdependence that the euro creates between Member States - for better, for worse. It aims to achieve budgetary rectitude, which in principle is healthy.
The first months of its implementation have unfortunately been littered with increasingly serious incidents involving Ireland, Italy, Germany and Portugal. Now it is the turn of France to be in the hot seat. These differences of opinion express, with increasing urgency, the need for the national economies and societies to develop at their own pace, in accordance with their own specific characteristics, without being encased in a rigid straitjacket that aims to make everything uniform.
Therefore, the logic of the euro is beginning to frustrate the logic of nations. These two approaches will soon clash head-on. Which is the more important for democracy? It is clearly the logic of the nations. But which is the more powerful? The answer to that is more difficult, and this is why we have always thought that the euro adventure gives cause for concern.
- (PT) We voted against the Marinos report because it essentially supports the application of the Stability and Growth Pact, as the Commission has indeed just advocated in Commissioner Solbes's speech, which emphasised the importance of stability and of achieving a near-balanced or surplus budget outcome by 2004 at the latest.
In various parts of the report what emerges most clearly is the reliance on neoliberal revenues which means that it is always the same people who bear the burden of budgetary and economic difficulties - the workers. Thus it advocates a moderate wage policy combined with respect for a 3% budget deficit limit and the "the implementation of structural reforms in sectors of the economy, particularly in the products and capital markets, including the pension sector, as well as in the transport, energy, communication and labour markets". In other words, more of the same!
With regard to the situation in Portugal and Germany, the report criticises the failure to rigorously apply the Stability and Growth Pact, which is unacceptable and deeply inequitable, firstly because it is not comparing like with like, and secondly because it does not take into account socio-economic reality in Portugal, which has the highest rates of poverty in the European Union. What is needed, as we have advocated, is for the Stability and Growth Pact to be suspended, rather than the measures that the Portuguese government has just taken in its amending budget.
. (DE) Economic growth in the EU as a whole fell to 1.6% in 2001 (compared with 3.3% in 2000), the unemployment rate remained more or less stable at 7.7% in December 2001, compared with 7.9% in December 2000, the rate of inflation rose from 2.1% in December 2001 to 2.5% in January 2002 with the introduction of the euro and the ratio of investment to European GDP is far lower than that required for sustainable growth.
Instead of public investment, a radical employment policy programme and meaningful concepts to guarantee health care and pensions, the rapporteur calls for strict compliance with the stability and convergence pact as an end in itself. His proposals for achieving this are as old as they are misguided: he calls for expenditure to be capped (naturally with social transfer benefits as the main source of savings) instead of calling for improvements on the income side and he calls for wage restraint at a time when wages are generally falling in real terms and transnational groups are making a killing and often do not even have to pay any tax. How is this sort of strategy expected to force demand?
I cannot vote in favour of such a report.
The report insists on the strict application of the stability pact, which has reduced the standard of living of huge swathes of the population and, despite all the publicity it has received, has done nothing to help turn the European economy around or achieve high rates of growth. It reinforces the anti-grass roots policy of constantly higher profits with proposals which provide cover for the rampant neo-liberal economic and social policy of the ?U and its tragic consequences.
At a time when the social and economic situation is worsening and inequalities are spreading, it advocates a policy of structural reform to apportion unemployment, make flexible forms of work and job uncertainty and insecurity the rule, condemn millions of citizens to poverty, penury and marginalisation, reduce wage costs and ensure that big business keeps making bigger and better profits.
It calls, for the sake of sound public finances, for faster dismantling of pension systems and full liberalisation of the markets, offering the monopolies blanket unaccountability in the process. Calls for budgetary prudence are merely an attempt to justify the constant reduction in expenditure on social protection, education, health and public utilities, while expenditure to strengthen big business remains untouched and the unfair taxes paid by the workers keep rising.
We are voting against the motion because the policies of the ?U and the Member States are incompatible with the needs of workers, farmers and small and medium-sized enterprises and are dictated by and serve the interests of big business. We stand by those in society who oppose and are fighting to overturn the insensitive economic and social policy imposed by the Stability Pact.
- (PT) For a Portuguese Member of Parliament from the CDS/Partido Popular, a party which has been notable for its opposition to and criticism of the very negative way in which the Socialist government routed in Portugal's elections on 17 March has run the economy and the public finances of our country in recent years - and, indeed, during the period under review - it was particularly difficult for me to formulate my position on Mr Marinos's important report. On the one hand, we support many of his criticisms and the way he has drawn attention to worrying situations in various countries. But on the other hand, we cannot support him in advocating that the Council should have adopted more draconian measures. Nevertheless, it really is regrettable that things should have gone this far. When it comes to Portugal it seems that what is most important now, rather than complaining about the past, is to focus the attention and will of everyone interested in these issues on vigorously supporting the redoubled efforts of the new Portuguese Government, in very difficult circumstances, to get things back onto a more positive track as soon as possible. An example of this came at the end of yesterday's debate when, in response to me, Commissioner Solbes specifically recognised this. I am certain that these efforts on the part of the new Portuguese authorities will be recognised and appropriately supported at political level by all the European institutions and that those efforts will be supported by a majority of Members of this House.
Mr President, when we look at relations with the United States, we have to ask ourselves whether or not the United States is prepared to adhere to multilateral agreements. We have seen what has happened in relation to Kyoto; we saw the attempt to sabotage the UN Conference on the proliferation of small arms and we now see the Farm Bill, which threatens to exceed the limits set out in the WTO in terms of subsidies for farmers.
What is worrying about this is that in the Doha agreement both the EU and the United States promised the smaller countries that they would have access to our textile and agricultural markets. Now the US seems to be going back on that, just as it has done with textiles in relation to the Caribbean countries.
The real danger is not only the message the Farm Bill sends out to the poorer countries, but that it will also encourage those Members of the EU who are opposed to our own farm reform. We have made enormous progress in CAP reform, but a lot more is needed. I would hope that the actions by the United States in pursuit of "pork barrel" politics, because of the elections in November, are not going to encourage those Members of the EU who are opposed to further reform.
Mr President, in the context of the previous report, we talked about relations between the European Union and Russian Federation. Now, this report by Mr Elles discusses relations between the European Union and the United States of America. I voted for the motion because I feel that relations should be closer. Indeed, I would go so far as to propose that an interparliamentary committee be created, made up of members of the US Congress and Members of the European Parliament and meeting several times a year. First of all, however, I would like the United States to abolish the death penalty and reduce the indiscriminate sale of weapons in all large stores, in all the department stores in the country. That would greatly help to further improve the already excellent relations between the European Union and the United States of America.
- (PT) There are many aspects of the resolution approved today by the European Parliament which give rise to criticism and profound disagreement. One of these is the way NATO is seen as a central pillar in defining relations between the countries of the European Union and the United States, and in particular the desire to achieve a partnership for world domination, with priority being given to the establishment of a "European army" and the development of the arms industry.
Despite the timid references made to the United States' failure to observe the terms of various key international protocols, conventions and treaties, the resolution fails to criticise or condemn the USA for its responsibility for the present deterioration in the international situation, for the war, for increasing military interventionism, for the arms race, and for its responsibility for supporting the criminal policies being pursued by the Israeli Government against the Palestinian people.
What also needs to be stressed is the EU's timid reaction to the United States' non-compliance with international trade rules, in particular in the case of steel and aid for agricultural exports, while there is a total absence of any condemnation of the United States' embargo against Cuba, or the so-called Colombia Plan, to name just a few examples.
The basic purpose of this report is to ensure that the ?U does not play second fiddle to the USA when it comes to planning and carrying out aggressive warfare, dividing up markets and implementing a strategy to subdue the popular movements opposed to the "new world order".
As far as the ?U is concerned, ???? is a "fundamental guarantee for the Euro-Atlantic stability and security [and] the essential framework for coalition operations" and the EU aims to be a "coherent, reliable and equal partner to the US" in the context of NATO. The report therefore recommends that the Member States increase their military spending.
Imperialist intervention in Afghanistan, the threat of global war, the US withdrawal from the ??? Treaty, preparations for star wars, the prospect of the nightmare of nuclear war and the abolition of basic democratic rights are either completely ignored by the rapporteur or are broached with regret, because the US has acted without consulting the ?U, ???? or the UN.
Competition between the imperialist powers finds expression in the report's call for the US to honour its commitments to the WTO, the IMF and the World Bank.
That Plenary voted in favour of the report is proof positive of the fact that Parliament has ambitions for a more autocratic, militaristic and aggressive ?U. That comes as no surprise to us Communists. The fact that the people of the ?U and throughout the world have realised this and are fighting against is an encouraging sign.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the report.
- (PT) In general, the Elles report is a very good one. Its main objective is to add to the debate on enhancing relations in a new global context by setting out the Parliament's official position in this area.
We consider that the strategy adopted in drawing up this report was reasonably effective. The rapporteur from time to time stresses, with a certain regularity, the concept of "new global challenges". This applies both to security and to the economy, thus justifying the present need to reinforce transatlantic relations.
Nevertheless, this report, and thus the resolution contained in it, make a clear appeal for the communitarisation of the ESDP, as in Paragraph 9 of the resolution. I do not agree with that, and I consider that the criticism of the foreign policy of the United States is inappropriate. This criticism does not contribute to the climate of confidence needed to resolve these questions openly, nor to reinforcing the indisputable common heritage that unites and should continue to unite Europe and the United States. That is why I have abstained.
That concludes the explanations of vote.
(The sitting was suspended at 1.19 p.m. and resumed at 3 p.m.)
Before we proceed with our agenda, I just note for the benefit of Members in the House that last week I made a brief working visit to Cyprus. As you know, this is a very crucial and decisive time for the whole enlargement process and especially for Cyprus. There is now an unprecedented window of opportunity to try to press for a comprehensive settlement in which the imminence of European Union accession can play a role. It certainly represents a compelling deadline.
I mention this because today, the United Nations Secretary General, Mr Kofi Annan is in Cyprus. I would like to express to him, on behalf of Parliament, our hope that his visit will lend a new impetus to the face-to-face talks taking place in Cyprus through his good offices. I would ask this House to join me in sending a message of support and encouragement to both parties to seize this moment of opportunity.
The next item is the statements by Mr Solana, High Representative for the Common Foreign and Security Policy, and the Commission on the situation in the Middle East.
Mr President, firstly I would like to apologise because I was not present on 24 April when I was supposed to come and take part in the debate with Commissioner Patten. But I was in a very different place on that day, namely at a meeting with the President Arafat who was still in the Mukata without freedom of movement. I am sure you will understand that I could not be with you.
Mr President, I should like to follow very directly what the High Representative has just said, but note at the outset that once again we are faced with reciprocated terror in the Middle East. Israeli civilians were brutally murdered again last week when a suicide bomber blew himself up in Rishon-Le-Zion. I know we all condemn this wholeheartedly. There is no possible justification for such acts. I am glad that Arab leaders are now publicly condemning these terrible suicide bombings. They must end, and Palestinian leaders must, as we have said repeatedly, do all in their power to control and prevent terrorism.
Violence against civilians can never be justified as an expression of political aspirations or frustrations. We continue to demand that the Palestinians should dismantle terrorist networks and end the armed intifada.
There will be no settlement in the Middle East without the creation of a viable Palestinian state and an Israel that can live securely within recognised borders with the assurance that it will not be overwhelmed by returning refugees. We should also be clear that a Palestinian state will require a return to the 1967 borders, or something very close to them, and it cannot be divided up into parcels of land separated by settlements. Without the creation of such a viable Palestinian state and a State of Israel that is recognised by the entire international community, the madness will continue, children will be murdered, blood will flow. Sunday's decision by Likud against the very idea of a Palestinian state - to which the High Representative referred and which has also been condemned by Mr Peres and others - if maintained against the wish of the whole international community, including the United States Administration, would bring us, in the words of the Israeli Labour Party Chairman Benjamin Ben-Eliezer 'to an era of continuing confrontation and bloody battles".
Let me focus for a moment on the Palestinian Authority, as the High Representative did. The Palestinian Administration that rises from the ashes of the old, must be more open, more democratic and more transparent. We have been saying this for a long time and we have actively worked for it together with many Palestinians and the international community. I commend to the House an article in today's International Herald Tribune by a Palestinian academic now at Cambridge University in which he sets out the case for reform of the Palestinian Authority extremely clearly. We know that reform is difficult. Look at the brave decisions and periods of hardship that the candidate countries and our Balkan neighbours have endured. But reform there must be. I have no doubt that it can be achieved if the Palestinians can be confident that their institution-building efforts will be rewarded with a state and not with destruction.
The Commission, as Parliament knows, has been funding a project on these reform issues under the chairmanship of Michel Rocard - who is a distinguished Member of this House - and with Henry Siegman as Project Director. That work has already informed the Commission's efforts to apply strict conditionality to European Union budgetary support. We have been one of the only donors which has attached clear, concrete and tangible conditions to its assistance, obliging the Palestinian Authority to carry out concrete reform measures. For example, firstly, we reinforced transparency in the Palestinian Authority's public finances. Secondly, we helped to consolidate all sources of Palestinian Authority revenue in a single treasury account, which was closely monitored by the International Monetary Fund. Thirdly, we insisted that the Finance Ministry should take full responsibility for managing the Palestinian Authority payroll. We demanded as well a freeze on public sector hiring and a strict ceiling for expenditures under an austerity budget.
|
We are already doing a great deal, in other words. But we must redouble those efforts, in order to drive forward a fundamental reform process. I repeat that no one has done more than us in trying to establish reformed, viable and transparent institutions in the Palestinian territories.
We want to see the rapid establishment of a body responsible for the reform process. We want to see the financial control mechanism strengthened. We want to see Palestinian Authority auditors who are answerable to the legislature. We want more detailed reporting on Palestinian Authority budget execution and public debts. We want the development of a unified pension system covering all public employees and we want the integration of the Palestinian Authority's donor-funded investment budget into the overall budget for 2003, bringing the investment budget under the direct control of the Ministry of Finance. What the High Representative said is absolutely right: the Palestinian Authority has to look and act more like a government, and that covers not only the ordinary areas of government activity but also the security services in particular.
We also want to see a reform of the Palestinian judiciary system. The overdue promulgation of the Law on the Independence of the Judiciary is a condition for further European Union budget support. If this Law is promulgated, we will contribute with technical advice and support for a judicial reform programme helping to instil good governance and respect for the rule of law.
According to the World Bank, the physical damage caused by Israeli military operations to Palestinian infrastructure and institutions amounts to roughly USD 300 million, increasing emergency needs this year to a total of USD 2 billion. The gap between the support already pledged and estimated needs is now approximately USD 800 million.
With the rest of the international donor community, including the United States, we are committed to supporting the Palestinian Authority in its reform and reconstruction efforts.
A team from the Commission is currently conducting an infrastructure damage assessment, and assessing the institutional capacity of the Palestinian authorities and of the municipalities. This report will guide us in our repair and reconstruction efforts. In the short term we need to work on a quick-start package to get administrative services running again. There is a very simple reason for that: with the destruction of computers, records, payrolls and simple accountancy information, unless we are able to put something very quickly in place, I will not be able to come before this House and say that the money we invest in the future of the people of Palestine is money that is being properly spent. So we need something and something quickly in order to establish the bare bones of decent government in Palestine.
In this work we face a serious dilemma. Not just the Palestinians, but the Israelis too, want us to reconstruct infrastructures and institutions which have already been paid for by the international community and destroyed by the Israeli defence forces. How can we be sure that this will not happen again? The answer is that we cannot give that guarantee. However, it is equally the case that I do not believe that we can renege on our responsibilities.
Meanwhile, our resources are stretched to the limit. We are already providing EUR 230 million this year to the Palestinians through the Palestinian Authority, through UNRWA, and in humanitarian assistance. Once the needs assessment is completed, we will come back to inform the House and the Council of the full financial implications and to ask for your help in providing an appropriate European Union response. I want to make this point: reconstruction will not be cheap, and it is not going to be cheap for us to live up to the rhetoric that we have used with passion, eloquence and, I am sure, good intentions. If we are going to live up to what we have promised, it is going to cost money.
Over the past few weeks there have been allegations of misuse of European Union monies by the Palestinian Authority. The Israeli Government has prepared a dossier claiming that Yasser Arafat and the Palestinian Authority secretly used budgetary support provided by the Arab states, Norway and the European Union to finance supporters of terrorism or even directly to fund acts of terrorism. Similar charges have been made about the CIA - so we are in interesting company. These are extremely serious allegations. We are obviously examining them very thoroughly. So far we have found no new evidence of European Union funds being used for purposes other than those agreed between the European Union and the Palestinian Authority. At this stage, the allegations appear to be groundless - rather like the allegations that were made a short while ago about textbooks.
This has been reflected in the tone of media reporting. The first headlines in the European and Israeli press were: "EU finances terror". Now the news stories say only that "EU funds may have been misused inadvertently". These allegations should be seen in the context of efforts to delegitimise President Arafat and the Palestinian Authority and to weaken donors' support at a time when the international community is putting pressure on Israel to engage in serious negotiations.
We nevertheless take the Israeli allegations extremely seriously, and as I have said, we shall continue thoroughly to examine any evidence of misuse of European Union funds. Such misuse could not be condoned, any more than we can condone Israel's destruction of EUR 20 million worth of EU-funded projects.
We will ask the Palestinian Authority to cooperate fully in clearing up any allegations regarding the use of European Union funds. We need to be confident that funds are properly used. That is my responsibility to this Parliament, and it is both my responsibility and our responsibility to all European Union taxpayers.
What is needed now is a strong and concerted effort by the international community to reform and rebuild the Palestinian Authority as the legitimate governing body in the Palestinian territories, and as the only valid interlocutor in the forthcoming peace talks, about which the High Representative has spoken.
There have been so many debates on the Middle East when we have all expressed our horror at the descent into the abyss and our shared approach to political recovery and the building of a durable peace.
Today, rather than repeat what has been said so often before, and what is widely reported in the media, I thought it right to focus on a practical role that the European Union can and must play as effectively or even more effectively than any one else in constructing a better future.
I just hope that we get the chance to rise to this challenge.
Finally, I should like to associate myself wholeheartedly with the remarks the High Representative made at the end of his speech. Any act of anti-Semitism is intolerable, any act of anti-Semitism should be condemned out of hand in democratic pluralist societies, just as any act of racism anywhere should be condemned. But it is not anti-Semitic to find oneself in disagreement with Mr Ariel Sharon, or with Likud Party resolutions, or with some of the things done by an existing government. I am sure that, like other Members of this House, we all want to see a viable, secure Israeli State living in peace with its neighbours. I find it perverse to suggest that it is anti-Semitic to argue that.
Mr President, unfortunately the situation in the region is still very critical. There are enormous restrictions on the Palestinian people, military action is persisting, terrorist actions are persisting and, as has been said here, last week another fifteen civilians were murdered and more than fifty were wounded.
We must take account of the fact that no democratic society can endure weekly terrorist actions without demanding that its leaders act. In addition, on a political level, we have witnessed the regrettable resolution approved by Likud, the importance of which we should not overestimate since luckily it is a minority view within the Knesset and also within Israeli society, as indicated by the opinion polls mentioned by Mr Solana, just as the statements by the leader of the radical Islamic group Hamas do not naturally represent the views of the Palestinian National Authority.
However, there are some hopeful signs. The huge demonstration by citizens in Israel calling for an end to the occupation, President Arafat's statements against terrorist actions, ordering police action and indicating his willingness to accept co-existence with a Jewish State, which coincide with the statements made in Sharm-el-Sheikh by Egypt, Saudi Arabia and Libya, and also the end of the confinement of Mr Arafat and the siege of the Church of the Nativity in Bethlehem, are naturally extremely positive.
The hand of the European Union is clearly evident in some of these hopeful signals - and we should bear this in mind since we often tend to underestimate our own capacities. The mediation of the European Union is crucial and we must therefore roundly reject the unfair and unfounded accusations that Community contributions are being misused. I am happy with the speedy and thorough explanation by Commissioner Patten, but, as he himself has said, we must be very scrupulous. On previous occasions my group has expressed its concern about the destination of certain aid for education.
The parties in the conflict recognise that the participation of the international community is essential. We must contribute to consolidating the existence of the Quartet so that it may ensure the staging of an international conference, which of course incorporates the Arab countries, and let there be no doubt that the European Union will play a prominent role in that conference.
Mr President, Mr High Representative, Commissioner, ladies and gentlemen, the information presented today by the High Representative gives us hope despite the gravity of the situation. It is true that attacks are still taking place and it is also true that there are still summary executions, but there has been a change over the last month: there is the Mukata Agreement, the issue of the solution to the problem of the Church of the Nativity, and there are other important issues. One of them, which has been mentioned by the High Representative, is the vote in the Likud Congress. We must remember that Mr Netanyahu, who makes Mr Sharon look like a moderate, and Mr Sharon signed the Wye Plantation Agreements as executives of the State of Israel and that brings responsibilities. Something else has happened, and that is the demonstration by more than one hundred thousand people in Tel Aviv asking for immediate peace and, finally, a fact that is not usually mentioned, and that is that the Israeli Government has demobilised the reservists it had called up to punish Gaza, which I believe to be an important shift in approach.
Knowing as we do that our action, the action of the High Representative and of our representatives in the region, is more effective in terms of its content than in terms of publicity - where the United States are ahead of us - I believe we must encourage them to continue along this road even if they do not appear in the European Parliament. I believe that the absence of Mr Solana on 24 April was fully justified; we have not asked him to explain it.
Secondly, I believe we agree that we must speed up the creation of a Palestinian State, and I refer to the resolutions which began in 1948, at the time of the creation of the State of Israel. The High Representative said during his last appearance that, surely, on the basis of the Mitchell and Tenet plans, what we had to do was speed up and create a Palestinian State. And as he has said that we must ensure that the Palestinian State - or the Palestinian Authority - increasingly comes to resemble a State, I believe that the process needs to be speeded up, because one of the consequences of what is happening is that the identity and sense of responsibility of the Palestinian people has been strengthened enormously. I therefore believe that we must try to ensure that this process is as quick as possible.
Turning now to the possible Peace Conference, Mr President, I believe that it must take place under the auspices of the UN - we must never forget that Israel was born as a result of a UN decision. On behalf of my group, I regret that there has been no follow-up to what happened in Jenin and that the International Commission of the United Nations has not been allowed to investigate events; if there has not really been a genocide, I believe that that investigation would even have helped Israel to present and justify its action.
In any event, I believe we have to continue working with the Quartet and with the Arab League in order to stage this Conference without excluding anybody. I believe that the Israeli Prime Minister's insistence that he wants to decide who to negotiate with is completely unacceptable: everybody has to represent themselves.
Finally, Mr President, with regard to the accusations which have been made in certain sections of the media in the United States and also in the US congress - and we have just approved our resolution on transatlantic relations - branding us as anti-Semites, I would like to refer to the resolution we approved last month which reiterates our condemnation of anti-Jewish attacks in Europe. But I believe we should also tell those sections of the media and congressmen that they should reread the Bible and that both peoples are Semitic, they descend from Shem, son of Noah, and they also have a common ancestor in Abraham; both Arabs and Israelis are therefore Semitic. I am speaking on the basis of one fact, and that is that I feel more Semitic than anything else since, as I said in the Knesset, we Spaniards say that we have traces of Moorish and of Jewish blood. Therefore in reality the anti-Semites are the ones who really want to monopolise this issue. We believe that we have to try to ensure that these two peoples who have been brothers for five thousand years find a solution which allows them to live together, and therefore I believe that to make this type of accusation is not only unjustified, but also it makes absolutely no contribution to the necessary peace process in the Middle East.
Mr President, Mr Solana, I do not envy you your travel schedule. May I congratulate you on your successes in Reykjavik. As a Swede, I can only deplore the fact that Russia now has greater influence over NATO than does Sweden. That is not, however, what we are here to discuss.
My Israeli and Palestinian friends and those who want peace wonder why we in Europe only talk and do nothing. Of course, we are powerless to stop the violence and bloodshed. Yet the accusation is extremely unfair. I am convinced that the commitment, travelling, money and resources invested by Mr Solana, Mr Patten and all the institutions will have long-term benefits, both in providing a solution to the Church of the Nativity problem and, in the longer term, in bolstering the Palestinian Authority.
We cannot, of course, talk violence away, but not many other options are on offer. Negotiation, discussion, dialogue and compromise are the tools we have used to build our European cooperation. I really would like to believe that they might work in the Middle East, too. Violence is no solution. The terrible suicide attacks must cease. Killing innocent people can never be justified. There can be no peace as long as they continue.
Nor are the Israeli attacks justifiable. They have not put an end to the suicide attacks. The current internal debate in the Likud Party and the potential leadership crisis must not be used as an excuse to kill more innocent Palestinians.
It is also deeply tragic that the independent UN investigation into the events in Jenin did not go ahead. If Israel had nothing to hide, then it had an opportunity to show the world that no massacre had taken place. No serious observer has said that there has been a massacre. However, if injustices have taken place, then they must be investigated.
Naturally, as Commissioner Patten says, Israel must provide evidence for the very serious accusations that the EU has funded terrorism. It is clear that corruption - on an enormous scale - exists within the Palestinian Authority. We have discussed this on several occasions. Doubtless, some resources have ended up in the wrong pockets, but to say that we are funding terrorism is a very, very serious accusation. I should like to thank Commissioner Patten for taking the matter seriously, and for attempting to find out what is happening and report back to us.
A few words about the conference. It is good that a conference is to take place. It is good that the international community is involved, but also that the Arab League is to take part. This is not the first conference. There is a certain conference-weariness, but some knots can perhaps be unravelled. The Palestinians must, of course, be allowed to send their representatives. It is unacceptable that Mr Sharon has vetoed the presence of Mr Arafat, since he is their spokesman.
What should actually be on the agenda, then? Should we try to solve all the issues, or should we just take one step at a time? What should our point of departure be? Those I have spoken to on both the Israeli and the Palestinian sides give different answers: Oslo, Camp David, Mitchell, Taba, the Saudi proposal or the various UN resolutions. There is no agreement here. Yet it is important to try to draw up a common basic agenda. It would be very helpful if Mr Solana could clarify what he realistically believes will be on the agenda.
Mr President, ladies and gentlemen, this morning, we discussed transatlantic relations. We failed to note that the weapons used by the Israeli army are weapons paid for by US taxpayers and that they have been used to destroy buildings and institutions belonging to the Palestinian Authority which are financed by European taxpayers. This is also an established fact of transatlantic relations.
I feel that the time has come to stop complaining and I agree that we should try to define how far we can move forward. The International Conference must have an aim, namely to prepare the ground so that, before the end of the year, the UN General Assembly can make a formal declaration on establishing a Palestinian State, following the same model used establishing the Israeli State. It is the United Nations, therefore, which is assuming responsibility just as it assumed this responsibility for the Israeli State, which proved to be fair for some and unfair for others. All that has been said regarding the need to help establish a Palestinian Government is based on straightforward common sense, because a State needs a government.
Given this context, I feel that the statement by the Likud is to be welcomed, for the simple reason that it at last requires Israeli society and the Israeli leaders to shoulder their responsibilities. Israeli political leaders have been saying for years that they support a Palestinian State whilst doing everything they can to thwart it. In this context, I believe that the statement by the Likud will stimulate the debate, because peace, one of the keys to peace, is to be found in Israeli society; the 70% of Israelis who say that they are in favour of the Palestinian State must take political action! This action is urgently needed so that those Palestinians who support the recognition of the Israeli State stop the massacres against Israeli nationals. If we achieve this, the UN declaration will be perfectly acceptable, because it creates a political framework which forces everyone to decide to take action.
I would therefore like the political representatives of the European Union, who are paid by the European taxpayer, to say firmly to the American and Russian representatives that the problem can be resolved by the UN making a formal declaration on establishing the Palestinian State.
Mr President, High Representative, Commissioner, many of us here today visited Israel and the Palestinian territories during the last part-session. For some Members, it was their first visit.
When one is on the ground and is able to listen to the evidence of the long-suffering populations, to assess the scale of the physical destruction and to guess how deeply the moral scars run, one can gain a better understanding of the meaning of the news that is now coming from the region. One can also grasp the significance of the vast demonstration that took place in Tel Aviv at the end of last week. Once again, ten of thousands of people assembled, which, given the size of the entire population of Israel, is an impressive gathering. They put forward very firm demands relating to conditions that must be met, namely the end of military occupation, of colonisation and of the despicable crimes committed by an army of a country that aspires to be a great democracy.
At the end of April, we met the representatives of most of these movements in Tel Aviv. I feel that their work does Israel great credit. These groups, like the Israeli political leaders taking part in the coalition for peace led by the former Labour minister Mr Beilin, in conjunction with the Palestinian minister Mr Rabbo, embody the hope that things may in future change in Israel.
The renewed strength of this current is, without doubt, the manifestation of some more profound changes which are surfacing within a section of Israeli society that seems to have strong misgivings about using the policy of force as a method of promoting Israeli security. There seems to be a greater degree of questioning, especially after the terrible revelations in relation to Jenin, about the consequences of the military offensive against Palestinian towns and camps in terms of Israel's image around the world, and even about the possibility of international legal proceedings against Israeli leaders.
Lastly, there is great interest in favour of the historic proposal from neighbouring Arab countries to return to good relations with Israel in exchange for a withdrawal from the occupied territories. It is most certainly in response to these signs that the extreme Israeli right wing members are behaving increasingly aggressively in order to reaffirm, in a deliberately provocative manner, their opposition to any prospect of a Palestinian State. This extremely dangerous policy is one that the Likud is stating in its resolutions and one that Sharon is exercising on the ground. His staunch opposition towards the Palestinian Authority and Chairman Arafat, his decision to systematically destroy the infrastructure and assets of the embryonic State established by the Oslo Accords, the construction, according to Peace Now, of 35 new settlements and the organised dividing up of Palestinian territories leave no doubt whatsoever as to the strategy being pursued, unfortunately with complete impunity. It is in this context that the European Union is gambling its credibility.
I urge the Fifteen to consider this appeal from a young girl living in the Jenin refugee camp to a visitor who came to express his solidarity. 'I do not want aid', she said to him, 'can you give me justice?' Justice, of course, means reconstruction but it also means the end of impunity by the occupier and the end of the occupation, respect for international law, recognition of the two States and the guarantee of security of both peoples. This is the clear message that, on behalf of our peoples and the majority of the House, an official delegation made up of Members from Parliament's highest level, should now take to Israel and Palestine.
Mr President, what Likud's resolution in reality does is openly to signal a policy which Sharon has been conducting all the time, namely a policy designed systematically to undermine any hope that a Palestinian state might be set up. That is why the EU is now being accused of helping to finance terrorism. That is the explanation for going in and destroying villages and all the Palestinian structures. We must be careful not to fall into the same trap by saying that whoever governs the state must be responsible for security, for it is obvious that Arafat wishes to do all he can to combat terrorism but uncertain whether he can control it. We must therefore take care not to reproach him if the terrorist attacks continue.
If we wish to see a Palestinian state established that resembles other democratic structures as closely as possible, I should like to hear what we in the EU intend to do to ensure that the leaders concerned are able to meet each other. In the last year and a half, the Palestinian Authority has not had the opportunity to meet physically. How is it intended to put pressure on Sharon to make that possible? A government that cannot meet will not of course be able to start operating properly.
It is important that, in the international conference, we associate ourselves as closely as is humanly possible with the Saudi peace proposal, for it is this that will secure peace for Israel. It will secure recognition for Israel, and that is what Israel has been working towards for very many years. I believe it is absolutely crucial for us to do everything in our power to support that initiative.
Mr President, I would like to start by condemning the European Parliament delegation for relations with Israel, which held a formal inaugural meeting in March, for not holding its first official meeting until 12 June.
We have the utmost consideration for the personal problems of its chairman, but I feel that it might have been preferable for the delegation to have met and been able to debate during these extremely difficult and sensitive months for Israel and the Middle East.
High Representative, this House has always condemned the unilateral vision of the majority of the European political groupings, which are unable to distinguish between democratic countries committed to respecting human and civil rights against all odds, and corrupt, despotic regimes. Europe has, to date, been almost unilaterally condemning outright the actions of the Israelis to control and eliminate terrorism while voicing only mild, routine criticism of the actions of the suicide bombers striking in Israel, who were under the same clear, cynical orders as those who struck in the United States.
Even with regard to Jenin, High Representative, Commissioner, Europe stirred itself up into a fury and lynched Israel, accusing it of mass slaughter without any actual evidence.
Now, at last, it is becoming clear that there can be no peace without freedom or democracy. Mr Solana, you have assured us that Europe will continue to call for a more democratic Palestinian Authority which shows greater respect for the rights of the Palestinians. Indeed, we can delete the word 'greater'. However, this means acknowledging that the principle cause of the tragedy we have witnessed in recent months and years was the denial of freedom and democracy to the Palestinian people and all the other peoples who live in that region under the yoke of tyrannical regimes, satrapies and dictatorships.
We must not be racist. We must be cautious but it would be wrong to forget that the Lebanese, Syrian, Iraqi and Palestinian citizens are entitled to freedom and democracy; we must condemn the fact that it is often precisely those States that foster terrorism which refuse to contemplate the idea of freedom and democracy in their territory.
Commissioner, when Binyamin Netanyahu wonders what our opinion is on the Likud motion, when he raises the question of the nature of the Palestinian State - whether it is a free, democratic State or a State full of unlawful activity and terror which, as a result, breeds terror - he might be asking us, asking you too a valid question.
We welcome the launch of an electoral process in Palestine. However, we are mindful of the fact that Yasser Arafat should have been re-elected in 1999 but that no elections were held, and that was before the start of the intifada.
Mr President, my reason for taking the floor in this debate is to repeat to the House the appeal that was made by the participants of the 'Promote Peace' meeting which was organised by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on 13 May.
Mrs Leila Shahid, the Palestinian representative, Mrs Dayan, Mr Vilan, who are both members of the Knesset, met to remind us, as if it were necessary, that the European Union should, firstly, continue to condemn all forms of terrorism, whatever their origin, and, secondly, should encourage the search for a solution, which they believe involves the implementation of both the Mitchell Plan, which, in my view, has not yet been exhausted, and the Saudi Arabian initiative adopted at Sharm-el-Sheikh.
The Likud talks that are currently underway do not appear to support the application of either plan. I have before me the initial conclusions adopted two days ago by the European Union's General Affairs Council. I condemn the fact that the Member States have not yet managed to deliver an opinion on the possibility of the international conference, the urgency and importance of which Mr Solana has just emphasised. In any case, I regret that, the day after Likud announced its position, the Council did not reiterate the resolutions adopted by the United Nations and call for them their application. Lastly, I am concerned that Likud will push ahead regardless, even against the advice of Ariel Sharon, and I would like to know, Mr Solana, taking into account your knowledge of the situation on the ground, how you see the situation in Israel unfolding, were the coalition that is currently in power in Israel to collapse.
Mr President, I too feel that it is appropriate in this debate to assess the new developments in the current tragic situation.
I include among the positive developments the resolution of the crisis of the Church of the Nativity, although I do feel that we must clarify the status of the 13 Palestinians and the European legal framework for receiving them. I also include among the positive developments President Arafat's daily statements before the Palestinian Legislative Council and the efforts to bring about reform and relegitimisation of the Palestinian Authority, as well as the launch of the electoral process, the condemnation of the attacks against civilians and the opposition to terrorism. We must, of course, monitor and support this desire for reform. In all this, we agree with Commissioner Patten.
Among the negative developments I would include the disturbing decision of Likud. We must remember, Mr Galeote Quecedo, that Likud is expressing the position of Israel's Head of Government here, which is certainly not something to be played down and which, moreover, I am sure is likely to generate more terrorism; terrorism is not on the wane, for Hamas is still voicing its intention to continue with the attacks. In any case, we have become familiar in recent months with the unhealthy relationship between the Israeli right and terrorism, in which each fuels the other.
I, like General Morillon, would urge you to express your opinion of the Israeli government now, for it is important that Shimon Peres has made the statements you quoted, Mr Solana, but Shimon Peres must also tell us the position of the government of which he is currently part.
Lastly, I would like to say that the resolution of the incident of the Church of the Nativity should encourage Europe in its role. On that occasion, Europe's role was that of negotiator. It is therefore apparent that there is a useful role for Europe to play, subject to certain conditions. We therefore call unequivocally on the Council to be more courageous and more consistent in its actions, for Europe does have a genuine role to play and is capable of discharging it successfully.
High Representative, along with other Members of the House, we went to celebrate Europe Day in Jerusalem, to celebrate a day of peace. We met the Israeli and Palestinian political leaders as well as NGOs. Words cannot, of course, express the atrocity of the massacres, but I would prefer to pass on to you the message that they gave to us.
If the European Union wishes to remain true to the values that it defends, it must urgently demand the withdrawal from the occupied territories and the recognition of Palestinian State, reaffirming the 1967 borders, which requires the breaking up of settlements, the boycotting of products from these settlements and sending an international peacekeeping force to guarantee the protection of the people.
On Saturday 11 May, more than 70 000 Israeli citizens gathered in Tel Aviv to show their support for peace. This gathering shows us that we need to go further than humanitarian discussions and to start to take action.
The European Parliament shouldered its responsibilities by adopting resolutions. These are not designed to give it a clear conscience and they must not be forgotten. It is now up to the Council, as it alone can give force and vigour to our resolution, to agree to implement them.
As you know, the European citizens working on the ground form an effective force for peace. They have been a constant presence by willingly forming a human shield. I formally appeal to you to be worthy of these citizens: would the international conference not give us the opportunity to recognise the Palestinian State alongside the Israeli State? This recognition would give confidence to the Palestinians and could set in motion genuine reform of the institutions of the Palestinian Authority.
We can only welcome the end of the occupation and the siege of the Church of the Nativity in Bethlehem: this is a glimmer of light at the end of an extremely dark tunnel. The prospect of peace in the Middle East began to fade when the two cornerstones that are equally necessary for a political agreement to be reached were called into question. These are the legitimacy and the security of the Israeli State and the need for the Palestinian people to own a State.
These two cornerstones have recently been subject to particularly formidable attacks, however. By adopting a strategy of terror in the form of the second uprising, which sees suicide bombers blowing themselves up in order to slaughter civilians, the Palestinians have plumbed new depths in their pursuit of anti-Israeli violence. This violence now serves to take them one step further away from the Palestinian State. The greater part of the majority party in Israel has just declared itself against a Palestinian State, thus undermining one of the bases of a political resolution. We must, on both counts, find a way out of this dead end.
Mr Solana, you spoke - and this is the key to the resumption of the peace process - of the urgent need to reform the Palestinian Authority, which will involve exercising a genuine sense of responsibility and the rejection of terrorism. Only the Palestinian people can take this step, but our aid must be strictly linked to these changes. European taxpayers, Mr President, will no longer agree to continue to provide ambiguous aid to an ambiguous Authority; they will only agree to grant justified aid to an Authority which behaves like a constantly evolving State.
Mr President, the attitude of the Council towards the Middle East is characterised by extreme leniency. This is, without doubt, because of the unanimity of opinion.
Every day, for many weeks now, the International Red Cross, Amnesty International, Médecins sans Frontières, the United Nations agencies, as well as the Israeli and European NGOs that are present on the ground have all been telling us and telling you, Mr Solana, that serious breaches of human rights and humanitarian law have been committed in occupied Palestine and that the conduct of the Israeli army is unacceptable. In a sickening act of vandalism, human excrement was smeared and urine was poured over the shredded files and ransacked offices of the Palestinian Ministry of Culture in Ramallah.
Despite this outbreak of brutalities, the Council has not taken into consideration our resolution of 10 April which calls for the suspension of the Association Agreement with Israel. The Council has not yet ordered the embargo on arms exports to Israel, which is a flagrant breach of the 1998 Code of Conduct, in which the Member States banned arms exports to regions in crisis.
What is worse, unlike the President of the Commission, who clearly explained his views on this subject, the Council has not formally protested against the UN Secretary-General's withdrawal of the investigation team into the Jenin massacre. This is a dark moment in the history of the United Nations, which is unacceptable in law, unacceptable in actual fact. MEPs would have preferred to see their ministers on the front line making Mr Sharon give in to the requirements of international law.
Through the Association Agreement, Mr Solana, you have the means to make yourself heard. If you sit back and do nothing, you must not be surprised if violence prevails over law in the Middle East and throughout the world.
Mr President, inconsistent and contradictory events are currently taking place within the Israeli State and society. It is true that the 100 000 peace demonstrators in Tel Aviv on 11 May offered the hope of a social reaction to the barbarity of Sharon. The slogan of that demonstration was meaningful enough: "For the sake of Israel's salvation, we must withdraw from the occupied territories".
However, other forces of a different kind are working hard to eliminate not just the process, but also the spirit of Oslo. It is true that Netanyahu took it upon himself to create a Likud central committee according to his own wishes before losing power in 1999. Perhaps this puts the recent vote of that body against the creation of a Palestinian States into perspective, but the resolution exists.
As if that were not enough, Netanyahu has just said: A state, with all the rights of a State [a Palestinian State, that is], is not possible. Not with Arafat; not with any other leader; not today and not tomorrow. Likud has acted just hours after the Heads of State of Egypt, Jordan and Syria - Syria, no less, and I stress this - said literally: we reject all forms of violence; we confirm our desire for a genuine peace with Israel.
As we know, the Israeli Parliament yesterday agreed that Israel would not reopen political negotiations with the Palestinians until two requirements are met: a complete end to violence - I stress the adjective 'complete' - and a thorough reform of the Palestinian administration. Sharon stresses this: there will be no peace with a dictatorial, corrupt and tyrannical regime. There must be another Palestinian Authority.
A few hours ago, President Arafat made some excellent comments: accepting external involvement, he told his Parliament that the time has come for changes, reforms and elections and he condemned suicide attacks. Sharon - of course - has just said that Arafat has said nothing new. Since we can expect him soon to invent a new pretext for preventing the creation of a Palestinian State and the onset of peace, I believe that the famous Quartet should take precisely the opposite stance.
Mr President, I will try to respond to those Members who have asked questions and who are in the Chamber as well as those Members who have asked questions but, since they have greater interests elsewhere, have had to leave it.
I agree completely with what Mr Galeote has said and I believe it is absolutely essential to take advantage of a window of opportunity which is not large but rather small. I believe that all the comments by Parliament's very worthy representatives have indicated this in one way or another.
There are some reasons to be hopeful, but there are still huge reasons to feel frustrated and hopeless. What we have to do is to take advantage of this moment, this window of opportunity - and I believe that is what the international community is trying to do - to make progress. Circumstances like the current ones, which have been pointed out by Mr Patten, many Members, and myself are not going to come about again. Let us therefore get to work. That is what we are trying to do.
We must do everything we can to prevent the peace process being hijacked. We have spent too much time living with the consequences of the great political error of the famous seven days of total peace. That decision of the seven days of total peace, with no doubt whatsoever, delayed the process and prevented decision making. I believe that we should now do everything possible to prevent conduct which could stop us from making a rapid, and parallel, start on work in three directions: security, the new composition of the Palestinian Authority and the new legitimisation of the Palestinian Authority and of the peace process. These three elements - in my judgement - should move forward in parallel and neither one of them should hijack another.
The third issue I wanted to mention - as I have said many times and I repeat today, since I am convinced of it, though I could be mistaken, but I know that even in the European Parliament people can make mistakes - is that I believe we have had a lot of experience of peace processes since the Madrid Conference, including the Oslo Conference until the present time; however, what we have not had, unfortunately, is actual peace.
I believe the time has come for a short process and a long peace. We have had long peace processes but no peace. The time has come for a short and quick process which brings us as quickly as possible to peace and, from then on, to rebuild the Middle East, a process in which the offers made by the countries of the region can be measured in real terms. What we are offering today are commitments which, for the first time, are of a contractual nature.
I would like to say one thing which has not been said and which I would like to repeat. President Arafat said something yesterday on television which he had never said or which, at least, I had never heard: he spoke of the State of Israel as a Jewish State. I believe that President Arafat had never spoken in these terms before. That short phrase of three words contains a very large part of the solution to one of the most difficult problems: the problem of the refugees.
We must therefore carefully weigh up every word uttered by anybody, and not only one person, because sometimes we find, in certain phrases which we do not analyse in depth, thoughts which may have significant consequences for the solution of the problem and there is no doubt that the problem of the refugees will continue to be a fundamental problem in terms of a solution.
If you ask me what the most realistic agenda for the Conference should be, I would reply in all honesty that at the moment I do not know. I believe that the agenda must be based on basic principles, that is, peace for territories, the Security Council resolutions and that, as I said before, it should include an essential element which is new: the Beirut Initiative, which does not only also offer a framework for the traditional Madrid lines of negotiation, but also introduces a regional aspect which could be of fundamental use in terms of resolving the problem.
It has been said that the Palestinian State must be recognised as soon as possible. I agree, but it must not be before the Palestinians want it to happen. If you came with me to ask Mr Arafat, at this moment, if he would like, this very afternoon, the Palestinian State to be declared, he would certainly reply: "do not be in such a hurry and wait a bit". This is not the moment therefore and we should do things in accordance with the rhythm that the Palestinians themselves want.
The Palestinians know that if the Palestinian State were established today, they would not be in a position to operate as effectively as we would like and therefore we must give them the opportunity to prepare themselves adequately and to have the guarantee that the Palestinian State is a State that functions, that is viable and that defends the values which we all, and above all they all, or the majority of them, wish to be respected.
With regard to terrorism, I believe that we must continue to say over and over again that it is not possible to achieve peace while there are suicide bombers who do not only kill themselves but who also kill others. We must state and recognise this, both in this House and in any other.
The other day I said to President Arafat that he needs 'the best' - his young people - in order to build a future, and the future will not be built if 'the best' are killing and being killed. The best he can do is to convince those young people to support and participate in the construction of a Palestinian State. They will all be necessary. And that teacher of mathematics or that teacher of literature who are killing or being killed would have been essential in order to teach literature in the university when the Palestinian State is functioning or to be a good mathematician. That is what the leaders of Palestine must say clearly to their citizens: you are all necessary! We need all of you in order to build a great country.
Mr Cohn-Bendit suggested that we allow a year for the creation of a Palestinian State and for the United Nations to declare its existence. I do not want to argue about that timescale: I do not know whether one year is better than nine months or twenty-two months. That is a decision which does not fall to us, but to the Palestinians, but it is true that the sooner it is and the sooner they are ready the better. A resolution by the Security Council of the United Nations would be the most logical and appropriate way to recognise the existence of a State.
Mr Poos said some very sensible things and I completely agree with many of them, I would differ slightly in relation to certain others but in general I believe that we are on the same wavelength in terms of the solutions we are proposing.
I would like to say to my good friend, Jacques Poos, that I believe some people here may have been sitting back and doing nothing. The honourable Members are well aware that this speaker has never sat back and done nothing, neither when he was a Minister representing his country - when I was a colleague of yours and we had many opportunities to speak; we must therefore be respectful in the words we use. If you believe that I have been sitting back in relation to this conflict, I think you are wrong and, if you will allow me, I could look back and recall moments when the European Council has been sitting back.
As for Mr Emilio Menéndez del Valle, once again I respect what he says and I appreciate the passion with which he has defended the peace process for a long time, but I believe that we must not be naive - which he is not, but many other are, in general: I believe that the Likud Party will continue to say what it has always said and we cannot expect it to change its position at the moment. We cannot expect the Likud Party to applaud the immediate creation of a Palestinian State. It is not going to do so. However, it is very possible that, very shortly, that party's position may not be the same as the one expressed by the Council the other day, as our experience over many years suggests.
Mr Menéndez del Valle, who knows the issue well, is well aware of the mark made by Mr Netanyahu when he was Prime Minister, which the previous President of the Government was unable to do. We have therefore seen many changes of position - I will not mention opportunism - over the years and, in the Middle East, we have yet to see many more. The important thing is that the ones we see should lead to a peaceful and just future.
I sincerely believe that the European Union is fulfilling its obligations. We cannot solve the problem on our own, but nobody can solve it without us and that is where our strength, and the road we must take, lies.
The debate is closed.
The next item is the Council and Commission statements on Council reform.
Mr President, we are now dealing with a completely different issue and we will have to adapt our mental 'chips' to the new topic. I would very briefly like to talk to you about two issues.
The first relates to a report which I had the honour of producing at the request of the Council with a view to studying whether, before the end of the whole process of reforming the European Union - in particular institutional reforms - the Council could operate more efficiently, naturally within the existing legal framework and in accordance with what the Convention and, later on, the Intergovernmental Conference, may decide.
The proposals which have been presented and which are being analysed at the moment, so that some of them can be approved at the Seville European Council, are very simple and easy. The first would involve a change in the operation of the European Council. The Council, as you know, does not operate as it should, at least in my opinion. The European Council was conceived as the motor for the European Union's great political strategies and it should therefore have a speedier and simpler working mechanism which is more suited to that objective.
The European Council currently has far too packed an agenda, which the Heads of Government do not have time to prepare. Those Heads of Government spend a very large amount of their time approving conclusions on a huge number of dossiers - sometimes more than 60 - which means a tremendous amount of writing, and the effort required to produce them does not correspond to the number of people who read them. We therefore have to do everything we can to ensure that the European Council operates in a speedier and more rational way, just as the cabinets in the majority or all of the countries of the European Union operate, with well prepared agendas which focus on decision making in those Councils which require it. This does not require great institutional changes: all it requires is the political will to achieve it.
We should also try - and this is my suggestion - to hold European Councils of at least three different types: a European Council intended to take well-prepared decisions, with a clear agenda in which decisions could be taken, in my opinion, also by a qualified majority in the future; a second Council which would be of a more monographic nature, that is to say that the Heads of Government would concentrate on one part or element of Europe's great political life and in which they do not only try to give instructions but also, if possible, offer practical solutions which could aid the functioning of the European Union; and thirdly, European Councils of a more informal nature, in which the European Union leaders could sit around the fireplace - although it would be a huge table rather than a fireplace - and discuss issues which are of importance in terms of the present, the near future and the long-term future of the European Union. I feel there is a lack of in-depth consideration of very important issues which perhaps relate more to the future than to current times.
Having said this about the European Council, I would now like to discuss its preparation. This includes deciding what Council to prepare and what form it should take. Until now, as you know, the tradition has been for the General Affairs Council, which is made up of Foreign Ministers of the various European Union countries, to be responsible for preparing it. However, these Ministers have an increasingly busy and packed agenda, on issues which strictly relate to the European Union's foreign and security policy. If you see the agendas, you will realise that they are increasingly full and this raises the question of whether it is possible for the General Affairs Council, with its current structure and form, to devote sufficient time to horizontal issues which are ultimately issues dealt with by the European Council.
There are many formulae for solutions. I am not going to point out any particular one: I suggested three or four which are now being discussed, but I do believe that in one way or another, we should opt either for separating the Councils or for dividing into separate sessions - which cannot be the same Council with different sessions - issues strictly relating to foreign and security policy, of which there are many, from those issues which relate to the preparation of the agenda of the European Council. In the end, what happens is that those issues are not prepared thoroughly enough for the European Council to be the effective organ we all want to see.
Therefore, there may be two or three models for Councils: one in which there is a separation of the General Affairs Council with the essential role of preparing the European Council, which will imply an increasing amount of work; another possibility is that the General Affairs Council could consist of general affairs in a stricter sense, where each government could send somebody to contribute more effectively to the preparation of the European Council, in accordance with the issues, and another formula which would mean that it devotes itself strictly to foreign and security policy issues.
The third issue raised in the report is an issue whose solution will fall to the Convention and ultimately to the Intergovernmental Conference. However, I believe, Mr President, that it is an issue which we will have to start thinking about. It is undoubtedly a difficult issue which changes certain fundamental elements of our European Union tradition, and that is the notion of the rotating six-month Presidency. During my long political life, which is becoming too long, within the European Union, I have been a Minister in the Presidency of the European Union twice and now I see that Presidency from a different point of view.
I honestly believe that, as the number of countries increases and international life becomes more and more complicated, it is going to be more difficult to maintain the six-month rotating Presidency. In the early days of the European Union, when we essentially dealt with internal problems exclusively affecting the countries of the European Union, we were able to do so with the six-monthly rotating system. As the Union takes on many more responsibilities, which do not relate to us - to our countries - but also to third countries, I believe that speed, the maintenance of certain common positions and the tenacious defence of certain elements of our policy, make it difficult, unless we adapt the model for the Presidency, to achieve all the results which the honourable Members frequently say in Parliament can be achieved.
I know this is a very difficult issue and that there are countries for whom it is essential or very important to their conception of being a Member of the Union that they hold the six-month Presidency on a regular basis. I understand this, but all countries should consider that when the day comes that we are twenty-something countries, they will have to wait a long time for the Presidency to come round again. So perhaps the value of holding the six-month Presidency on a regular basis will be reduced when the interval between one Presidency and another becomes many years.
However, my comments on this issue are of a purely personal nature, because it is clearly something which the Convention will have to deal with, just like the other issues, and which ultimately the Intergovernmental Conference will have to decide on.
The fourth issue which I believe we should devote some time to - and that is why I put it in writing, so that it might be discussed - is the issue of the transparency of the Council in general, but, in particular, when it is acting as legislator. I believe we must think about a way to involve public opinion more closely at times when the Council is acting as legislator; this is another issue which must only be dealt with in the Convention and subsequently in the Intergovernmental Conference, but I do think it is important for us to start creating a certain environment or culture in which, sooner or later, and the sooner the better, this type of consideration takes place throughout the collective life of the European Union.
But to return to the two fundamental issues, which do not require either the Convention, in principle, nor the Intergovernmental Conference, but simply political will, the will to get things done, I believe that achieving a more effective preparation and management of the European Council, ensuring that it focuses more on the fundamental issues, that it carry out more rigorous analysis, with more solid, serious and effective preparation, is something which can be done without waiting for tomorrow. If there were currently the political will, it could be implemented today, because there is nothing to prevent it - the Treaties do not prevent it - and it would in no way alter the fundamental operation of the European Union.
Ladies and gentlemen, Mr President, this is the kind of work we are immersed in at the moment. As I have said, in Barcelona I presented an initial brief report indicating these kinds of issues almost in note form. Today, the Presidency - together with the team of the Secretariat - is making contact with the different capitals to see whether there is any possibility, between now and the end of June, when the Seville European Council takes place, of reaching a consensus on some of these issues which strictly require the political will of the fifteen leaders, and the Commission, to sit around the table.
This is very briefly what we are working on at the moment, ladies and gentlemen. There are many other things to do in relation to the reform of the Council, which will no doubt be on the agenda of the Convention and the agenda of the Intergovernmental Conference. We will have time to discuss them and, if possible, to reach agreements that favour a more efficient institution which can deal with issues in a more rational and effective manner in a Europe which, fortunately, is new, because the world is new; a better Europe because the world is better.
Mr President, Secretary-General of the Council, ladies and gentlemen, all the opinion polls on Europe which we have been analysing show that, in the eyes of our citizens, our institutions are very complex, in fact too complex, that they are not transparent, and that they are too far away. I myself believe that this complexity, or at least part of it, should be assumed and explained by each of our institutions, because this complex aspect is the price we have to pay in order to have a Europe which is united without being, at the same time, uniform.
That does not mean, however, that as far as the remaining - not inconsiderable - amount of complexity is concerned there is no room for improvement, or no need for changes to be made, particularly at a time when we are getting ready to face numerous threats to the operation of the European Union, with 30 countries (initially 25) sitting around the table instead of 15. We are well aware, as Javier Solana has said, that the essential reforms will require amendments to the Treaties. There have already been some amendments, but they were, to say the very least, far from being enough. This means that if we are to succeed this time we must first of all discuss the tasks of the Union, and that is what we are doing in the context of the Convention. That is the Convention's work on the future of the Union.
However, other reforms can be carried out now within the present legal framework, simply, if there is a willingness to do so, by changing habits or practices. As far as the European Commission is concerned, on whose behalf I am speaking, at President Prodi's instigation we have begun a series of internal reforms. We have launched quite a broad programme of administrative reforms involving the working methods of all our departments. As for the Council, it has been carrying out its own reflections, initially on the basis of a report whose recommendations, made in 1999, have not yet been followed up. It seems to me that the great strength of Javier Solana's report is that it relaunches the debate in very specific terms, even in a somewhat pedagogical manner, and, as he himself has said, that it provides - already in Barcelona and shortly in Seville - a basis for creating political willingness among the Heads of State and Government.
These basic documents remind us of the need for more structured planning of the Union's initiatives at the level of the Presidency, and confirm the need for better horizontal coordination of the various formations of the Council. They envisage a European Council which is centred on its role of providing political impetus and, finally, they recognise the need for greater transparency in the legislative process.
For the Commission, this debate is a very important one, and Parliament, ladies and gentlemen, is making an extremely constructive and substantial contribution to it, thanks to the work of your rapporteurs, Mrs Maij-Weggen and Mr Poos. On behalf of the Commission, I should simply like to assure you of our support for the four aspects of the reflections being undertaken regarding the reform of the Council.
Regarding the first aspect, we say yes to the idea of introducing, as soon as possible and wherever possible, improvements to the way in which the Council works. The Commission supports the Council's intention of implementing, in the near future, every possible initiative which does not require an amendment to the Treaties, while leaving it to the Convention to draw up more global and definitive proposals for the future institutional system of the European Union.
On the second aspect, we say yes to the principles of consistency, efficacy and transparency on which the Solana report wants the reform of the Council to be based. As the Commission has already had occasion to emphasise in the White Paper on governance, each of our institutions must, of course, concentrate on its essential tasks. However, the reform of the Council is not only necessary for the Council itself: it is also necessary for the other institutions and for the Union itself. As for making sure that the Council goes back to concentrating on its essential functions, I would just note in passing that the conclusions of the European Council in Barcelona, the Commission's proposals and those expressed by Parliament in its various resolutions, including those that you will be adopting at the end of this debate, are all in line with one another. For example, the Council should be organised differently when it is creating legislation, with open debates and public votes. On the subject of a possible legislative Council, I have nothing to add to what I told you when we were examining the Poos report last October.
Thirdly, on behalf of the Commission I shall say yes to what I would call the rediscovery of the Community method, because this is the only method that gives us a chance of resolving certain difficulties immediately. For example, one of the objectively important and delicate questions concerning the way the Council works is the question of the rotation of the presidency, a question which Javier Solana spoke about just now. We have two options: one option which, in order to stabilise the presidency, assumes that the Treaties will have to be amended, and another option which would not require any such amendment. In the case of the second option, I would point out that continuity in the Council's work and consistency in the planning of successive presidencies can be achieved by the traditional route: the Commission proposes, and the European Parliament and the Council deliberate. The annual policy strategy submitted by the Commission will thus make it possible, this year, for the first time, for Council and Parliament to enter into a real and stable dialogue on the policy priorities and the working programme for next year.
We also support the idea, without amending the Treaties, of creating a Council responsible for horizontal questions. We support this idea, which would lead to such a body having assigned to it the original mission of the General Affairs Council, in other words the coordination of the Council's specialised bodies and in particular the preparations for the European Council. Let us rely on Coreper, which should once again become the traditional route by which the Council's meetings are prepared.
Finally, and following Mr Solana's example, I shall close by saying that we also say yes to more transparency. This is now obligatory, following Regulation No 1049/2001 and the measures which Parliament, the Council and the Commission have already taken and will be taking shortly with regard to the question of access to preparatory texts. This will make the Community legislative process easier to understand. However, a number of documents are already accessible. Above all it is a question of helping members of the public to find more easily the information that they are seeking. There will soon be a joint brochure issued by the three institutions, which should help them to do just that. Above all, we shall achieve even greater transparency by giving maximum publicity to the deliberations of the Council, particularly when it is engaged in the legislative process.
That is the spirit in which we welcome Mr Solana's report, together with the innovative and practical proposals that it contains and, of course, as Mr Solana has said on several occasions himself, knowing that a large part of the progress, the reforms and the improvements will depend on the existence of an immediate political willingness on the part of the European Council and, a little later, on the existence of a political willingness within the Convention, and then within the future Inter-Governmental Conference, when we shall have to discuss more fundamental and more substantial reforms.
Mr President, Mr Secretary-General, Commissioner, ladies and gentlemen, first a warm word of thanks to Secretary-General Solana - and of course to the Commissioner - but especially to the Secretary-General, because we generally agree on most points with the Commissioner anyway; a word of thanks for having kick-started the reform process in the Council.
Secretary-General Solana, I should also like to offer you a heartfelt word of recognition for the almost superhuman work which you carry out around the world as our High Representative - with particular commitment in the Middle East - and as Secretary-General. It is only because you are such an extraordinary person that you can do this. I do not want to start an institutional debate on your office right now, but I cannot even begin to imagine that there is anyone else out there who could bear the double burden you have to bear and shoulder it so brilliantly.
I should like to offer you my warmest thanks for having tabled these proposals. As Commissioner Barnier said, we have a joint duty to reform our institutions, in this case the Council. The first thing we need to do here is to make a distinction between the General Affairs Council, the Council as legislator - which is, in fact, the most important Council - followed perhaps by the Council that prepares the meetings of the European Council and then of course the Foreign Affairs Council for foreign policy matters.
We know - by name - who arrives late at the Foreign Affairs Council, leaves early and, in between, sits looking rather bored while the Council legislates, which is why we feel we need a European Affairs Council for European legislation and a separate Council for foreign policy in general. This European Affairs Council would always be present at legislative work and could also prepare the meetings of the European Council, the most important task of which is, of course, to legislate.
The European Affairs Council would, of course, be responsible for appointing the representative to the Council/European Parliament conciliation committee when legislation is on the agenda. We know that at the moment officials - nothing against officials, it is just that they are not politicians - often attend as Council representatives and then consult with the European Parliament on the issues in question. But we need politicians who have the courage to bring about results with Parliament and we expressly support radical reform in this direction.
We would also be doing the legislative process a service if the Council of Ministers or, perhaps, the Europe minister representing the presidency also attended Parliament when legislation is on the agenda or even that one or more representatives of the European Parliament - i.e. MEPs - attended the European Affairs Council when it is acting as legislator, so that the Council can ask the European Parliament for its views.
There is still a great deal that needs to be debated here. What I should like to ask you to do, Secretary-General, is to discuss the matter again with the relevant committee - its chairman is right here - while you are preparing your paper and before you send your final report to Seville. If, understandably, you cannot do so personally, your representative could consult with the relevant committee.
You rightly addressed the question of transparency, which is a matter of particular concern to Mrs Hanja Maij-Weggen who, with Mr Poos, drafted the resolution to which our group still has a number of proposed amendments. Mrs Maij-Weggen is not here today because she left for the Netherlands after today's vote in order to take part in the elections, the outcome of which we are all waiting for with bated breath. We want maximum possible transparency, which is why the Council, when it holds legislative meetings, should meet in public once the reform process is completed. The media - including the television - should report on the Council, so that we know exactly how each individual government voted at the end. Please, Secretary-General, once it has finished with the regulation on transparency, let us instruct the interinstitutional working group to draw up guidelines for greater transparency which ensure that we get through to our citizens. Your proposals, what the Commission has said and our contributions basically go in the right direction. If we carry on working with commitment, we shall together achieve a good result for our institutions; and not just for our institutions, but for the European Union as a whole and for the citizens of Europe, and I wish both you and us success in our endeavour.
(Applause)
Mr President, Secretary-General, in its resolution of 22 October 2001 on the reform of the Council, the European Parliament expressed the opinion that the proper operation of the Council is essential in order to guarantee the democracy, efficacy and coherence of the decision-making process in the enlarged Union. That resolution also condemned the present institutional drift away from the Community method, as well as numerous instances of the malfunctioning of working methods and of the way in which the Council operates.
The European Council in Barcelona last March finally tackled this recurring problem, though not without deciding, yet again, to postpone it to the European Council in Seville which is planned for June 2002. Nevertheless, we should welcome the fact that, in the meantime, the Blair-Schröder letter and the report by Mr Solana entitled 'Preparing the Council for Enlargement' have defined those questions which will require an answer before the next reform of the Treaty.
The proposal to lighten the agenda and to get the European Council to concentrate once more on its role of providing guidance and impetus, as laid down in the Treaty, is an initial step in the right direction, and I should like to thank the Secretary-General for having emphasised this important point in his speech. The restoration of the importance of the General Affairs Council and a radical reform of the way in which it operates are obviously the essential corollaries to a reform of the European Council. The Ministers for Foreign Affairs and/or European Affairs, of which it is composed, should work more and better. In other words they should meet more often and subject themselves to greater discipline. Instead of being interested solely in the CFSP, they should pay more attention to horizontal issues and should once again become the principal decision-making body and the principal body preparing for the European Council.
If the General Affairs Council - and I am delighted that the President of the Council is with us today, so that he can pass on the message to his colleagues - as I was saying, if the General Affairs Council does not pull itself together, it will sink into oblivion. It will be the Heads of State and Government who will take over everything, who will deal with everything, via their secretaries of state or other delegated ministers, and who will, in short, bypass the Community preparation process, including Coreper.
If this happens, make no mistake, the intergovernmental method will have triumphed and we can kiss the Community mechanism goodbye. That Community mechanism requires the Commission to propose and the European Parliament and the Council to dispose, all in the greatest possible transparency. In the draft resolution that we have in front of us, the two rapporteurs remind us of the principles which, according to the European Parliament, ought to inspire the reform of the Council, and they emphasise the fact that there is now an urgent need for action.
Mr President, I thank Mr Solana for his extremely interesting statement. But reading between the lines, as one should, it is fairly clear that not much progress is being made to reform the Council. Perhaps it is quite unrealistic to think that there could be progress before the problems are dramatised with the presence of 25 or so ministers at the table. But, frankly, I find it extraordinary that Mr Solana and Mr Blair and several others can float the idea of creating an executive committee formed out of the Council presidency without referring to the role of the European Commission.
It would be best to be blunt here. The imposition of a board of directors of the Council would steal the Commission's right of initiative and destroy its critical role in identifying and expressing the common interests of all the Member States. It is only the Commission that can ensure the equality of all the states.
As to the question of the presidency, no debate could be complete without considering whether it would be the proper thing, in the end, to let the Commission chair the ordinary meetings of the Council, while letting Mr Solana chair the Foreign Affairs Council, preserving the routine six-month circus for the European Council itself. That might be the most appropriate approach to ensuring tight coordination and continuity within the Council.
Finally, we should refer to the Byzantine tangle of comitology. The efficiency of the Union will be greatly improved as soon as the Commission is granted sufficient executive authority to act without the constant interference of the Council. So reform has much further to travel before the Convention will be satisfied that we have grappled satisfactorily with all the important questions.
Mr Solana, one of the European Union's strangest idiosyncrasies is demonstrated by the fact that, after discussing the Middle East crisis with us, you are still here with us, immediately afterwards, discussing an issue which could not be more peculiar or further removed from your role of High Representative for Foreign Policy: the Council reforms.
Moreover, I have to say, by way of introduction to this brief speech, that, in my opinion and the opinion of my group, your place is not on this side of the Chamber: it is on the other side. From this point of view, we feel that the basic shortcoming of your proposals lies in the fact that you still believe, or appear to believe, that the role of the Council, be it the European Council or the ordinary Council of Ministers, is that of government. In our view, this is not the case, for, in terms of both effectiveness and democracy, the Council's role should be that of co-legislator. We therefore see quite considerable cause for concern in the direction the debates are taking on two issues in particular. The first is the rotating Presidency. You say that it is not effective, that it is not working properly and that the term of office should be extended. In that case, you must explain to me what sort of relationship will be created between this future Presidency, which will last for two or two and a half years, and the President of the Commission. I am sure there will be a problem of inconsistency and the potential for conflict. Therefore, let us leave the Presidency alone and rather endeavour to enhance the Council's role of legislator, for that must be the basis of the forthcoming reforms.
Moreover, the Council reforms can only be carried out as part of an exercise restoring the balance of powers of the different European Union institutions and strengthening the power of the European Parliament as co-legislator.
Now, I would just like to make one brief observation since you have mentioned transparency. We would really be extremely pleased if the Council, as a sign of its commitment to transparency, were not to follow the opinion of its Legal Service, which has stipulated that the European Parliament is not to have access to common positions on external relations and accession negotiations. I feel that this is in total conflict with your statements on the issue of transparency. In this regard, we would like to know whether we can rely on you and the Council to remain independent of your highly esteemed Legal Service.
Mr President, Secretary-General of the Council, the Council is without doubt the institution most in need of reform. There is much that is no longer acceptable, be it the complicated structures and sub-structures which have got completely out of hand or the lack of coordination of Council work by the General Affairs Council. Blurred structures, overly complicated decision-making processes and, above all, a lack of transparency and openness are the reasons why much is beyond our citizens' comprehension, when they even know about it, that is. Ask anyone you like to tell you the difference between the European Council and the Council of Europe.
We know that European regulations cannot be passed unless the governments agree in the Council of Ministers, but still one of their favourite games is to tell the public that "Brussels" is to blame or to attack the Commission simply because it goes down well with the voters at home. Unfortunately, my government has gained a rather dubious reputation here recently, which is why we need really radical reforms, reforms which stop ministers from hiding from their responsibility for European decisions behind "Brussels".
So how should we proceed? We need clear regulations so that national parliaments can exert a democratic influence on, and democratic control of, what their governments do in Europe. Secondly, we need a Council that meets in public when it is legislating, with television cameras to relay debates and votes and allow the public to follow the decision-making process. And thirdly - and I agree with Mr Poettering here - we need to create a European Affairs Council which takes account of the progressive drive towards European integration, because European policy is no longer foreign policy in the traditional sense, it is actually European domestic policy.
Mr President, I would also like to start by thanking Mr Javier Solana, the Secretary-General of the Council, for attending this debate and by congratulating him on the document he presented in March and which was the subject of a preliminary debate in Barcelona. I find it difficult to understand the criticisms made by some Members given that this document is largely in line with this Parliament's own views. Nor can I subscribe to the critical comments that I have seen in certain diplomatic circles to the effect that the document produced by the Secretary-General of the Council does not contain many new ideas, but is a collection of ideas that have already been discussed for a long time in the Council. As I see it, this is not anything negative, it is in fact positive, especially if the decisions to be taken in Seville are to be effective and vigorous and cover ground that has been an issue for a long time. However, the Heads of State and Government have hesitated to take such decisions or have even resisted taking them.
There are sometimes areas in politics on which we all agree, and there are other areas on which we all differ. The issues of building Europe and institutional reform do not fall into either of those categories. We neither agree on everything nor differ on everything. These are issues on which we partly agree. I would also like to make another point: sometimes we agree on objectives but not on the means of achieving them; at other times we agree on the means but not the objectives. We wish to clearly distance ourselves from the motion for a resolution presented by the Committee on Constitutional Affairs in that it suggests that the proposed reform should favour the Community method or the intergovernmental method.
We do not believe this is the path we should be going down. But we agree with the concrete steps proposed, especially regarding what must be achieved in the short term and as regards the so-called transparency of the functioning of the Council in its legislative capacity. I even believe that it would be helpful for us to give this transparency another name, because the transparency we are talking about here is not the same thing as transparency in access to documents. Publicising the workings of the Council in its legislative capacity or open meetings are in fact important ways of achieving reform in working in this area and a way of tackling the heart of the democratic deficit of the European Union.
I am associated with sectors that are calling for greater involvement of national parliaments in the building of Europe. And I even believe that this can only happen when the Council opens its doors during legislative debates. Our colleagues in the national parliaments will relate and react differently to EU legislative work done at Council level if they can directly follow what our governments, the governments of every Member State, are discussing and the positions that they are adopting within the Council.
So there is a serious contradiction in this secretive approach, a fundamental contradiction between the democratic basis of the Council and the undemocratic way in which the Council works. We believe that this needs to be put right, and that is not because we want to weaken the intergovernmental axis of the European Union; just the opposite in fact. We want to protect that axis and strengthen it, but we want to give it more visibility and make it more democratic and participatory.
I would like to see reform heading in this direction and to leave other subjects until later, in particular the more sensitive issue of the presidency of the European Union. We are not willing to contemplate any departure from the principle of the rotating presidency.
Mr President, the proposals named by Mr Solana today have scarcely all been prepared by him. Dispensing with the rotation system resembles successive French Presidents' attempts to make their mark on the EU through what was termed a 'directorium'. Is it the Deputy Secretary-General of the Council, Mr de Boissieu, who is behind this? The rotation of the presidencies is the most democratic thing about the EU. It means that everyone is equal. Luxembourg can chair the meetings in the same way as France. Lilliputian Luxembourg has in actual fact had some of the best presidencies. President Chirac of France's Treaty of Nice does not do credit to France, and it would scarcely get past the French electorate in the event of a referendum. The majority of Frenchmen are, in general, more intelligent than France.
Mr Aznar, the Spanish President-in-Office of the Council, has specifically used his presidency of the European Council to instruct the President of the Commission to postpone the reform of the common fisheries policy and sack the Commission's Director-General for Fisheries. On Friday, Mr Smidt was Director-General and was not on the rotations list. On Sunday, a trick was played in the course of a telephone conversation. On Monday he was sacked, and the Commission lied directly about the reason. The events are the biggest scandal I have experienced in my 23 years in this House. It requires an independent inquiry, which the Chairman of the Committee on Fisheries has quite correctly requested. For now, it must simply be concluded that coming from a large country is not in itself any guarantee of a good presidency.
Let us bear in mind the similarities between the countries and share the tasks. We must not have group presidencies involving the large countries, in which the small countries are allocated the least interesting tasks. It would be wiser to reduce the number of Councils of Ministers and working parties and focus on the transnational tasks we cannot carry out as effectively in our own countries. It would be wiser to limit and consolidate EU legislation so that it becomes more manageable. It would make more sense to introduce full transparency in the Council of Ministers when the Council acts as legislator. In that way, we should all be able to see when officials legislate instead of the elected representatives who have legislative power under the constitutions of all 15 EU countries. In that way, we could have openness, democracy and proximity to the people instead of secrecy, a lobbying culture and government at a distance.
Mr President, the European federalists are not very happy with the report on the operation of the Council prepared by its Secretary-General, Mr Solana. That report says, and I quote, 'The European Council is the Union's supreme political authority. It possesses a legitimate power of decision. It represents the unity between the Union, on the one hand, and its Member States, on the other, in its closest form?.
Yet this statement is perfectly true, and it could also apply to the various Councils, in particular as regards the essential, or even vital, link which it establishes with Member States. I will go even further by saying that, with the prospect of an enlarged Europe, which will of necessity be a flexible Europe, the Council will naturally play a pivotal role, because it can be easily adapted to fit the variable geometry, whereas the Commission is a more rigid institution, as is the European Parliament, at least in its current form.
Therefore future reforms will have to take into account the Council's central position in order to improve its efficiency, its visibility and its transparency. The reforms proposed by Mr Solana seem to us to be along the right lines, subject to certain reservations, which I shall refer to in my explanation of vote.
Mr President, whatever the outcome of the forthcoming Intergovernmental Conference, one of the Union's main problems will be preserving its decision-making capacity, its governability and the coherence of its policies.
In the future institutional architecture, the Council will be defined, on the one hand, by its power of co-legislator, on the other, by its role of guaranteeing the governability of the Union as a whole, and, in addition, by the attempt to achieve coherence between the Union's policies at all levels.
We are firm believers in an effective, transparent Council exercising all the powers currently conferred on it by the Treaties, but we certainly cannot deny that the model we have been following in recent years, in which the Council has the role of laying down political guidelines - which is certainly essential for the Union's progress - has been struggling recently and may well need to be adapted and brought into line with growth and with the global changes which have taken place in our institutions themselves.
There are countless examples of this: just now, a Member mentioned the excessive expansion of our agendas, but we will not go into the details of specific cases. What is quite clear is that the situation creates anomalies to the detriment of the Community method. That is why we decided to call for urgent reform of the Council, precisely with a view to making the Union as efficient as possible. These reforms are in the interests of the citizens and all the other institutions, they would not necessarily take long to implement and they can probably be carried out without amending the Treaty.
We must take note of the fact that, thus far, the chief victim of this uncomfortable situation has been the Community method, for it has meant that the Commission and the European Parliament are deprived of some of the roles conferred upon them by the Treaties. Complete transparency must surround the reorganisation of the mechanisms, and the process must be completed before the enlargement of the European Union takes place.
I would like to thank the Members for their contributions to this resolution, which I trust will lay down the direction we must take to achieve a strong Europe which is close and, above all, open to the citizens.
Mr President, all the institutions face a major challenge with enlargement bringing in more members to each institution, but none more so than the Council. The Commission and Parliament are better placed to deal with these difficulties, but meetings of ministers flying in for a short time to Brussels, when it takes half a morning just to have a tour de table - really provide the Council with a challenge.
Much of that will require treaty amendments. That is a matter for the Convention. In the immediate future, in Seville, the Council will be facing changes that can be made within the framework of the existing Treaties. I too welcome the identification in Mr Solana's report and elsewhere of the changes that could be made.
It is right that we should try and get the European Council to focus on strategy and on the key strategic issues and no longer be a court of appeal when the ordinary Council is deadlocked. That is of fundamental importance. In addition, where subjects which, in the ordinary Council, would be taken by a qualified majority, go to the European Council, they should similarly be dealt with by a qualified majority in the European Council. That is also well and good.
It would also be a good idea to split the General Affairs Council from the Foreign Affairs Council. Some Member States will want to send the same minister to each for various internal reasons. Others will not. That is up to each Member State, but the functions should be separated so that they are both done well instead of badly.
Other changes can be made without amending the Treaties. Meeting in public when the Council acts in its legislative capacity is one of them. Yes, we have made progress in terms of access to documents and publishing the results of votes in the Council. That was an important step forward, but we must go that step further and actually meet in public.
Finally, members of the Council should establish a better rapport with members of their national parliaments. The protocol set a six-week period for them to do this for any item of legislation. They should do this properly. That is the way to involve national parliaments, not by creating some new institution which would duplicate the Council, some sort of third chamber. Get the ministers to do their jobs properly and it will be done well without needing new structures.
Mr President, Secretary-General, Commissioner, well done to the Council for thinking about its own reform. There is, in fact, a great deal we can do without treaty amendments and it is indeed important for us to think about efficiency and transparency as we do so. I think that splitting the Foreign Affairs Council from the General Affairs Council is, as Mr Corbett has just said, the right starting point on the administrative side.
On the legislative side, we really do need public meetings. Public meetings in the sense that the Council as a whole is publicly accountable, so that our citizens know who is responsible for what and so that the public interaction between the legislators, between Parliament and the Council, can take place in public, so that our citizens can understand who is responsible for what in Europe. I think that this also has a positive side effect and will bring about a degree of improvement in that the individual specialist Councils would then become committees of the legislative Council rather than legislative bodies in their own right, with the negative, unbalanced results which that might bring.
But what is also of paramount importance, I think, is that we make sure in our declarations in the run up to Seville that these endeavours, which are right and proper, do not end up stealing the Convention's thunder and we make sure that the control functions tally and that Parliament's codecision function is not undermined. What we want to avoid, when decision-making procedures are dealt out, is a situation in which the European Council becomes the supreme legislator in the European Union with no codecision ties to the European Parliament - a situation in which only the Council can legislate. I warn you, if that is what is being attempted, we should write down anything and everything which might weaken Parliament and the Commission and reduce the potential for control before the Convention reaches any conclusions, because otherwise the good image of Seville may be in serious jeopardy. Be careful not to entertain notions such as these, notions which I sometimes hear coming out of Berlin and London.
Mr President, openness will be one of the most important yardsticks for citizens in assessing the results of the EU's efforts concerning future reform. The EU institutions must show citizens that they are prepared to live up to their expectations. In European Parliament and Council Regulation (EC) No 1049/2001 of 30 May 2001 regarding public access to European Parliament, Council and Commission documents, we have a specific set of rules whose Article 4 addresses the need for secrecy. This must not be sidelined through the institutions' internal rules and classification.
The Inter-institutional Committee has an important brief and it must push ahead and implement existing legislation in a spirit of greater openness. Hopefully, the Spanish Presidency will manage to push through proposals in Seville that will comply with expectations. Spain has a big responsibility in terms of openness. Spain could take the initiative in helping to foster a more positive attitude in those who still harbour doubts about openness. Particularly in view of Spain's earlier reticence, it is now important to demonstrate a more positive approach to openness.
The fact that the Council of Ministers is to meet openly when discussing legislation is a step in the right direction. To this I would like to add a wish list for Seville. All the documents - - including those from Council working groups - - that are subject to the co-decision procedure and the first pillar, must be available. This would be the logical follow-up to your earlier comments. Subsequently, we should also be provided with information on national positions. Finally, we also need reasonable democratic control of documents covered by the second and third pillars. The pillar structure is, at the end of the day, a totally useless construction for establishing openness.
Mr President, Mr Secretary-General, Commissioner, there are gestures which deserve our applause in their own right. That applies to the plans for reform of the Council. Some of the subjects that the Secretary-General referred to, which are highly complex politically speaking, need a revision of the Treaties. For this reason it would be very helpful if the Council could present these proposals to the Convention on the future of Europe in time for them to be discussed and incorporated, if that is agreed, into the outcome its work, which is to be presented to the Intergovernmental Conference next year.
However, I think we all agree that many, indeed the majority perhaps, of the reforms needed for the Council to function well do not fall into this category. There is essentially a consensus that the day-to-day working of one of the most important institutions of the European Union has drifted away from the model set out in the Treaties. In practice, this "intergovernmental drift" has not only deprived the Commission and the European Parliament of some of their powers under the Treaties, but has also deprived our national parliaments of means of effectively scrutinising their own governments.
For this reason, I agree with Mr Poos, the co-rapporteur of the report presented to Parliament on the reform of the Council, when he says that people expect the European Council to have an open and forward-looking political vision, and strategic options and guidelines, rather than responsibility for coordination or taking decisions which should be made by the General Affairs Council.
It is also crucial to recognise that as a co-legislator the Council should not hold its discussions behind closed doors and that it should be open in exercising its political responsibilities. It is important that it should be possible to identify who does or does not make decisions at European level. For many of our citizens, Brussels is distant and needs to be given a human face. The Council bears a great responsibility for this failure to bring the Community institutions closer to the public, making its mission very important. I wish them good luck!
I will say very briefly that in the 16 speeches I have counted, issues of all types have been raised. I can see that the Convention will have an enormous job to do in order to agree on all of them.
As for myself, what I wanted to present to you was a much smaller and more modest idea, which can be carried out immediately with just political will and which could have positive results in terms of the good functioning of the European Union.
The majority of suggestions made go much further than what I wanted to discuss with you and are not within my remit, but will fall to the Convention and subsequently the Intergovernmental Conference. However, I would like to say that I have learnt a lot and if the 620 MEPs had been here I would have learnt a lot more.
I am sure we would and I hope we would.
The debate is closed.
The next item is Question Time (B5-0017/2002).
The following questions are addressed to the Council.
Question No 1 by Bart Staes (H-0265/02):
Subject: More beneficial use of unspent budget appropriations
The Court of Auditors' annual report on the 2000 financial year revealed that more than EUR 11 billion in European budget appropriations had remained unspent. Commissioner Schreyer confirmed at a recent meeting of the Committee on Budgetary Control of the European Parliament that the budget surplus for 2001 was approximately EUR 10 billion. Under the existing financial rules, these unspent funds are returned to the Member States. Yet the European Union is in need of large sums of money, inter alia to help cope with the impact of enlargement. The Council and Parliament together comprise the budgetary authority.
What view does the Council take of the idea of amending the financial rules so that in future unspent funds would no longer be returned to the Member States but be paid into a fund which could be used to finance measures, for example, connected with enlargement or to fight poverty?
Mr President, since last time I was accused of filibustering by Mrs Izquierdo Rojo, who told me that I was wasting time with my answers, I am going to start to answer as quickly as possible, but I would like it to be recorded in the Minutes that I am beginning exactly seven minutes late. I do not therefore want to be accused of that type of thing again.
In response to the question from Mr Staes, I would like to say that the Council is aware that the implementation balance of the last two budgetary years reached a very considerable volume. I would point out to the honourable Member that, in the Council recommendation on the discharge of the 2000 budget, the Commission is asked, with the cooperation of the Member States, to be more accurate in its budgetary forecasts, both in relation to sources of funding and in terms of expenditure, with a view to preventing excessive surpluses in the future. If necessary, and as suggested by the Court of Auditors in its annual report, the Commission should make modifications, in order to take account of the different developments, by applying the existing budgetary instruments.
The Council believes that, within the framework of the legislation in force, we should insist on the need to improve budgetary estimates so that this situation does not arise to this extent again in the future. On the other hand, with regard to the suggestions of the honourable Member, the Council would like to point out that it cannot go ahead with such a revision without a previous proposal from the Commission. In its latest proposal to reshape the Financial Regulation which is currently being debated in the Council, it has simply insisted on the principle in accordance with which the balance for each financial year will be allocated in the budget of the following year, as income or as expenditure, whether there is a surplus or a deficit (in accordance with the provisions of paragraph 7 of Article 32 of the Financial Regulation of 21 December 1977, which is now being reviewed) and this must be done by means of an amending budget.
Consequently, and in accordance with what I have just said, the Council is still seeking a way to maintain the payment appropriations allocated in the budget.
I am delighted with your response. We had a minor dispute about Chechnya yesterday, but I am satisfied now. Things can change, as you can see.
Mr de Miguel, I completely share your view that a better description must be produced and that the budget must be planned more effectively. All of this must be done. However, if there happens to be a budget surplus, if there has been underspending, if you establish that this amount was 10 billion last year, and 11 billion the year before that, and maybe a few billion this year, then would it not be a good idea to put this money in a fund of some kind? This fund should also be used, really used, for emergencies which we know are heading our way. Enlargement is going to be far more expensive than currently envisaged. Let us put the money in a fund so that it cannot return to the Member States, for in the final analysis, we agreed in the ping-pong game between the Council and Parliament, the two budgetary authorities, that a certain amount will be spent in a certain year, and that we actually spend this money on Europe and not let it make its way back to the Member States.
I could not agree with you more. It is a shame that the budget is not spent and the money has to be returned at the end of the year. Naturally, it does not fall to me to decide this; there would have to be a provision in the Financial Regulation which, as you know, would have to be approved unanimously by the Member States. It would therefore be highly desirable for a provision of this type to be introduced and approved in the new Financial Regulation, which is about to be adopted.
With regard to Chechnya, I regret that there has been a misunderstanding. I reacted like that simply because I believe we have been insisting on the issue of Chechnya with true dedication, in accordance with the views of the European Parliament. I did not mention it in my speech, but not because I had forgotten it, since we always have it very much on our minds.
Question No 2 by Glyn Ford, which has been taken over by Andrew Nicholas Duff (H-0267/02):
Subject: North East Asian Development Bank
Does the Council support the establishment of such a bank in order to provide desperately-needed infrastructure investment in the region?
The Council has not received any requests to support the establishment of the North East Asian Development Bank and furthermore has no knowledge of such a proposal.
Question No 3 by Josu Ortuondo Larrea (H-0268/02):
Subject: Request from the Basque Parliament to the Council for measures to promote dialogue in the Basque country
On 1 March 2002, the Basque Parliament adopted a 'non-legislative proposal' drawing attention to the various positions adopted within the European institutions on internal political conflicts in the EU, such as the European Parliament's Reding report of November 1996 and Watson report of November 2001. Finally, it called on all political forces, without prejudice to the need to take measures against all crimes committed by those who use violence for political ends, to support the following resolution:
'The Basque Parliament expresses its firm belief that political dialogue is necessary to resolve conflicts.
This Parliament also calls on the Council, the Commission and the Presidency of the European Parliament, on the bases outlined above and in line with the different positions expressed by various distinguished political representatives, to persuade the European Union to use its political resources to promote measures to encourage dialogue and détente in the Basque country'.
In the light of the above, what measures will the Council take to encourage a dialogue process capable of resolving the long-standing conflict in the Basque country, bearing in mind in particular that, because the region is situated between France and Spain, this is an internal European question?
Mr President, the Council has never debated the question posed by Mr Ortuondo Larrea as it is not within the scope of the powers conferred on the Council by the Treaty.
I would like to remind Mr Ortuondo Larrea that our system is governed by a Treaty that confers powers on the various institutions and that the Council only handles matters specifically attributed to it by the Treaties, and that the subject of his question is not in the Treaties.
Mr President, I would like to quote a few words by Arturo Campión to the President-in-Office of the Council. Arturo Campión, a great Navarran thinker, used to say that there are French Basques who are not Spanish, but who are Basque, and Spanish Basques who are not French, but who are Basque: both are Basques and Europeans. How can we say that a Basque problem is not a European problem?
Mr President, in view of Mr Ortuondo Larrea's question and what he has just said, I would like to begin my speech with a basic geography lesson. The Basque Country is not between France and Spain. It is not Andorra. The Autonomous Community of the Basque Country is in the Spanish state, and, naturally, the French Basque Country, as the name itself suggests, is in the French state, and is part of the French state. Let us, however, move on to the supplementary question. Does the President not think that if Basque President Ibarretxe, who is of course the main representative of the Spanish state in the Autonomous Community of the Basque Country, according to the Organic Law of the Statute of Autonomy, were to devote all his efforts and those of his government to going after and arresting terrorists, and isolating their accomplices, and had he come here, to Parliament and the Institutions, to ask us for help in putting a stop to ETA, the terrorists would already have lost hope?
Does the President not believe that the problem in Basque politics is not only lack of freedom due to terrorism, but also the existence of a democratic government that undermines the democratic institutions it democratically employs, and creates conflict, and I repeat, creates conflict between the Kingdom of Spain and the French Republic?
Mr President, I am not answering as President-in-Office of the Council, but as a representative of the Spanish Government: I can do nothing but agree entirely with the opinion expressed by Mrs Díez González.
Mr President, I would like to know whether perhaps the question I put to the President-in-Office of the Council does not deserve a reply, as I have not heard his reply. Mrs Díez González, who appears to be the representative of the Spanish Government here, has replied to me. I have a lot to say to her, but this speech is addressed to the President-in-Office of the Council, rather than to her.
Mrs Díez González wishes to raise another point of order. I would ask you not to raise any more, as there is a second supplementary question.
Mr President, I believe I have followed the Rules of Procedure. I have put a supplementary question to the President-in-Office of the Council. As Mr Ortuondo Larrea is aware, here I represent the Group of the Party of European Socialists, and, I repeat, I put a supplementary question to the President adhering extremely closely, I believe, to the Rules of Procedure.
Mr Ortuondo Larrea, I believe that if the Rules of Procedure were applied as correctly as I apply them, we would probably not be discussing your question, as you have based it on a fallacy. You talk about a State, a Basque Country that exists only in mythology or in your head and, in fact, asking the Council about something that does not exist may be all very well for a discussion around the fireside, but ?
I must say at the outset that I yield to no one in my condemnation of terrorism and terrorist acts, and this issue affects not just Spain but all countries in the European Union. Mr Aznar spoke recently about the need for dialogue between the Palestinians and the Israeli government in the Middle East peace process.
Could the President-in-Office - in either his capacity as representative of the presidency or as representative of the Spanish government - give an example of any previous situation in world history where a policy of non-dialogue with people who are carrying out terrorist attacks in a country such as Spain has ever resolved the situation. There are many people in this Parliament and in Europe who believe that at some stage it will be essential for Spain - however regrettable, however much it dislikes the idea - to enter into a dialogue. If that is not the case, could he give me an example of some situation where non-dialogue has worked?
I have already said that I am here as President-in-Office of the Council of Ministers of the European Union and I repeat that the Council of Ministers has never discussed the subject brought up by Mr Ortuondo Larrea and by the last speaker, and that this subject is outside the scope of the powers attributed to the Council by the Treaty. As President-in-Office of the Council, therefore, I have nothing to say, and as representative of the Spanish Government, I answer to my own Parliament, not the European Parliament.
Naturally, as President for this sitting, I must not enter into the debate, but chair it. For information purposes, however, I must tell you that Annex 2, which concerns the procedure for Question Time laid down in Rule 43, clearly states that questions shall be admissible provided that they do not contain assertions or opinions. There are questions that contain very important assertions or opinions, which are not always in agreement with the Constitution of the Member States.
I must tell you that this question was considered admissible in the context of support for freedom of speech, according to the French translation. The Spanish translation was not taken into account. A similar question submitted in future, however, would not be declared admissible. I have already said, moreover, that as President for the sitting, I am simply clarifying the Rules of Procedure for you insofar as they are relevant to the nature of the question.
Mr President, I do believe that you are now giving a very one-sided interpretation of the Rules of Procedure. I have not been an MEP for very long, but I have been around long enough to know that we definitely used to discuss past problems within Member States. The Northern Irish issue springs to mind. A whole series of reports have been written on that subject, and it is therefore not unknown for this House to discuss Member States' internal problems where the fight against terrorism is concerned. I fully subscribe to the question from the English fellow MEP from the socialist group. Only a dialogue - involving terrorists if necessary - can secure sustainable peace.
Mr Staes, I am not going to enter into a debate. I was commenting on the Rules of Procedure and the assertions made in the question. It is inadmissible to make important assertions that are contrary to the current state of affairs in Europe. I was not entering into any debate. I do not agree with you, the debate has taken place with the utmost respect for freedom of speech, and all I have done is comment on the Rules of Procedure.
Question No 4 by Mihail Papayannakis (H-0272/02):
Subject: Influx of immigrants from the Third World
Every time there is a mass influx of immigrants across the EU borders, we see a revival of the public debate on the need for joint action by the fifteen Member States. Despite the fact that the need for a common European asylum and immigration policy is generally recognised, the issue is addressed in a fragmentary manner with long delays.
Given the inadequate means available for tackling this problem (the European Refugee Fund with a very small budget for 2001-2004 and the proposal for a Council directive laying down the minimum standards on the reception of applicants for asylum in the Member States (COM(2001)0181/final
The conclusions of the Tampere European Council of 15 and 16 October 1999, the objective of which was to apply the provisions of Title IV of the Treaty, aimed at the gradual creation of an area of freedom, security and justice, stated the need to establish a common policy on asylum and immigration.
The conclusions also indicated the four elements on which the said policy should be based: partnership with countries of origin; a common European asylum system; management of migration flows; and fair treatment of third-country nationals.
In November 2000, in line with the Tampere conclusions, the Commission adopted two communications, one on a common immigration policy and the other on a common asylum policy. These communications laid down guidelines which the Commission believes should be used as a basis for defining a common strategy in the medium and long term and creating a common framework.
The conclusions of the European Council Meeting in Laeken of 14 and 15 December 2001 highlighted the need, consistent with the establishment and application of a common policy on asylum and immigration, cited in the conclusions of the Tampere European Council, to push through the proposals debated in the Council and consider the adoption of other actions and measures as soon as possible.
In this respect, the bodies of the Council are currently examining various legislative proposals.
With regard to the area of legal immigration, the debates concern very important and sensitive matters, such as regrouping families of third-country nationals and the situation of third-country nationals who have been resident in a Member State for years and the requirements to be met by third-country nationals in order to be allowed to enter the Member States and be able to exercise an economic activity in these States.
In the case of asylum, even though debates on the subject are under way with regard to certain proposals for directives, the Council, on 25 and 26 April, was able to establish general guidelines on the highly important directive laying down the minimum standards on the reception of applicants for asylum in the Member States, pending the opinion of the European Parliament.
With regard to reinforcing border controls and combating illegal immigration and trafficking in human beings, it should be reported that the Council of 27 and 28 February 2002 approved an action plan establishing the actions and measures that the European Union must adopt and setting deadlines for their implementation.
Reference must also be made to the activity of the High Level Working Group on Asylum and Migration, charged by the Council on 25 and 26 January 1999 with drawing up action plans for the countries of origin and transit of asylum seekers and migrants, on the basis of an integrated approach. The said action plans establish, amongst others, actions to encourage and promote development in the countries concerned, and practical measures to reduce clandestine migration flows. The Council has adopted action plans for Afghanistan, Albania - a region bordering the EU - Morocco, Somalia, Sri Lanka and Iraq. In this respect, it should also be noted that a budget heading, B7-667, has been established. This is intended to finance projects within the framework of cooperation with third countries in the area of immigration. The difficulties experienced in the areas of immigration and asylum, to a great extent, relate to the significant differences between legislation in the Member States, which has changed substantially in recent years. What is more, the need to anticipate and combat illegal immigration has sometimes led to the adoption of more restrictive national legislation.
Nevertheless, despite the difficulties and problems raised in the debates on instruments laid down and proposed to implement the provisions of the Treaty, in particular on the basis of the guidelines laid down in the conclusions of the Tampere European Council, the commitment and efforts made at Council level to speed up their examination and adoption, and thus create a basis for a body of binding legislation for the Community as a whole in this respect, should be highlighted.
I thank the President-in-Office for his presentation of the intentions of the Member States, even though we already know what they are. I asked for plans and dates. When shall we have this sort of policy? My question did, of course, include a number of issues which appear to be of no concern to the Council, such as aid for refugees and efforts to integrate them. Be that as it may, my question is as follows:
Mr President-in-Office, on 15 April, the Council decided on a number of measures which will apply to countries which do not cooperate with the European Union and which in fact facilitate, even if they do not exactly channel waves of illegal immigrants towards the Member States; however, it opted not to list these countries, while at the same time stating that it would be taking measures against these countries, which are clearly not doing their job and cooperating with the European Union. Surely this is a contradiction, Mr President-in-Office? Which countries are they? Why do you refuse to name them? And what measures do you intend to take to make them cooperate with the European Union?
I would like to remind Mr Papayannakis that just yesterday afternoon, the Spanish Deputy Prime Minister and the Minister for the Interior appeared in Parliament solely for this subject. All these matters were discussed for hours. I think that, after the debate that took place, it would be superfluous to repeat everything Mr Rajoy said yesterday. I believe I have given a long and comprehensive answer to Mr Papayannakis' comments, and it seems to me that it would be superfluous to enter into another debate on these matters, since one took place yesterday.
Mr President, Mr President-in-Office of the Council, I believe we are all aware of the fact that the distribution of these tasks between the Member States is incredibly uneven. We know, of course, that Greece will bear a heavy burden and that Spain and Italy bear heavy burdens that are completely unreasonable in relation to the average income in these countries, especially when comparison is made with a country like Denmark, which is a comfortably long way away from the influx of refugees. We now see a number of countries which are, as I say, a comfortably long way away from the influx of refugees considerably tightening up on their refugee and asylum policy. Britain is doing so, and so is Denmark. Mr President-in-Office of the Council, a joint resolution needs to be adopted as a matter of urgency. Some joint projects in this area are also needed without delay, as is a sharing of the burden if we are not, in these circles, to end up very seriously at odds with one another over this problem.
I would like to say to Mrs Frahm that, naturally, it is true that there is tremendous pressure on the southern countries of the European Union. With regard to the country I know best, however, my own country, I can tell you that Spain is well able to control its southern borders and that, currently, its problem is not border control, but the fact that there are no readmission agreements between the European Union and most Sub-Saharan African countries. Therefore, as the Deputy Prime Minister said during the debate yesterday, the problem is not so much controlling immigration as saving the lives of immigrants who come over in dangerous vessels. Our real problem, moreover, is not arresting them, which is very easy; our problem is saving their lives, and once we have saved their lives, the next problem is that there is no way of sending them home, as there are no readmission agreements, nor do their countries want them. In this respect, the European Union could put great pressure on those countries that are signatories to the Cotonou Agreement. That way, we could impose this obligation on them.
I would also, however, like to tell you for information purposes, Mrs Frahm, that the greatest flow of illegal immigrants received by Spain does not actually come from the south. The majority of illegal immigrants coming to Spain arrive easily, unchallenged, across the border between France and Spain and come from the Eastern European countries. These illegal immigrants cross the borders of Germany, Austria, Italy and all the other countries that have a border with the Eastern European countries perfectly easily. They cross the whole of Europe with ease and settle in Spain, and we have no means of controlling them. That is what really concerns us, because in Spain as in Italy, which has common borders with the rest of the European Union, we are receiving more illegal immigrants across our borders with our fellow Member States than through crossings from the south by sea.
Question No 5 by Camilo Nogueira Román (H-0275/02):
Subject: Discrimination against Moroccan workers replaced by eastern Europeans
Five thousand Moroccan workers who in previous years were employed in the strawberry harvest in Huelva (Spain) have this year been left without employment or protection following their replacement by eastern European workers, thanks to a decision which has clearly received the encouragement or consent of the Spanish state, since the workers arrived with a contract signed in their country of origin. What action does the Council intend to take, in the face of this seriously discriminatory attitude which runs contrary to the principles of the EU?
I would like Mr Nogueira Román to be aware that there are no provisions, either in Community legislation or in any agreement between the European Union and third countries, including Morocco or the candidate countries or other Eastern European countries, by virtue of which workers from a particular third country can have priority treatment to gain employment in a Member State of the European Union. The replacement of workers from a third country with workers from another third country cannot, therefore, be considered discriminatory.
Many of the European agreements between the European Union and the candidate countries include references to conditions and methods in each Member State in the sections on the movement of workers and the provision of services.
It should therefore be pointed out that, although the situation you are referring to is very sad, it should be considered in the context of the bilateral relationships between Spain and Morocco or Spain and the Eastern European countries. The Council of the European Union is not familiar with and, I believe, does not need to be familiar with, the terms of these relationships.
Mr President-in-Office of the Council, my question was about a human problem, and your reply was full of unacceptable generalities. I suppose you are aware that the Spanish newspapers recently reported on immigrants working in a strawberry production company in Huelva who were, and I quote, "living like animals", with the company owing them more than three months' wages. If these immigrants, who are hoping for something called "work", are living in these conditions, one can only guess at the miserable conditions being experienced by the five thousand Moroccans I referred to in my question, who are roaming around that region without work. These people, after being used to working on the strawberry harvest for years, were this year replaced by temporary workers from eastern European states, who ironically benefit from labour contracts recognised by the Spanish Government but denied to our Moroccan neighbours. This behaviour, apart from being inequitable and inhuman, will lead to a deterioration in relations with Moroccan immigrants, will worsen the position of the communities affected, will damage mutual respect and even lead to racist behaviour, while encouraging political extremism, which we condemn. Mr President-in-Office, what are you actually planning to do to combat this type of behaviour?
Once again, I would remind you that we are in a world governed by a Treaty that confers powers on the various institutions and, as far as I recall, labour market regulation is not among the attributions of the Treaty. The Council, as such, therefore has nothing to say in response to Mr Nogueira Román's question.
I am going to accept the point of order, Mr Nogueira Román, but I would remind you that the Council replies as it sees fit. I would also remind all of you that this is Question Time, not Statement Time or General Debate Time. You must ask specific questions. I am going to give you a version of the Rules of Procedure as explained by me so that you remember.
Mr President, I am not happy with the reply by the President-in-Office of the Council, because I was asking him about the humanitarian situation of five thousand persons currently living in Spain in wretched conditions.
Question No 6 by Alexandros Alavanos (H-0276/02):
Subject: Representations by the Spanish Presidency to the authorities in Cairo concerning the fate of Kostas Kastanias
In his considered response to my oral question H-0950/01
Last March, pursuant to our debate and the pledge that I made here in Parliament, the Spanish Ambassador to Cairo made contact with the Egyptian authorities with regard to the case of Mr Kostas Kastanias and other people who are in the same situation.
The Ambassador asked the Egyptian authorities to authorise the repatriation of these people to their country of origin to serve their sentence.
As the Presidency indicated to Mr Alavanos in February, the protection of people who are arrested or imprisoned is one of the universal principles of human rights. The Spanish Ambassador, the President-in-Office of the European Union, referred to this, as well as to the association agreement signed in June 2001, although I would like to point out that this agreement did not enter into force due to the lack of parliamentary ratification in the Member States.
In spite of everything, the response of the Egyptian authorities was negative: they insisted that this matter is one of national competence, in that the crimes committed by the prisoners to whom we are referring concern national security and that the current conventions do not allow for repatriation to the country of origin.
The Council is aware of the importance of the cases in question and, as it has done on many occasions in the past, it will continue to raise these cases within all our bilateral contacts, in every way possible, putting all the necessary political pressure on the representatives of the Egyptian Government.
I thank the President-in-Office for the sensitivity which he has demonstrated, both now and when we discussed the matter today, when referring to the intervention on the part of the Spanish embassy with the Egyptian authorities. Of the three prisoners, two have died and the third has every illness you can imagine, he is a walking medical textbook. Recently he went blind in his left eye. I repeat, this is the chronicle of a death foretold, and I beg the President-in-Office not to abandon his efforts. In the final analysis, what counts in our political career, over and above the grand speeches we all make, is whether or not we are able to save or improve a few lives.
I would like to respond by saying that, as a representative of the Council, I am extremely open to Mr Alavanos' petition, which basically refers to a real humanitarian situation, that of a citizen of the European Union who, unjustly, is suffering an extremely cruel imprisonment.
I would like to reiterate before Parliament that the Spanish Government, which currently holds the Presidency of the European Union, will not only take another step, but will take all the necessary steps, while we have this responsibility and beyond, to achieve the release of this prisoner who, as we have been told, has suffered loss of health to an almost life-threatening degree.
Question No 7 by Andrew Nicholas Duff (H-0278/02):
Subject: EU Recruitment Office
The draft decision concerning the establishment, organisation and functioning of the European Recruitment Office would seem to breach the Charter of Fundamental Rights.
Article 21 of the Charter explicitly prohibits discrimination on the grounds of age. Article 51 addresses the provisions of the Charter to the institutions.
Yet the draft decision enables the EU institutions to discriminate in their recruitment on the grounds of age. The Council, Commission and Parliament are solemn signatories to the Charter of Fundamental Rights.
How does the Council reconcile its proclamation of the Charter with its policy on recruitment?
I would like to remind Mr Duff that the Council has already replied in detail to this same question during Question Time in November 2001 in response to Question No 0795/01 submitted by Mrs Catherine Stihler.
I would like to inform you that, since then, the position on this matter has not changed, as the Rule of Law is still the same and, therefore, I invite you to refer to the response given by the Council on that occasion.
Mr President, I still have three concrete questions which puzzle me concerning this troublesome issue of the recruitment agency of the EU.
First: What was the point of solemnly proclaiming the Charter of Fundamental Rights, should the Council be unwilling to implement it?
Second: What sort of message does he think this sends to the citizen of the existing Union and also of the applicant countries?
Third: When does he expect the matter to be finally and satisfactorily resolved?
I can only take note of your comments, which, naturally, I will pass on to the authorities responsible for recruitment, but at this point I have nothing to add to everything I have already said.
Mr President, ladies and gentlemen, the question of recruitment is important because it is a question of objectivity. Whether we like it or not, we need criteria for recruitment. We know that age, quotas for women and quotas for countries are often used as recruitment criteria. My question - and this qualification needs to be set out - is: are there any plans to obtain professional advice here in the future, perhaps to instruct recruitment consultants to deal with this question, so that the best possible staff can be recruited in the future?
That is not really a question. It is the speaker's opinion.
Mr President, perhaps something was lost in translation. My question was: are there any plans to use external professional support or recruitment advisors so as to ensure that the best possible staff are recruited?
The European institutions, Parliament, the Commission and the Council, have sufficient experience in staff recruitment. Furthermore, they have a tradition of taking on staff which enables them to assess the qualities and the merits that they require in order to select their staff without needing to consult external sources. This has not been the practice to date and I do not think it will become the practice in future.
I must inform you that Parliament's Presidency is looking into the working methods of this recruitment office, or rather interinstitutional staff selection office, and we hope that it will work, as Mr de Miguel said, competently and to the equal benefit of the three institutions. We will have time, however, to discuss this at the appropriate moment.
As they deal with the same subject, the following Questions Nos 8 and 9 will be taken together. Question No 8 by Jonas Sjöstedt (H-0281/02):
Subject: Proposed new Danish immigration laws
The Danish government has presented several proposals designed to tighten up Denmark's immigration laws.
It is proposed amongst other things to raise the age limit for family unification to 24 in the case of marriage. This means that it will not be permitted for Danes under 24 years of age who choose a spouse from another country to live with that spouse in Denmark. Citizens over the age of 24, too, face restrictions if they marry someone who is not a citizen of a Nordic country.
Does the Council consider that this draft Danish law restricts the freedom of movement for EU citizens and is thus incompatible with EU law?  Question No 9 by Pernille Frahm (H-0285/02):
Subject: Family unification and EU citizenship
How does the Council view the discriminatory treatment which would result from the Danish government's proposal concerning the right to family unification in Denmark for married couples where one spouse is a foreign citizen? In the case of marriage to a Danish citizen, only citizens of Nordic countries would have an immediate right to settle in Denmark under this proposal.
Is such discrimination between EU citizens compatible with the rules on EU citizenship?
The Danish Government has submitted various proposals which attempt to make Danish immigration laws tougher. One item in their programme proposes to increase the age limit for family unification by marriage to 24 years.
These are the two questions and I shall answer both. I wish to draw your attention to the fact that the Council is not the appropriate body for assessing whether the legislation of Member States conforms to Community legislation. This is a matter that falls within the sole competence of the Commission which, as you all know, is the guardian of the Treaties
I should like to thank the Presidency for the somewhat brusque reply. However, the Spanish Government must reasonably have an opinion if, for example, restrictions are placed upon Spanish citizens' right to live in another EU country. Or does the Spanish Government have no opinion on this?
Europe's entire political architecture is based on every Member State respecting the national legislation of all the others but there is also the Community acquis, which we are all obliged to respect. The appropriate body for determining whether a domestic law of a given country does not conform to the Community acquis is the Commission.
If every country or every Presidency were to judge the others, we would fall into a spiral of recriminations that would be extraordinarily damaging to peaceful co-existence within the Union. This is why we have the European Commission, an institution with supranational powers that we have conferred on it, which has the obligation to ensure that Member States comply with the Community acquis and which must act as guardian of the Treaties. It therefore falls to the European Union to point the finger and tell each Member State whether its national legislation conforms to the Community acquis.
Allow me then to express my hope that the Commission performs its duties and that the Spanish Presidency, as I expect of all the following Presidencies, acts with great caution and respect towards the other Member States of the Union.
Mr President, Mr President-in-Office of the Council, allow me to put a question to you in your capacity as legislator. It is, of course, the Council which, in the last analysis, makes the rules governing this cooperation. If it now appears that, with the help of this type of legislation, a Member State can prevent the free movement of labour and of citizens and create problems in terms of EU citizenship, would you be willing to alter the common regulations so that it is quite clear that individual countries cannot introduce restrictions of this kind?
As you know, ladies and gentlemen - and I am bound to presume that, as a Member of the European Parliament, you do know - the Council only acts and only approves regulations at the proposal of the European Commission. It is the task of the European Commission to make the necessary proposals, which we then approve.
If, at a later stage, the regulations we have adopted run counter to the national laws of a given Member State, it then falls to the Commission to open infringement proceedings and to take that country to the Court of Justice if necessary. The Court of Justice will then resolve the matter. The Council does not resolve disputes between countries, as I am sure you are aware.
We are talking here about an extremely delicate institutional balance and about regulations that are laid down in the Treaties and which have underpinned our co-existence since 1956. I shall, therefore, say that the Presidency is going to ensure that this institutional balance is maintained and that the prerogatives of each institution are respected. Consequently, if a given Member State's legislation does not conform to the Community acquis or to the regulations laid down in the Treaty, let the European Commission start infringement proceedings against it and let the Court of Justice try the case.
Question No 10 by Rosa M. Díez González (H-0286/02):
Subject: Creation of a Euro-Mediterranean development bank
The European summit in Laeken in December 2001 called on the Council and the Commission to consider the possibility of creating a Euro-Mediterranean development bank to remedy the poor economic results of the countries on the southern shore of the Mediterranean and the social and political consequences thereof. The Spanish presidency set the creation of a Euro-Mediterranean development bank as a priority. However, the conclusions of the Barcelona Council postponed the debate on the matter for a year.
What were the reasons for the unanimous rejection of the Spanish presidency's project to set up an independent Euro-Mediterranean development bank? What strategy does the presidency intend to pursue in order to achieve this objective?
The Spanish Presidency succeeded in launching the idea of creating a Euro-Mediterranean bank, highlighting awareness of the need to increase investment flows throughout that region. The Barcelona European Council of March 2002 consequently agreed to the creation within the EIB of a reinforced Euro-Mediterranean Investment Facility within the EIB, which would be set in motion as soon as possible, complemented by the Euro-Mediterranean Association Agreement and an EIB representative office located in the area.
It should be added that on the basis of an evaluation of loans provided by the Facility and taking account of the outcome of the consultations held with our partners in the Barcelona process a decision on the incorporation of an EIB majority-owned subsidiary dedicated to our Mediterranean Partner Countries will be considered and taken one year after the launching of the Facility.
The Ministerial Conference of Ministers for Foreign Affairs on the Mediterranean dialogue, held on 22 and 23 of April in Valencia, warmly welcomed Ecofin and the Barcelona European Council's conclusions on this matter. It also formalised, first the opening of this new structure within the EIB and, secondly, the fact that a year after the project's launch, the possibility of opening an independent subsidiary of this European Investment Bank especially dedicated to Euro-Mediterranean financing will be considered.
It does not really need to be pointed out, but it was at the Laeken European Council that the recommendation was made, once again, to create a Euro-Mediterranean development bank to remedy the poor economic results of the countries on the southern shore of the Mediterranean and the social and political consequences thereof.
Current growth in these countries, as the President-in-Office of the Council knows, falls considerably short of what is needed, not only to ensure sustainable development and to reduce poverty but to halt the massive exodus of hundreds and thousands of people who are looking desperately for an opportunity not to die in their own country.
Does the Presidency not consider that the instrument they have decided on, yielding to the position put forward by Ecofin - which was not the position of the Spanish Presidency nor of most Council members - and which appears to be inadequate, is the product - to our way of thinking - of an unambitious and unclear decision, which pulls up short and is even, I would go so far as to say, a real step backwards, which can only be explained by the lack of ambition or by the absence of a clear strategy for the development of the countries of the southern Mediterranean?
I share Mrs Díez's opinion about the disappointment created by the reality of the situation with regard to the ambition that we had set for ourselves.
As Mrs Díez knows very well, Spain, before holding the Presidency and then as holder of the Presidency, sought to achieve the creation of a Euro-Mediterranean bank and this aim consequently appeared in the conclusions of the Laeken European Council. This was no chance happening, since we were preparing the ground for the next ministerial meeting and for the Spanish Presidency itself and this desire was asserted once again at the Barcelona European Council, but in a much more low-key way. It is not that there was any less ambition, because the ambition remains the same and we are ensuring that it remains the same. It is simply that the process will be more difficult and certainly lengthier than was envisaged.
The reality of the situation is that these matters must be approved with the agreement of the competent Council, which is the Economic and Finance Council and various countries felt, for reasons of their own, that opening a bank at this time would be too risky. They opted first to create a facility, then to establish a subsidiary and then, with time, to see if the bank could be set up with contributions, not only from Europe, but also from our Mediterranean partner countries themselves, which are clearly very keen to contribute.
As I have said, I can only share Mrs Díez's disappointment. I hope that we can continue to maintain our ambition and our objective. This will be a more difficult, perhaps more tortuous and perhaps a longer process, but our aim is still to create a Mediterranean Development Bank which will benefit the countries of the Mediterranean basin and, most importantly, which will finance all of the enormous development needs that are so obvious to us at the present time. These needs, furthermore, have the tragic effect of forcing the citizens of these countries to leave for Europe and this causes all the misfortunes that immigration entails and with which we are all familiar.
We therefore feel that this is an instrument that can contribute to the development of these countries and, consequently, by adopting this new method, we hope to achieve our stated objective of creating this bank.
Mr President, as I see it, the problem is not so much that we provide too little money or that we would have no opportunity to do something from our side, the problem is the absorption capacity of these countries along the southern shore of the Mediterranean and the fact that, so far, we have been unable to make sure the projects are in place and the money is used for the required purpose. Do you not rather think that, if we create some sort of Mediterranean Bank, the money will gather dust in it and as little will find its way to the region as has done in the past? I really cannot see how some sort of Mediterranean Bank will help to get the money there.
Your opinion, which is, of course, entirely justified, is completely in line with that of the German Government, which was precisely one of those that objected most vehemently to the creation of the bank. I must say that your arguments are well-founded, because we all know that even monies that are donated, such as the MEDA programme, very frequently go unused due to a lack of absorption capacity, or to an inability to produce projects.
A bank, however, is also an instrument, of course, with which to help countries to better understand how to make use of financial resources. Furthermore, a bank has the merit that, because it provides loans and the loans cost money, when people pay for a service, they always have an interest in its operating better. This is the merit of a development bank that, at the same time, is an advisory institution and which, when it charges a price for the money, ensures that those receiving the money gain more from the investment they make.
The argument you put forward is that your country was the only one to have argued for this in Ecofin. For this reason, the Bank was not approached directly, and for this reason we opted for this phased process and we hope that, with this phased process, the conditions will gradually improve and a new mindset will come into play in the Mediterranean countries to make better use of the monies that, both in the form of donations and of loans, we make available.
Question No 11 by Esko Olavi Seppänen (H-0289/02):
Subject: The nature and funding of Galileo
It has been decided to launch the Galileo project. What has been agreed within the Council concerning the use of the system for military purposes, and what view does the Presidency take of wishes expressed to use Galileo militarily?
I would like to reply to the question by pointing out that the Council has stated on various occasions that Galileo is a civilian programme, under civilian control. This is the result in particular of the Council Resolution adopted on 5 April 2001 and published in the Official Journal of the European Communities No 157/1, of 30 May 2001; and also of the Council conclusions adopted on 26 March 2002 and published in press communiqué No 7282/02. Therefore, all these documents have made it clear that the Council wishes Galileo to remain a civilian programme, under civilian control.
Mr President, Minister, in its resolution, the European Parliament, for example, has asked that the Galileo programme should be used for military purposes. That is not what I want to see but it is the will of the European Parliament. As there are funding problems with the Galileo project and it would seem that there is insufficient Community funding available to realise the entire project, I would like to ask whether it is possible that funding will come from individual Member States with the purpose of using this satellite system for military reconnaissance as well. The European Union is developing a defence and security policy dimension which the creation of reconnaissance systems would be associated with.
No, definitely not.
We have clearly stated that this is a civilian programme under civilian control. This is not a decision that has been taken lightly. It was taken after a thorough consideration of all the consequences and furthermore, placing it in the broader context of the European Union, which is the fact that most of the EU's Member States are also members of NATO.
We do not want to go into the issue of competence between satellite systems and nor do intelligence matters fall within the competence of the European Union. I therefore feel that the decision that has been taken is that financing will be provided for this Galileo project, which will be for civilian use and under civilian control, and at no time will additional financing be called for to use Galileo for military purposes.
Question No 12 by Lennart Sacrédeus (H-0291/02):
Subject: Child slaves on cacao plantations in West Africa
The United Nations Children's Fund, UNICEF, has voiced its concern that child trafficking affects 200 000 children in West Africa, with the cacao industry accounting for a substantial number of them. Child labour and trafficking in human beings is on the increase. The cacao plantations mainly use boys, who often have to carry out the heavy work of harvesting the cacao beans. The working day for these children is up to 15 hours long. This is not only a question of child labour; these children are also sold as slaves among the various cacao producers.
What is the Council's response to these reports and what initiatives does it intend to take? What action does the Council intend to take in relation to the West African countries concerned and the cacao industry?
, Council. (ES) The European Union has repeatedly expressed its deep concern at the incidence of forced labour and of child labour, and at the trafficking of children and cases of child slavery, in particular in West and Central Africa.
Last year, the European Union carried out surveys in various countries in the region and urged governments to fulfil their obligations, in accordance with the corresponding United Nations Conventions or Agreements and to adopt measures, in line with these agreements, and to foster and develop cooperation between governments in the region and international organisations, in particular, UNICEF and the ILO.
A number of West African governments have informed the European Union that they have ratified, or intend to ratify, the Convention prohibiting the worst forms of child labour and immediate action for its elimination and that they are totally committed to the fight against the trafficking of children. Those countries that have not yet ratified this important Convention were urged to do so without delay.
The European Union will continue to stress, in bilateral contacts and in international fora, the importance of taking robust action against child labour and the trafficking of children.
I would thank Mr de Miguel for his reply. Two hundred thousand children are affected, most of them boys. This is a considerably widespread problem for these children in West Africa. The answer I received has much to say about agreements. Is there anything more we can do other than calling for appropriate conventions? Can we bolster the education system and take steps to change attitudes towards people and, in particular, children in order to make it clear that children are not a commodity and that the civilised view of humanity we wish to build on holds that the value of children is sacrosanct and that they must be treated as people in their own right? Is there any possibility of coordination with the US and Japan in order to help these children in West Africa?
It seems obvious to me that all the countries of West Africa are the Union's partners by means of the ACP Convention, and are signatories to the Cotonou Agreement and, therefore, do not only have a special relationship with the European Union, but also receive very considerable funds - we are talking about EUR 13 billion - for cooperation projects.
They all have, furthermore, what is known as the 'national indicative programme' agreed on with the European Commission to steer cooperation funds towards those sectors in greatest need, for their economic and social development. I think that promoting education, integrating children into society and strengthening the family, as well as preventing the marginalisation of the weakest members of society, who are children, are some of the most important guidelines for the indicative programmes undertaken with these countries.
The Commission is extremely aware of this problem, which affects not all but certainly some countries in West Africa, and is endeavouring to use all means available to it, by funding the European Development Fund, to promote programmes of the type that you have suggested.
In any event, your comments will be conveyed to the competent Commissioner, Mr Nielson, in order to make him aware of Parliament's concern at the grave situation of these children, on whom we should focus particular attention in our development programmes.
Question No 13 by Alejandro Cercas (H-0296/02):
Subject: The Lisbon strategy and full employment
The conclusions of the recent European Council summit in Barcelona state that full employment in the European Union is the core of the Lisbon Strategy and the essential goal of economic and social policies, which requires the creation of more and better jobs. They add that is therefore necessary to continue paying special attention to the reforms of employment and labour market policies. The Council Presidency also stresses in its programme that creating and improving jobs must figure among the priorities of every Presidency. Nevertheless, official estimates in the EU put unemployment at 7.8%, with Spain being the Member State with the highest rate of unemployment (12.9%, according to figures published by EUROSTAT in February 2002) and the least stable job situation, even though it has been experiencing a period of economic growth.
In the light of these figures, what initiatives will the Council Presidency take to ensure that national employment plans actually cut unemployment rates and promote quality jobs in all the Member States?
The Council considers that in order to achieve the objective of full employment in the European Union, set at the Lisbon European Council and reiterated in Barcelona at this year's Spring Council, we must continue to pay particular attention to employment policy reforms and labour market reforms.
This is why it is crucial that we eliminate obstacles to integration into the labour market and promote active employment policies, maintaining the preventive approach and individualised attention on the unemployed to prevent them falling into long-term unemployment and to help them to improve their ability to integrate into the labour market.
The Council similarly wishes to emphasise that, in order to achieve the objectives set out in Lisbon, the European employment strategy must focus in particular on the challenges that the European Union faces in the long term, especially those affecting the ageing of the population.
The European employment strategy must contribute to the creation of a dynamic and efficient labour market, in which motivated and well-trained employees are able to undertake high quality and highly productive tasks. Consequently, the strategy must make proper use of policies that improve both the supply and the demand of work.
In the implementation of the employment strategy, the guidelines for Member States' employment policies, in 2002, which were formally adopted by the Council at the beginning of this year, broadly reflect the new political messages sent by the recent European Council, which examined the issue of full employment in Europe. It is now up to the Member States to implement the employment policy, in accordance with the employment guidelines and in line with the principle of subsidiarity and with the Member States' own competences in the field of employment.
Mr President-in-Office of the Council, you are quite right to say that it is now - and always has been, since Luxembourg - the Member States that have to make the policy of the employment strategy a reality and adopt practical initiatives and not confine themselves to emphatically reiterating objectives and claims which are regrettably not translated into action and which remain as nothing more than the bureaucratic accumulation of projects or already existing administrative dynamics, without finding a new way of encouraging the nation as a whole, involving social operators, all types of administrative authorities, parliaments, etc.
Mr President-in-Office of the Council, it is the Member States that are responsible and Parliament has just said, in November, and has been saying for five years, that national employment plans have major shortcomings in terms of programming, evaluating and following up; that there are no concrete objectives, that there are no indicators, that financial resources are not properly discussed. You said, and rightly so, that individualised programmes must be created. My reason for saying all of this, Mr President-in-Office of the Council, is to persuade you that in the 45 remaining days of this Presidency, the Spanish Presidency must really come up with a powerful initiative, because the problem is that the number of unemployed people in Europe is on the increase and we are not creating the jobs that we said we would in Lisbon and we cannot continue always saying the same thing, adopting a purely administrative approach, when faced with a problem of this scale.
I agree with you insofar as, very often, when national employment plans are put forward, they lack the necessary precision and, above all, quantified commitments, with clear objectives, in terms of how employment creation in less-favoured sectors is going to be tackled, how new opportunities are going to be created, and which measures and resources are going to be used. However, as you know, there is no better way of obliging Member States to put forward truly substantial employment plans, than by applying the kind of pressure and political insistence that this debate represents. We have to make States aware that the commitments made at the Councils are truly binding and also that the issue of employment is the main objective of the Lisbon strategy. All the other elements of the Lisbon strategy are geared towards employment creation.
Naturally, I will pass on this concern to the Spanish Minister for Labour and Social Affairs to see whether, in a forthcoming sitting of the Social Affairs Council - which has still to meet before the Presidency draws to a close - we can deal with this issue once again. However, the presentation of national employment plans takes place at the start of the year. We made an effort at the start of this year, when everything was presented to the Barcelona Council, where there were new instructions, but I believe that it cannot be said too often, even when it is not time to submit the plans - but when we have to start drawing them up - that the European Council laid down some very clear guidelines with regard to the national employment plans, and it would be good if the States were already to make tangible forecasts and more detailed employment plans for the beginning of next year.
Question No 14 by Bernd Posselt (H-0297/02):
Subject: EU police academy and EU border police force
What is the current state of progress on two key issues which Parliament first raised in 1998, namely establishing a European police academy and a European border police force?
I would remind Mr Posselt that, on the basis of the Council Decision of 22 December 2000, which created the European Police College, a network of European police colleges was founded including all of the Member States.
The stages leading to the implementation of this Police College, or CEPOL, can be summarised as follows, in chronological order:
In 2001, the network was set up. The members of the College committed themselves to organising ten training operations on the priority issues set out in the Council Decision.
In 2002, in the absence of a definitive decision on the location of the Agency's headquarters, Denmark temporarily hosted the secretariat of CEPOL, having previously obtained a budget of EUR 2.2 million for 2002 to be used to finance 17 training operations. CEPOL's activities will increase throughout 2002. 21 training operations are planned, all having a clear relationship with the priorities set out by the Council.
With regard to cooperation between border control services in the Member States, the Council would refer to paragraphs 24 and 25 of the Tampere European Council Conclusions, in which Council calls for closer cooperation and mutual technical assistance between the Member States' border control services, such as exchange programmes and technology transfer, especially on maritime borders, and for the rapid inclusion of the applicant States in this cooperation.
Later, on 6 and 7 December 2001, the Council approved a document entitled 'European management of border control'. This concept establishes, amongst other things, that those responsible for border control services should meet at least once every six months, within the Strategic Committee on Immigration, Frontiers and Asylum, and allow the candidate countries to participate in their work, at least once a year.
On 11 April 2002 the first meeting of the aforementioned committee took place in Brussels with the participation of representatives from border control services. This cooperation represents an initial stage in the implementation of other possible forms of cooperation, specifically in the light of the deliberations taking place on the forthcoming Commission Communication on border management, as well as the result of the feasibility study carried out by the Italian authorities with regard to the creation of a European border police service. This study, carried out within the framework of the Odysseus programme, was started in October 2001 and consists of four phases. Its results will be presented at a ministerial conference on 30 May 2002, in Rome.
I would also like to draw Mr Posselt's attention to the content of the global plan for the fight against illegal immigration and human trafficking in the European Union, adopted by the Council on 28 February 2002. The aim of this global plan is to define a common and integrated approach to all issues linked to illegal immigration and human trafficking. There are seven areas for action defined in this plan, which include measures relating to border control.
Mr President, I had the honour of initiating both the police academy and the border police and the House adopted my report on them almost unanimously back in 1998, which is why I am delighted to see that things are now beginning to move four years later. However, I have two specific supplementary questions. First, the headquarters of the police academy: when do you think the location will finally be decided and which Member States have applied for it? My second question concerns the border police. Will the feasibility study be submitted to the European Parliament in June so that we too can debate it?
Mr Posselt, I would very much like to be able to tell you right now when the decision on the headquarters of the European Police College will be taken, but I am afraid that this is not an issue on which a quick decision can be made, because the headquarters of this college is included in a package relating to a whole range of European agencies that has been the cause of great controversy in the EU.
You will recall that in Gothenburg the Swedish Presidency tried to reach an agreement over headquarters; that in Laeken, the Belgian Presidency tried once again, and put forward a proposed agreement on headquarters, which was blocked by not only one, but by various countries at the same time.
And I would like to tell you, simply, in the intimacy of this hemicycle - which is certainly quite intimate today - that the Spanish Presidency is doing everything it can to put together a package that will allow all countries that aspire to host headquarters of European Agencies - given that to get a particular agency in one's country appears to be a matter of life of death to all concerned - to come to an agreement.
We are currently holding bilateral talks, and the President-in-Office of the Council, Mr Aznar, when he visits the capitals of the Member States before the next European Council, will try to put together a package that can be presented to the Council.
However, I have to tell you that if this package is not sufficiently solid we are not prepared to go through the tiresome spectacle of watching the Council turn into some kind of souk in which everyone is squabbling over one headquarter or another.
With regard to the Police College, we already have temporary headquarters. As you are probably aware, as is typically the case in the European Union, temporary headquarters normally end up being the permanent headquarters. I do not mean to say that the Police College will remain permanently in Denmark, but, in truth, there are some temporary headquarters that have been temporary headquarters for forty years now, and, in any case, money has already been allocated for training and we hope that this will come into operation.
I shall not go into precise details right now about which countries are competing for the headquarters, other than to tell you that there are many, and often no-one knows if these countries really want these headquarters or whether they are choosing this option as some kind of decoy or bargaining tool to get something else.
Therefore, I believe that the less we deal with this issue, the better.
With regard to the second issue you asked me about, I believe that this falls within the competence of the Commission, which will come to Parliament before the end of June. I hope it will be Mr Vitorino who comes, the Commissioner responsible, who would be the best person to answer your question in this regard.
I myself come from one of the EU's border areas, Dalecarlia, in central-west Sweden, on the Norwegian border. Is it too early to get an opinion or could I already ask the Council whether it imagines that foreign soldiers might be responsible for some border protection duties? Might British soldiers, for example, be expected to assist Spain with its external border protection or French soldiers help Sweden protect its borders with Norway or with Russia in the case of maritime borders? Would German soldiers be able to assist Finland in guarding its external border with Russia? Are these perhaps the lines of thinking? What would be the language of command? Should there be an international language of command or should the country's native language be used?
Mr Sacrédeus, I understand that proximity to an EU external border is naturally something that may cause concern, but believe me, the external border with Norway is the least of our worries, because Norway is a country with which we have an agreement, within the Schengen Convention, and is a country that for all intents and purposes is in practice a full member of the European family. If it is not a Member of the European Union it is because the Norwegian people have chosen for it not to be, not because we do not want it to be. Therefore, I do not see a problem and I do not think there has ever been an incident on the Norwegian border.
However, with regard to your statement about soldiers of various nationalities controlling borders, including sensitive borders between Finland and Russia, I would say that this kind of idea really belongs in the realm of science fiction.
Firstly, borders are not guarded by soldiers. Within the EU, borders are controlled by border police. Secondly, it is hard to believe that there are soldiers of different EU nationalities controlling borders that are not their own. A common border police team could possibly be put together, as has been suggested in the Justice and Home Affairs Councils, but this would be a common body of people recruited in the same way that, for example, we recruit a common body of interpreters or officials in this House, that is to say, they would be Community officials bound by their own rules, with their own uniform and language system - which I can see is something you are concerned about - and which will surely have its own distinguishing marks and, most importantly, a code of conduct that will be common to all.
All of this is no more than an idea, however, in the minds of our Justice and Interior Ministers and for the moment does not take any concrete form, and I believe it will take some time to come to fruition.
Question No 15 by Anne E.M. Van Lancker (H-0304/02):
Subject: Availability of Council meeting and committee documents
Since the start of the Lisbon procedure the Council, together with the Commission, has become the pivot of a number of coordination procedures. In the committees on economic policy, employment and the labour market and social protection important work is done, which is then discussed and approved by the Council, with no input from Parliament: drafting of common reports by the Council and Commission on employment, exclusion and pensions, as well as on objectives and indicators in the fight against poverty, a subject which also involves pensions. Sometimes, also, the European Council refers to these documents, without their being publicly available. Is the Council prepared to forward these documents drafted by the Commission and the other committees to Parliament? Is it possible to publish documents approved by the Council in the OJ and on the website? Is the Council prepared to collaborate in seeking a procedure which would enable Parliament to be more involved in decision-making under these procedures?
Despite the current provisions on public access to documents published by the three institutions - Council, Parliament and Commission - there is currently no specific procedure regarding the official communication to Parliament of documents relating to the Lisbon objectives.
Having said this, within the framework of transparency, all the reports and other documents approved by the Council in this regard, particularly those which aim to coordinate economic policies, are normally published, once approved, on the Council website, and are therefore generally accessible to the public.
Thank you, Mr President. I would also thank the President-in-Office of the Council for this response, but you will appreciate, Mr President-in-Office, that this cannot, of course, give us MEPs any satisfaction. We set great store by the employment strategy. The open method of co-ordination can be very effective, provided that it is democratic and transparent. As it happens, it is not democratic, for the national parliaments and the European Parliament are not sufficiently involved. Neither is it transparent, because even the evaluations that are made of national action plans, paid for with European money, and the studies carried out by the Committee on Social Policy and Employment Policy are not accessible to the players, who, in fact, are required to guarantee the democratic legitimacy of this employment strategy. What does the Council Presidency intend to do about this? Are you not of the opinion that the democracy and transparency of this employment strategy and the open method of co-ordination should be enhanced? Funded with European money, no less!
Mrs Van Lancker, I have the utmost respect for all that you say, and it is clear that there remains much that can be done to improve transparency and the availability of Council documents. It goes without saying that, as you say, Parliament is the body that represents the peoples of Europe.
It is also true that we work within a regulated system where Council is obliged to send documents to Parliament where this is a requirement of the legislative decision-making process. There are some documents that do not relate to the legislative decision-making process, which fall within the competence of the Member States and, with regard to which, there is no requirement to communicate them.
The truth is that, in today's European Union, the sky is the limit, because virtually all documents from the Member States are published on the Internet. I would find it very hard to recall any Council, including Councils dealing with the most sensitive issues, such as the Foreign Affairs Councils, in which documents have been kept secret or not made available to the public.
I believe there are some documents that are sent to Parliament as a matter of course, and there are other documents that, if they are not sent to Parliament as a matter of course, MEPs simply have to ask for, because they are usually available. They are not kept secret and they are available within the Member States.
I would say, in this regard, that the Internet makes life so much easier these days.
In any case, I have made note of this interest - and this is certainly not the first time I have heard it aired in Parliament - in Parliament being more involved in the whole of the Lisbon strategy; and, naturally, in order to be more involved, more information is required and, therefore, I shall pass this on so that we can improve the communication of documents to Parliament.
Question No 16 by Richard Howitt (H-0306/02):
Subject: 'Untying'of development assistance from commercial interests by EU Member States
Can the President-in-Office confirm that Member States at the Barcelona Summit rejected the Commission proposal to 'untie' development assistance from commercial interests, and can he describe the objections made to the proposal? Given the commitments made at the Finance for Development Conference at Monterrey to further discuss this issue, what further steps does the Presidency plan in this respect?
I would like to draw Mr Howitt's attention to point 13 of the Barcelona European Council conclusions, which does not specifically mention the lifting of development assistance conditions. The European Council, nonetheless, welcomed the agreement reached on official development assistance (ODA) by Foreign Affairs Ministers in view of the Monterrey Conference on Financing for Development, an agreement it supported.
In this agreement, the Council of the European Union affirms its willingness to apply, along with other commitments, the recommendation for the lifting of development assistance conditions for less developed countries and to continue the debates with the aim of continuing to lift bilateral assistance conditions.
The European Union will also study measures to continue the lifting of Community assistance conditions while maintaining the current price preference system within the framework of the ACP-EU agreement.
I think the President-in-Office neatly side-stepped my question. Of course, paragraph 13 records what was agreed, not what was not agreed. So I repeat my question to him: Was it discussed? What were the arguments? What was the balance of opinion on that occasion? Surely he can share that with us this evening.
What is more, will he take back to the further discussions in the Council the advantages of untying aid? According to the World Bank, this increases aid effectiveness by between 12 and 20 per cent. Surely, he would agree that development is about helping developing countries to help themselves. And if we rely on European consultants, European companies, European technical assistance, are we not just reinforcing the dependence which development is trying to replace?
Does he finally agree that untying aid increases the role of the private sector within developing countries? It increases local skills and knowledge. It brings about local ownership development projects. If he does agree, will he do something about it?
You will understand that, given the discretion required of the President-in-Office of the Council, I am not going to publicly reveal the precise positions adopted by the various States and which countries did not agree with the idea of separating development assistance from commercial interests. You will be aware that very often there is a series of special credits within the development assistance mechanisms dedicated to financing development assistance projects provided that they favour the implementation or realisation of contacts with companies located in the States.
Whilst I do not wish to make an assessment of whether this is a good or a bad thing, it has been an extremely powerful instrument in encouraging countries to allocate large amounts of money to development assistance, and has also been an extremely powerful instrument in encouraging many companies, boosted by these particular credits, to get involved in carrying out projects in countries where, if they had not been provided with these special credits, it would have been extremely risky to have started various projects.
Naturally, I would prefer it if this type of link did not exist, and this idea was defended by some countries, and naturally by the Commission, but the reality of a custom and practice that has been in force for many years now won through, and an agreement was not reached on the separation of development assistance from commercial interests. This is all I can say in this regard.
Question No 17 by María Rodríguez Ramos (H-0311/02):
Subject: United Biscuits' closure of the Fontaneda factory
On 4 April 2002 the multinational company United Biscuits, which owns the Fontaneda biscuit factory in Aguilar de Campo, announced its decision to close the factory without giving any advance notice to workers, who discovered the news in the press. For more than a century, this factory has been producing a make of biscuit which is emblematic in Spain, and without the factory the district and its 8000 inhabitants have no real alternatives for development. Mr Aznar, the current Council President, has said that there is nothing he can do, since multinationals have created many jobs and funded research, even though they create problems on other occasions.
Does the Council believe that, when multinationals act with complete disregard for the social rights of workers, there is really nothing the EU can do, and does it believe that these statements by its President tally with policy on the social Europe that we aim to build?
As Mrs Rodríguez Ramos is well aware, in 1994 the Council adopted the Directive on the establishment of a European Works Council in order to consolidate the position of employees of multinational companies operating at European level by means of mechanisms for involving those employees in decision-making processes. With regard to the more specific issue of alleviating the negative effects of massive job cuts, in 1975 the Council adopted the Directive on collective redundancies, amended in 1992 and consolidated in 1998, in which specific requirements with regard to information and consultation from company executives were laid down.
In any event, it does not fall to the Council, in its capacity as a legislative body, to judge whether the case of United Biscuits, a multinational company, and the Fontaneda biscuits factory would be covered by these Directives or corresponding national legislation, nor if they have failed to respect the social rights of workers in this case. These issues should be resolved by national judicial systems, and I believe that this particular case is already the subject of a judicial inquiry.
For its part, the Council considers that the legal instruments it has adopted should be fully applied in letter and in spirit. If these instruments prove to be insufficient for the purposes of protecting workers' rights, the Council is willing to study any proposal put forward by the Commission with the aim of improving the aforementioned instruments.
With regard to the part of your question that refers to statements made by the President-in-Office of the Council, Mr Aznar, the truth is that it does not fall to the Council to give its opinion in this regard, but I would also like to tell you that Mr Aznar's government is actively encouraging dialogue with other investors, from Spain and abroad, to find a solution so that biscuit production at the Aguilar de Campoo factory can continue. In view of the latest results from these conversations, all indicators point to the fact that it seems possible that this business can be kept active and viable. The latest stumbling block in the process of maintaining this business and getting it back on its feet, as I am sure you are aware, is the issue of the trademark, given that it belongs to United Biscuits, who still have reservations on handing it over to potential investors who may take over the factory.
In any case, with or without the trademark, there are various groups of investors that are clearly interested, who shall be given every facility to prevent this factory, in a town so small as Aguilar de Campoo, from having to close, which would have a very serious effect on the inhabitants of this town.
Mr President, Mr President-in-Office of the Council, as you know, the Fontaneda factory and trademark are emblematic in Spain and are historically and geographically linked to the Aguilar de Campoo area. They are the driving force behind social and economic development in this whole area, which is located in a European Objective 1 region with serious depopulation problems, where, in 2001, 1 500 people have already lost their jobs.
The announcement of the closure - and it seems that today the company has put this right - was purely in business interests and would naturally mean that jobs would have to be relocated, which shows genuine contempt for workers' rights, and furthermore the fictitious transfer of the trademark in order to keep producing these biscuits in a location other than the one it has been historically linked to.
This situation is too serious for the President-in-Office of the Council to say that nothing can be done. It would have been more reasonable had he been concerned about the social consequences of these business decisions and the need for the European Union to confront the challenge of establishing Community principles that respect the social rights of workers, and that offer effective responses to the social, economic and territorial consequences of these decisions.
Does he really not think that such a declaration from the person representing the Presidency would have been more worthy and more in line with the social Europe we want to construct?
I have always said that I would expect all MEPs to be fully aware of the institutional system in which we are working. It is neither the Council nor the President-in-Office of the Council's duty to make any judgement on rules that have been adopted. The Commission has power of initiative and the rules adopted by the Council have to be adopted by the judges.
Given that you are insisting on some kind of statement by the President-in-Office of the Council, I would tell you that this statement cannot be taken out of context. To say that government should respect the business decisions of multinational companies is one thing, but to exempt these multinationals from their duty to conform to current legislation is quite another. In any case, United Biscuits has not been exempted. Current legislation has to apply to this company or any other company for that matter. Therefore, current legislation must be applied. If the legislation is insufficient, the Commission will have to put forward a new proposal, and we will give it our total support, and, in the meantime, I believe that the attitude shown by the Spanish Government - to immediately seek investors to resolve the problem, which has already had a result - shows that the Government's will is precisely in tune with social concerns and that it wishes to prevent the closure of this factory.
I assure you, Mrs Rodríguez , that this factory is not going to close. It is not going to close, not only because of the will of the people and of the workers, but also because of the will of the Government, which is fully aware that this closure would be an enormous social injustice.
Mr President, instead of a written reply to this question, could it perhaps be answered verbally next time? Then we can ask supplementary questions, which I for one would prefer.
Questions that were not answered during Question Time shall be answered in writing, Mr Gahler. A question can only be repeated after a certain amount of time has elapsed - three months - if I am not mistaken. I shall also reread the Rules of Procedure, but I cannot tell you right now if you will be able to ask this question orally next time. According to the Rules of Procedure, this is not possible.
As the time allotted to Question Time has elapsed, Questions Nos 18 to 26 will be answered in writing.
The next item is the report (A5-0133/2002) by Alain Lamassoure, on behalf of the Committee on Constitutional Affairs, on the division of competences between the European Union and the Member States (2001/2024(INI)).
Mr President, Commissioner, ladies and gentlemen, this debate is a first. Never, since the Treaty of Rome, have either the governments or the European institutions thought it useful to reconsider the division of roles within the Union. The report which you are considering today is the result of a real joint effort which goes far beyond the rapporteur himself or the opinion of any political group. It is the culmination of fifteen months of work. The draft adopted by your Committee on Constitutional Affairs has taken on board the principal proposals of the Committee of the Regions and the four committees consulted, plus one hundred and seventy amendments originating from thirty different authors belonging to all groups.
We have not attempted to re-write the Treaties, but rather to lay down guidelines for such a re-write, which is necessary. We have done this on the basis of several important policy options.
Firstly, we found that the text of the Treaties was drafted by diplomats for their own use, rather like a car being built by mechanics for mechanics only. Our first objective is therefore to bring the text within everybody's reach, in other words to re-write the Treaties in the spirit of a clearer, shorter and more coherent constitution. Those paragraphs of the Treaties not included in the Constitution would remain applicable but would no longer form part of primary legislation.
Secondly, a general framework of competences would be constructed around three categories. First, competence is in principle devolved to the Member States. We are not proposing a list of competences exclusive to the Member States. The fact that this principle of Member States' competence is not expressly mentioned in the Constitution seems to us to reinforce it. Second, the Union has its own competences. In those areas, it can act alone, as in the case of customs or currency, or it may have primary responsibility, as in the case of the internal market, competition or cohesion policies. Third, and finally, there are shared competences. This will be by far the longest list. The Constitution will have to specify, in each case, the objective and scope of the Union's action, by applying the principle of subsidiarity.
Essentially, we propose to use the existing division between these headings, but with two important political changes. First of all, a distinction is made between political competence and technical competence. This is what is known as the hierarchy of standards. Finally, and most important, primary responsibility for foreign and defence policy on the one hand and for freedom and security aspects on the other is transferred to the Union. As far as these two essential areas are concerned, ten years of applying the Maastricht Treaty have confirmed both the absolute need for joint action and, unfortunately, the inefficacy of the intergovernmental procedures.
Thirdly, it seems important to safeguard the possibility of adapting this framework without having to resort to the excessively complicated and exceptional procedure of constitutional review. In order to do this, we propose that a mechanism should be retained, such as Article 308, but that it should be made to work in both directions: transferring competence to the Union or returning it to the Member States in the case of issues for which the national dimension has become predominant once more.
Fourthly, in order to arbitrate in cases of conflicting competences, we propose a solution involving the courts rather than the political bodies. The Court of Justice would be transformed into a Constitutional Court, and an emergency procedure would be introduced, allowing a qualified majority of the Council, the European Parliament or the Commission to bring matters before the Court between the time when a European law is finally adopted and the time when it comes into force.
Fifthly, and finally, the Committee on Constitutional Affairs spent a long time discussing the problem of the regions and of the other territorial authorities. The compromise text finally adopted invites Member States to make proposals to the Union so as to ensure that their territorial authorities are more involved in the activities of the Union.
Mr President, the timetable for Parliament's work has been particularly well-chosen, because next week the European Convention will be considering the subject. Our resolution will therefore be the first working document of the Convention on this essential subject, and in fact, if truth be told, the only document. If Parliament gives it a large majority, representing the main political groups and all the different countries, that will give our resolution considerable political authority, and for that I should like to thank you.
Mr President, this report is intended as a contribution to the revision of the Treaties and as a contribution to a European constitution. Draft constitutions are always politically motivated and include strategic and tactical objectives and considerations as well as aspects of power politics. The Spinelli draft back in 1984 accepted the competences of the EU and the division of labour between the EU and the Member States, just as the Lamassoure report quite rightly does today. And the question of competences is even more important now, especially in the area of the economic constitution and economic legislation.
If European economic policy is to be a success and the European social model is to subsist, the competence of the Union in the important areas of the internal market in the broadest sense, the four freedoms - namely financial services, competition, customs and monetary policy - must be retained and the report rightly emphasises this.
The Committee on Economic and Monetary Affairs considers that the division of competences in the report is lacking in democratic legitimacy as far as policy coordination is concerned. We already know from experience with economic policy coordination that competence for coordination needs to rest with the Union if we are to avoid previous shortcomings. It is not just a question of the democratic control which needs to be exercised by the European Parliament here; no, what we are trying to do as far as policy coordination is concerned - especially economic policy coordination - is to move from negative to positive policy coordination.
Positive policy coordination requires both clear democratic legitimacy and unified implementation. The broad economic guidelines, for example, ought therefore to be set jointly by the Council and the European Parliament, based on a formal proposal from the Commission. This would then serve as an example for other political areas in which coordination should and must be exercised. The authority, indeed the moral obligation, to set up such a far-reaching framework in the interest of economic welfare is provided by the Principles chapter of the EC Treaty, which lists among Union activities the adoption of an economic policy based on the definition of common objectives which can and must achieve, in particular, harmonious, balanced and sustainable development of economic activities, a high level of employment and sustainable, non-inflationary growth, as well as social protection. In keeping with the Lisbon process, I am calling in the strongest possible terms for the European Parliament to come down in favour of policy coordination which deserves to be described as such and which makes it quite clear that policies in the general interest can only succeed if the common interest factor is also visible.
Mr President, I am speaking today as the representative of the Committee on Regional Policy, Transport and Tourism, which has had to deal with questions of competence from a very early stage, but has not, unfortunately, been sufficiently involved in the latest. I see that the report proposes that a special report on this matter be drawn up, and I consider this a very good thing, as these questions are not actually adequately dealt with in the report itself.
I would like to take this opportunity to clarify again the position of the Committee on Regional Policy, Transport and Tourism, and then perhaps a place might be found for it when this special report is prepared. I consider it most important that we should not be waiting too long for it, as, if these questions are not resolved while we prepare for the new constitution, it will, I think, be very hard for those citizens who identify with the regions and local authorities to accept this constitution as being their own.
I would like to point out that most EU legislation does not only touch on national competences and national law, but has a direct effect on local rights. We see this in the area of public services, we see it in the economy as a whole, we see it when it comes to tendering, and so on and so forth. That is why we need to build in an early warning system. We have put forward two basic suggestions about this. One is that all laws should be developed in line with certain principles that would apply across the board, ranging from the principle of subsidiarity to that of partnership. The other aims to involve regional and local authorities as early as the preparatory stage of legislative processes, that alone being the guarantee that their standpoints will be taken into account with all the others, something which even national representatives will often not have done at the end of the legislative process. My request to the rapporteur is that, in future, we should carry on working on this issue with the Committee on Constitutional Affairs, and keep this in mind when we do so.
Mr President, this is not the best time to debate the Lamassoure report. This is because it is very late and, secondly, because the final of the Champions League is being played and Real Madrid - I am sorry, Mrs Randzio-Plath, Mrs Schroedter - are beating Bayer Leverkusen. Oh, no! Bayer have equalised. No-one is perfect. This is bad news, because I was so happy and now the score is one all.
Yet this is also a good time to debate this report, because it is extremely important. I would firstly like to pay homage to Mr Lamassoure, who is not only a highly intelligent rapporteur, but also a rapporteur from the Committee on Constitutional Affairs, but who, although he has not said so himself, has seen every single article from his original proposal amended. This, in itself, is great proof of his flexibility and political capacity. Look at him, he even seems cheerful. He could have been very angry at all the changes that have been made - but no - he is happy, because, at the end of the day, the Lamassoure report characterises a solid position adopted by Parliament on an enormously difficult and complicated issue, which causes a great deal of conflict.
I believe, Mr President, that in addition to Mr Lamassoure's valour in having drawn up this report, we have achieved something very important, which is to have a Parliament position on this issue, a position which, additionally, brings together what Parliament has been advocating for fifty years, which in my opinion, is very important. In the Lamassoure report, we are defending the competences allocated to the EU. The rapporteur states this very clearly. We have decided that the European Union must enjoy only the competences allocated to it by the Treaties and no others, which means that we are against this idea of a catalogue of competences, which would only serve to add rigidity to the Union's competences. We are in favour of a flexible interpretation and of the idea that, at any moment, through the mechanisms he has upheld, from Article No 308 and other Articles from the Treaty, Article No 99 specifically, we can accommodate the needs of the Union and the aspirations of its citizens.
Secondly, I believe that the Lamassoure report also puts forward a very solid position on one of the great issues in the Convention, the control of subsidiarity. I believe that one of the main issues in the debate on the Convention will be how to control subsidiarity, for, as the rapporteur has very clearly stated, the great majority of competences are competences shared between the Union and the Member States. Therefore, to know at which moment we have to use one and at which the other will be the key to keeping Europe running at the rhythm its citizens require.
I believe that we also have a very solid position in this regard. I am going to make a declaration, because I know that some fellow Members still have doubts, in favour of the position taken by Alain Lamassoure: I believe the control of subsidiarity should be exercised by the body within whose competence it falls to make proposals - in other words - the European Commission. I believe that the European Commission must have the right of initiative and that it must take charge of subsidiarity. However, I believe that, if there are any discrepancies, we need to find a way to resolve them, and the way to do this is not through a political body or some sort of subsidiarity chamber, but through a system similar to the one established by the French Constitution for the French Constitutional Council, in which a month is given for the issue to be resolved. It seems to me that this is a solid, principled position: control by the Commission, with a Constitutional Council, and I believe that we should defend this position.
Finally, Mr President, I believe that the Lamassoure proposal is ambitious. There is a William Faulkner character who I like very much and am very fond of, who says that we have to have very ambitious dreams, so that, as we go through life chasing these dreams, we know where we stand in relation to them. I believe that the Lamassoure report allows this and that all our hopes and dreams are also permitted.
Mr President, I congratulate Mr Lamassoure on his work these last few months and on the remarkable result he has produced.
It means that the European Parliament will be there at the Convention with a set of proposals on the table. We will have done our work in terms of contributing ideas and proposals to the Convention and that in itself is very important. It is important especially if we look at the climate surrounding some of these discussions and debates.
There are those who are alleging that the European Union has become an over-centralised monstrosity; that we need to take powers back to the Member States; that we should define a catalogue of competences specifying in great detail what the EU is allowed and not allowed to do.
This report refutes those arguments. It demonstrates quite clearly, in a very good response, that the competences of the European Union are not over-done: they are, in fact, finely tuned according to the subject. There are some areas where the Union has what could be called an exclusive competence - though that term has been avoided in the resolution. They are quite limited but important. The bulk of the Union's responsibilities are what could be called shared competences, where the intensity of Union action varies greatly from one subject to another. In some areas we lay down detailed legislation - which the Member States have to comply with. In other areas the Union has a coordinating role and in still other areas it contributes with complementary actions. This is flexible and it is adapted to the needs of different policy areas, and should remain so.
The true guarantee against over-centralisation is, and should be, a political guarantee as we consider proposals in the normal procedures of the institutions: from the Commission, as Mr Méndez de Vigo has just said, when it makes its proposals to us as a Parliament, and also the Council. Let us remind ourselves who sits on the Council: national ministers, members of national governments, accountable to national parliaments - not people who are predisposed towards centralising everything in the European Union. Not at all. You have to convince a very large majority of them to get a qualified majority. These are the political guarantees, the procedural guarantees against over-centralisation, and the ministers in the Council can, and should, involve their national parliaments as well. The Treaty of Amsterdam gave a protocol giving a six-week period for ministers to discuss with their national parliaments. That is how national parliaments should be involved, not through some new chamber of subsidiarity or some new institution.
All this is well presented in the report. Where we in the Socialist Group have a reservation is on the legal control of subsidiarity. It exists already: the Court is a constitutional court in many ways. We do not, however, think a new extra procedure - an emergency procedure - is needed, and the wording should be tightened up to show that on shared competences detailed legislation can sometimes be laid down and ...
(The President cut off the speaker)
Mr President, the Liberal Group strongly welcomes the report for not simply revisiting existing powers to improve clarity but for boldly seeking to adjust competences to face the challenges that the Union knows, especially in the foreign and security field.
The report will serve as the first contribution to the Convention on the question of competences. I trust that the Convention will follow the wise approach in rejecting the rigid and misleading concept of exclusive competences and in focusing instead on developing a more sophisticated system of power sharing.
My group supports the idea of creating a new judicial procedure of constitutional complaint for breaches of competency, which implies the rapid evolution of the European Court. The procedure would be rarely deployed, but it represents a significant insurance scheme to see that the Union authorities do not abuse their reinforced powers.
A further area deserving of greater focus concerns the regions, which can be, and should be, useful intermediaries between the citizen on the one hand and the supranational authorities on the other. We are proposing amendments which will strengthen the report in this respect.
Mr President, like others I take it to be a great privilege to participate in this debate - late in the day, though it is.
My own group has two particular points that we would like to ask colleagues to build into the report before it finally sees the light of day. Firstly, just an allusion to the significance of the democratic deficit and the need, finally, fully to democratise the institutions of the Union. As long as we do not call it a "permanent" democratic deficit, I am sure that the PPE-DE Group will be with us on that, and I hope that will be written in.
Further, we suggest - and colleagues on the left are very much in agreement with this - that a little more emphasis on the social, as well as the economic and political element - should be written in. Apart from that, we are really very happy with the way this is going forward and look forward to voting for it tomorrow.
The key point Mr Lamassoure makes - and has made throughout - is that the issue is not one of needing to rewrite a new list of competences for the institutions but a need to draw to citizens' attention to the fact that there is already a very adequate statement of the different kinds of competences - the Union's own competences and the shared ones - and the fact that the principle of residuarity governs the rest. The states are responsible for what is not given to the Union. All that is clear in principle, but it could do with being stated more clearly in practice so that citizens are better aware of it. That is a very important point.
In that context, we raise the issue of subsidiarity. Where competences are shared, it is important indeed that in all those areas where local knowledge ought to prevail, local knowledge does prevail. That is to say, that decisions are taken at the most appropriate level for them. Recital G makes a very important contribution to expanding and giving greater bite to the idea of subsidiarity, and that is also to be very greatly welcomed.
We in our group believe much in extended subsidiarity. Subsidiarity does not stop at the front door of the Member States: it goes right down to the territorial entities within the Member States, to the local authorities within the Member States, and that is of critical importance to us all. We, along with the Committee on Regional Policy, Transport and Tourism and the Liberals, would like a little more strength to it, but we do not mind. This report as it stands now represents a huge step forward in the thinking of Europeans and of this Parliament.
I repeat, it is a huge privilege to take part in this debate and in particular - and I say it in his presence - it is a privilege to have taken part in a debate led by Mr Lamassoure, who has done such an extraordinary job of setting up the architecture but being willing to adjust the sculpture, to borrow a metaphor of his own this morning. He has done a fantastic job, we are all greatly in his debt, and I hope my group will vote unanimously with him tomorrow.
Mr President, the issue with which Mr Lamassoure's report deals is indeed a complex one. This was apparent not only in the Committee on Constitutional Affairs, but was also shown by the first debates in the Convention, to whose work this report will surely make a contribution. For that the rapporteur deserves our gratitude.
I abstained in the vote on this report in the Committee and would like to adduce a number of examples of things which, to my mind, the report has not yet addressed in a convincing way. It may well be helpful to define the three types of competence that already exist, but that falls short of a clear statement that the first priority must be to resolve Europe's problem with democracy.
When we come to the principles of subsidiarity and proportionality, things strike me as having been turned on their head. Why? The report gives the impression that Court rulings are needed in order for both principles to be adhered to and put into effect. Nowhere, though, in the text as a whole, is there any mention of the fact that the real problem is to be found elsewhere, with the European political actors who actually initiate action. There are clear provisions in the Treaties, for example the protocol on subsidiarity in the Treaty of Amsterdam, by which all the institutions are bound. The point actually at issue is rather how they carry out the duties accruing to them on that basis, how seriously they really check whether the principles are being infringed before they take action. At the end of the day, everyone has to do this sort of initial check. If they did, nobody would have to go to the ECJ before the entry into force of a legal measure which in most cases has taken years of debate and associated procedures to come into being.
Point 33 states that the framework of competences is to be reviewed after ten years. What this means, and what its point is, is a mystery to me. Is it meant to mean that there is to be an amendment to the Treaties every ten years? Is a rule of this sort really what is wanted, something that is rigidly fixed to a ten-year cycle and utterly divorced from potential political frameworks and requirements?
Above all, though, the report fails to make clear the need for a social Europe, and that its creation is one of the EU's most pressing tasks against the backdrop of economic and monetary union. We set ourselves the objective of promoting economic and social progress, with a high level of employment as well. We even want to achieve full employment by 2010. The words to date have been splendid, but they need to be backed up by actions. Employment and social security are not variables in competition, but every citizen's individual and fundamental right, and it is in that direction that the European Union must develop.
Mr President, I gave the wrong information. I shall correct that now: Real Madrid 2, Bayern Leverkusen 1!
I am sure all of us who are not participants will be very happy to hear that.
Mr President, Commissioner, ladies and gentlemen, although we are unable to support the Lamassoure report in the final vote, I too would like to compliment the rapporteur on the extraordinarily high quality of his work. I would like to welcome this report as one of the most significant documents in the debate in this House. It is significant in terms of timetabling and the time chosen to present it, it is significant in that its subject matter is one of the most controversial and at the same time most critical for the future of the Union, and it is significant not only as regards the quality of the final report but also as regards the work and discussions that preceded the report. It is also significant as regards the large number of amendments tabled, including many that fell by the wayside, and for its enormous theoretical richness. Lastly, it is significant because it demonstrates an understanding and organisation of the system emerging from this work on the European Union and also in the light of the parallel discussions taking place in the Convention.
We regret not being able to support this motion in the final vote because we are even in agreement with the first two paragraphs, and we agree that the time has come to update the division of competences between the Union and its Member States on the basis of the principles of subsidiarity and proportionality, in order to take account of the lessons of the Community's history - particularly those lessons that unfortunately point to so many excesses and infringements of the principle of subsidiarity. And we also agree that a better division of competences is needed and will result in a strengthening of democracy in Europe, which for us includes restoring greater importance to national democracies and the role of national parliaments and a new interparliamentary process for building the Europe of the future.
However, when we get to the third paragraph, we face an irreversible parting of the ways. We believe that at this point the report deviates from its original objective and joins the growing trend towards a European constitution, an EU constitution, which we cannot support. Furthermore, we believe, because we are talking about competences here, that it is not within the competence of any European institution to draw up a European constitution. It is within the competence of the Member States to draw up and revise treaties, and this is a contractual mechanism totally different from the mechanisms relating to constitutions, which are based on the existence of a sovereign people, a people governed by a sovereign body, and that is totally different from our mission in the European Union. We accordingly differ on a matter of principle that we regard as being fundamental.
Furthermore, when Mr Méndez de Vigo spoke just now about powers of assignment, he rather put his finger on the key point: powers of assignment, and the fact that we recognise their existence, does not just mean what Mr Méndez de Vigo was referring to. It also means that the Member States have competences under their own common law, and no one needs to assign them as long as the European Union only has such competences to the extent that the Member States delegate and assign them and may also withdraw them, as in the case of the new type of mechanism that would replace the existing Article 308 according to this report. This is a very important point with consequences for the institutional framework and for how we see the competences of the European Union.
There are a few more observations that we would like to make. For example, the criterion of synergy is mentioned amongst the criteria identified in Recital G, but this criterion can only be considered within a very limited framework. The criterion of synergy and of effectiveness is, in itself, extremely dangerous, because that is how all the attacks on the principle of subsidiarity are made. In isolation, it is easy to maintain that any given action would lead to greater effectiveness - and effectiveness is a dangerous word in itself because it can be used for anything - and to economies of scale, which would provide a platform for constant infringements of the principle of subsidiarity.
By way of conclusion, let me say that we welcome the report and would like to support it, but it is on the issue of this constitutional vision that we differ with the rapporteur, this vision of a European Union becoming ever more like a state, which we consider to be fundamentally at odds with the whole concept of Europe and with our vision of the future of the European Union - one which respects the individual nations.
Mr President, what the citizens want is not so much a division of competences between the European Union and the Member States, but rather the limitation of the competences of that Union, and that is also what the principle of subsidiarity requires. Over the years, the Community structure has become a tangled undergrowth of texts and procedures in which even the most wary can become lost.
My group proposed several amendments which would help to reduce the inflated number of texts and competences. Amendment No 34, for example, proposes that it should be made possible, at the request of one or more States, and thus of their respective national parliaments, to abrogate a text if no majority can be found to confirm it.
My group is very concerned to find that, every time it has been claimed that this clarification exercise is being carried out, the end result is always exactly the opposite. Yet everyone recognises that it is time to respond to the resentment and lack of interest on the part of our citizens, towards a Europe which is involved in too many things at too detailed a level.
This report only makes things worse by proposing to give the European Union the only powers which it does not yet have. Thus it lists all the areas which should fall within the Union's own competences, the list of shared competences, under the close control of the Commission, the guardian of the Treaties, and the Court of Justice, to which have now been added those concerned with the implementation of foreign policy. As a final precaution a review clause is proposed, modelled on Article 308, so that more competences can be added if necessary. After noting that very little is left, one can understand the prudence expressed in paragraph 17, which does not consider it necessary, unfortunately, to draw up a list of the competences exclusive to Member States.
I believe that, in the last analysis, this report is nothing more than yet another compilation of the claims which the European Parliament was unable to impose in Nice. Europe is becoming a State above States, free to define its own priorities, while there are already too many meddlesome rules, imposed far away from the daily lives of our citizens and preventing the management of territories in accordance with local and national aspirations. We shall continue to support the call for more diversity, proximity and transparency, even if these 'mores' seem difficult to reconcile with the 'More Europe' slogan of the current Spanish Presidency.
Mr President, Mr Lamassoure's report reminds me of the film on the TV channel Arte about the 'European bubble' and the 'Europe addicts'. It is all there in full, because the stated aim is indeed to create a centralising European super-state with full ruling powers, while the Member States will retain only a few so-called federal competences on the pretext of a principle of subsidiarity which is actually rendered inapplicable by all sorts of exceptions. Thus the principle of subsidiarity becomes itself subsidiary, because it cannot prevent the application of Article 308, or the Community acquis, or the self-proclaimed principle of the European Union. I thought that the members of the Committee on Constitutional Affairs were capable of greater skilfulness or caution, because in the final analysis, whatever the fate of the Laeken Conference, the European structure is looking more and more fragile, artificial and determined to turn itself into a free-trade zone.
What we should be doing is exactly the opposite, in other words we should be looking at what specific contribution each competence of Europe makes to each of our countries, and in the case of France, any Frenchman worth his salt cannot help but conclude that the consequences of that Europe are becoming increasingly negative. Common sense and hard facts tell us that we should go back to the spirit of the Treaty of Rome, in other words, the joint exercising of certain economic competences in an associative rather than a supranational manner. Yet because you are part of the system, or even on ideological grounds, you continue to chase after idle dreams. Having committed the initial historical error of not geographically limiting the European Union by accepting in principle the accession of Turkey, you are now in the process of committing a second fatal error, as the Spanish say, by not limiting the competences of that Union.
Mr President, ladies and gentlemen, when Mrs Kaufmann spoke, the German team started to fall back.
I do not want to suggest, however, that there is any connection. I am far more worked up about the sentiments Mr de Gaulle has just expressed, as, if he wants to make speeches expressing the desire to take the European Union back to the days before the internal market, one has to say that he was not thinking of France's economic interests. I am, therefore very grateful to Mr Lamassoure for what he said, for I believe that the model he has put forward possesses the balance called for between the clear regulation of competences and the need for us to live up to Walter Hallstein's saying that the European Union is a creatio continua. What this means is that we are in a position to continue the European Union's development in line with what is needed. It is of course perfectly clear that, when applying the subsidiarity principle, we must always take decisions in such a way that the decision is taken at the level at which it ideally should be. On the other hand, though, we also have to make it clear that it is only appropriately clear delimitation that will enable us, in the negotiating process in the Convention and in the ensuing Intergovernmental Conference, to get agreement to us pushing through majority voting in the remaining areas as well.
There is a close connection here between clear competences and the further extension of majority voting, by which alone the former will be accepted both in political circles in the national capitals and among the public, who want this very clarity on this issue. We cannot, though, create clarity in a conflict situation via the political level. If a subsidiarity committee, consisting - as it would have to - of at least 100 MEPs and members of national Parliaments, were to be set up, decisions would be reached on the very same grounds of political opportunism as they are in the Council of Ministers and in this Parliament. If, however, the regionality principle is applied, even a minority has a chance of getting its view accepted if it believes that powers have been exceeded. That is why Mr Lamassoure's approach, taking the matter to the European Court of Justice, is exactly the right one. It would make it possible, both in the normal procedure and in this accelerated procedure, by way of a range of groups and institutions possessing the right of action, to defend competences where it is believed that the legislature is exceeding its powers.
I would like to propose to you that the national parliaments should also be added to the list of those bodies that possess the right of action in the ECJ. I see making this possible as extraordinarily important, tactically astute from Parliament's point of view and in its interests, and, in this case, as necessary and imperative. In most countries whose regions have the power to pass legislation, those regions have such a right of action through the medium of a national chamber, and this is something that could, to a substantial extent, be taken up. I do think that this is the decisive point of departure for achieving real decision-making power, getting responsibilities clearly defined, thereby gaining their acceptance, and at the same time guaranteeing legal certainty. For that reason I would like to congratulate Mr Lamassoure on his report.
(Applause)
Mr President, I must start by expressing my surprise and regret and, if I may, by making a formal protest at the fact that such an important subject and such a demanding report are being debated in an evening sitting under these appalling conditions.
This way of doing things does not meet the need, which we reiterate so often, to make the most of the opportunity afforded by Parliament's plenary sessions for competent political debate.
The resolution we are debating this evening, drawn up on the basis of Mr Lamassoure's report and the specific analyses contained in the justifications, sets forth the path which we call upon the Convention to follow as well. This is a path of balance and rigour, which takes into account both the demands for enhancement of the Union's role - as you can see, the same watchword as that of the Spanish Presidency, 'More Europe', is used - and the demands for greater clarity, streamlining and decentralisation of the Union's functions. I feel that we need to be very determined in defending the Union's current competences and also in extending them, first and foremost, to the common foreign and security policy - as boldly suggested in paragraph 20 - not least because that is what is being demanded by citizens across Europe, who want to see Europe more united and stronger in its actions in critical situations and on major issues of peace and justice in the world.
Furthermore, the time has come to put the institutional framework in order, distinguishing between the various forms of Union interventions and decisions that have been piling up over the decades with one treaty after another. We have to acknowledge that there are concerns in the areas of respect for the principle of subsidiarity and also the distinction between legislative and executive powers and responsibilities, which is not always clear, and the absence of a hierarchy of acts.
Well then, the Lamassoure report puts forwards solutions that will bring greater consensus in all our countries on the further development of European integration. I would mention, by way of example, the new wording of the criteria for initiatives and decisions at Union level, the three criteria of relevant scope, synergy and solidarity. I would then mention the effort made, for example, with regard to the issue of respect for subsidiarity, to strengthen the Commission's political responsibility - paragraph 28 - but also to provide an additional channel at jurisdictional level.
Mr President, after paying Mr Lamassoure so many compliments, I trust that Parliament will not adopt amendments tomorrow which might upset the balance or detract from the innovative nature of the report.
Mr Napolitano, I can assure you that your opening comments will be passed on to the Conference of Committee Chairmen, the Conference of Presidents and the services.
For me, as President for this sitting, it is much more interesting to listen to a good debate such as this than most others that take place in this Parliament.
Mr President, clarity, precision and intelligibility - these are obvious bywords in any body of rules and regulations. They apply to parlour games, sport, constitutions and society in general. Strangely enough, these bywords have not really left their mark on successive European Treaties and legislative texts over the years. Indeed, the EU acquis is no game of dominoes, but affects 370 million people.
As a result of haggling over the least comma, anyone wanting to understand how the EU works is hardly likely to choose the Amsterdam Treaty, let alone the Nice Treaty, as bedtime reading if he or she wants to learn more. It is not surprising that people do not trust the EU when it is so difficult to understand its decisions and division of responsibilities. We too can get confused, even though we work with these matters on a daily basis.
Mr Lamassoure's report is therefore an extremely important contribution to the Convention and to the domestic debate in our Member States. The proposal provides a clear, instructive catalogue of what the EU is and should be doing. This will be very useful when discussing a hopefully timely constitution. The division of powers needs clarifying, perhaps not with a list of competences, but with a clearer outline of what the EU should do.
The EU must be stronger in certain areas, but there must also be safeguards against the EU taking on new duties that would best be carried out by citizens themselves in municipalities, regions or national parliaments. The principle of subsidiarity must therefore be strengthened. The local and regional level is extremely important, and I endorse the amendments aimed at re-introducing the regional partnership. I hope we can get a specific proposal in that very area.
If we want the EU to be able to function with thirty Member States, then it must focus its power and commitment on the genuinely cross-border issues. The drive to get a little order in the EU's duties has taken a big step forward this evening, and I would like to thank Mr Lamassoure for his excellent work.
Mr President, Mr Lamassoure's report is very interesting. I share his ambition to give more powers to the Union so that it can cope with its responsibilities and with what is expected of it. In particular I approve his efforts regarding foreign policy, defence and security.
However, I do have some objections. We need to rewrite the objectives which form the basis for the Constitution of the Union, and that is what will convince our citizens that progress in competences is fully justified. What are those objectives? The market, currency, freedom of movement - these are not enough. We must go further. At world level Europe is committed to effective multilateralism. It bases its security on dialogue, the abolition of poverty, and development links. It chooses full employment and progress in human capacities. It is against exclusion and bases its cohesion on the sharing of common goods, and finally it has given itself a public space which enables multinational and transnational Community citizenship and democracy to be exercised. These choices are what gives Europe its identity. In the form of a constitution, they should be the subject of an annual and multiannual policy agenda. The balancing of rules and the division of competences are intended to achieve these objectives.
In this respect, the report lacks any ambition as regards the essential renewal of the social model and of growth, an important subject for our citizens and a subject on which we are divided. The rules of competition must be balanced by common rules and tasks concerning security, public services and industrial policy. The Union must have its own competence in matters involving economic policy, and it must have a redefined framework for the coordination of national policies, as well as fiscal harmonisation of the budgetary and revenue tools.
As for the exercising of these competences, the democratic challenge and the requirement for efficacy, on these points the report is too brief and a few amendments would improve it. As for the nature of the actions of the Union, I cannot accept the assumption of the rapporteur, who believes that the Union can manage things only in exceptional cases. A political Union which did not manage at all would actually be very irresponsible. Finally, the separation and division of competences should not be based only on the principle of subsidiarity. When coupled with the rule of competition, it does not legitimise a community. It should be accompanied by a second principle, the principle of solidarity. Let us try to spell it out. Players in civil society must be consulted directly, and must be able to manage resources jointly in order to carry out projects which are of Community interest. Let us therefore be brave enough to form a society in Europe.
Mr President, since I only have one minute in which to speak, I shall be very forthright. We shall not be approving the Lamassoure report, for two main reasons. Firstly, it hardly touches the question, which to us is all-important, of the democratic control of competences. There is nothing about the control of subsidiarity by national democracies, and nothing, or almost nothing, on the exercise of European competences by national parliaments, in particular by the creation of an inter-parliamentary pillar. Secondly, this report deals with the division of competences from an abstract technical angle, without ever mentioning the sovereignty of national democracies. This abstract technical bias leads to erroneous federalist solutions which have a negative effect on democracy.
This is why the SOS Democracy Members have submitted a minority opinion which is attached to the report. This is also why the French MPF Members have drawn up a counter-report in the form of replies to the Convention's questionnaire on the tasks of the Union, 'Europe - what for?'. This counter-report will be distributed by e-mail to all Members of Parliament, to the Members of the Convention and to anyone who asks for it.
Mr President, I would like to join the Members who have already spoken in congratulating our friend, Mr Lamassoure. My position is similar to theirs. I feel that the report is a major political document and will be a point of reference for the Convention in its work.
For that very reason, I will focus in my speech on a desire I was nurturing. I feel that this could have been an appropriate time to introduce greater focus on the issue of the regions in the future European architecture than in the latest version, which will be put to the vote tomorrow. Indeed, there has been a great deal of discussion and a lengthy debate on the role of the regions in the Committee on Constitutional Affairs. In my opinion, as the volume of the Convention's work grows, so the range of communication processes used will expand and the regions will increasingly start to take on a leading role in Europe's development.
Anything else would be a step backwards, a mere integration process. At present, we must be wary, above all, of developments which place the Union's political vision and its relationship with its citizens in serious jeopardy, for when the citizens look at the institution of the Union, I am sure they see the regional institutions as the bodies controlling their own situations and their own wishes. We, who want to build a Union for the citizens at the level of the citizens, would certainly be doing both ourselves and the future of Europe a great service in reflecting precisely on the role of the regional institutions and on an institutional architecture in which all the legislative institutions are part of the Union's future.
Mr President, many people are very nervous about the EU's being a sort of slide or helter-skelter of the kind that children use and on which there is really no stopping once you have started moving. People are afraid that there are some folk down there in the EU, as they put it, who are trying to seize more competences, or more power, without asking them first. Those myths are nourished on a daily basis by organised opponents, some of whom we have, of course, in Parliament. I am therefore very pleased with this report, because it helps knock many of these myths on the head. By that, I mean it states once and for all that it is the Member States who have the power, unless this is entrusted to the EU, and it states that the EU is a dynamic community in which competences are shared when it is most relevant to do so. The report also has no truck with any catalogue of competences, which would make cooperation far too rigid a matter.
The report is in actual fact very realistic, and Parliament can now no longer be accused of consisting of extremists with their heads in the clouds. That is something which I also hope that organised opponents in my own country, Denmark, will take account of. I am talking in this context to Mr Bonde, even though he is not here this evening.
I have a couple of observations on individual parts of the report. On the subject of the subsidiarity principle, I am delighted it has been stated that this is not just a legal principle but also a political principle, for we must have more focus on subsidiarity as a political principle and thus force the Commission to explain itself more effectively to people. I myself have proposed that an individual Commissioner be responsible for subsidiarity, for that would give us elected representatives here in Parliament the ability to hold the Commission responsible for the subsidiarity issue and so force it both to explain itself directly to people and to justify its actions to them.
Mr President, the idea that the Union's competences should be fewer, much fewer in number than they are today but greater, much greater than they are today is one I support. This is a basic premise of the Lamassoure report which I endorse.
It is certainly a mature decision to extend the Union's competences to the common foreign and defence policy - only thus will Europe be able to make its voice heard in matters of preserving order, peace, stability and world development - and to the management of the common area of freedom and security, because only thus will we be able to combat organised crime and drugs effectively and address the issue of extra-Community immigration in a civilised manner.
The Eurobarometer readings would indicate that combating poverty and exclusion should also have a place among the Union's core competences. That said, in accepting and underlining the importance of the principle of subsidiarity and transferring all the other competences to federal sovereign bodies in accordance with this principle, it is true that, realistically, we need to acknowledge that, in the present phase of European history which is undeniably distinguished by the enlargement procedure, the Union we are building is a Union of States. That does not change the fact that the Member States themselves grew up and were defined merely in response to a need for integration in times past. They are structures dating from before the present age of globalisation. It is a fact that, in recent decades, the States have had to relinquish sovereignty upwards - as is the case with the Union itself - and, especially, downwards, towards the territorial, regional and local bodies which now represent the real identity and seat of democratic control in many parts of Europe.
From this point of view, like many of the previous speakers, I believe that we need to acknowledge that we cannot just define the principle of subsidiarity in terms of its application to the Union/Member States relationship but that we need to go further and apply it to that relationship which we have undertaken to create as a further contribution to the Convention's work.
Mr President, I am not a member of the Committee on Constitutional Affairs and was not party to the discussions. However, what I have heard so far reminds me of a news item I saw recently on the television. Two Siamese twins were successfully separated by doctors in the United States and both have survived.
What I mean is that, if we look at competences and powers within the European Union, they are teratoid, they do not divide into regular geometrical shapes and we can only hope that we shall be able to divide them, even if it takes years of reform, and that both will survive without the need for the services of American doctors.
Two brief comments. The division of competences between the Member States and the Union must be judged not just on how efficient it is, but on how democratic it is. Our citizens have every right to object to the abdication of power to the European Union, even if it makes sense technically, while this democratic deficit persists. Secondly, the three levels: Union, Member States, regions. We should remember what psychologists have to say about families with three children, about the child sandwiched in the middle which has a permanent identity problem and wonders, right into old age...
(The President cut off the speaker)
Mr President, Commissioner, ladies and gentlemen, first of all I should like to congratulate the rapporteur, not only on having succeeded, despite the conditions in which we find ourselves, in attracting a fuller House than we normally get at an evening sitting, but above all for the excellence of his report, for having successfully completed a very difficult exercise, and finally, for gaining tomorrow a vote which I believe could be to the honour of Parliament with regard to the quality of the support which the Lamassoure report will receive.
I believe that we are in a constituent phase. At least, I hope so. I believe that the contribution of the Lamassoure report should be duly taken into consideration, above all by the Commission, and then by the Convention. The Italian radicals support most of the proposals contained in this report. They see it as an important lever to enable our reflections to progress, so that finally we shall provide ourselves with institutions and a constitutional assembly which can enable us to complete an enlargement which, without such a structure, would run the risk of really turning us into a free trade area with no soul and no interest in taking part in it. I believe, therefore, that we are showing the way, and that the other reports too, the other positions adopted by Parliament, will make it possible for Parliament's delegation to make its voice heard. That, at any rate, is what I am hoping. We could have done more. I believe that in the spirit of the Lamassoure report we shall be able to make progress in other contexts, on even more specific proposals, heading even more in the direction of a federally based Europe.
Mr President, I wish to begin by explaining to the House that the British Conservative delegation is going to abstain on Mr Lamassoure's report, which, while it contains some excellent parts, also contains some parts which we cannot accept. I must emphasise that I am saying this not to gainsay the quality of the rapporteur's work or to underestimate the effort he has put in.
For the British, having no formal written constitution and having been a unitary country until quite recently, systematic analysis of the kind we are considering this evening is especially unfamiliar. Having said that, as part of the essential process of making Europe's political activities more clear, understandable, democratic and accountable and making Europe suitable for an enlarged Union, it is necessary that this work is done and done rigorously. The very fact that we find that we cannot support some of its conclusions does not seem to me to invalidate the underlying exercise.
Europe's constitutional arrangements need improving, clarifying and tidying up. But that process must not be allowed to be the excuse for creeping Euro-centralisation. Rather, it must be used to develop a Europe built around its nation-states, taking decisions together, according to evolving systems of decision-making, which make them suitable and appropriate to a 21st-century world.
Mr President, ladies and gentlemen, Mr Lamassoure, if he is listening, may perhaps take it as special praise when I tell him that rarely has a report been discussed as long or as vehemently as his, to the chagrin of our co-ordinator Richard Corbett, to whom we have given much to do. Let me, though, make just two comments on it.
The first has to do with the subsidiarity issue and the relationship with the regions. I was a member of a provincial government in Austria. I know about the many advantages, and also about the problems, associated with the regions and with subsidiarity. I would simply plead for us not to forget the political cohesion that the EU needs when we are taking all these steps towards a better relationship with the regions, and for us to look carefully when taking these steps. That strikes me as being of absolute importance.
The second is that today's debate is not taking place in a sanitised vacuum, and what is happening in politics, especially the elections taking place today in the Netherlands, insofar as we have any information about them, shows that a certain segment of the population has a growing tendency to vote and act by reference to European policy. I nonetheless am of the opinion, with reference to item 20, that the rapporteur and, I assume, we Members of this House ourselves when we vote tomorrow, will be quite right to stipulate that external and internal security in particular are among the EU's own powers. For the Members who, when speaking here, use the fears and criticisms expressed in these elections in order to argue against the strengthening of the European Union in these areas, are not speaking in the citizens' interest. It is they, the citizens, who have an interest in greater security at home and abroad. If we were to ask them and perhaps explain this to them better, we would gain greater consent and support for the European Union having these powers. So I would like to say loud and clear that the EU's own powers, to which Mr Lamassoure clearly holds fast in his report, meet with our support, because we need more activities by the European Union, and better reasoning behind them, in the interests of our citizens' security both in terms of foreign policy and of the area of freedom and security.
Mr President, the report of Mr Lamassoure is indeed a very important contribution to the much needed clarification of our European legal framework. I can only echo what the rapporteur says about the position of the new players in the European game - the applicant countries and what he calls "regions with legislative powers".
The report decides to entrust the main guidelines to the Convention. But as long as every Member State sticks to its own selfish interests, the established rules will not permit stateless nations such as the Basque region to take part in the building of democratic structures. We know that, under the new decentralisation process for the French Republic, many things will change - even in the Basque region. However, much more will remain the same.
The most appropriate action at this time would be to pay attention to what the stateless nations are asking for; that is to say the right to exist in a political link to Europe where all peoples will be present as such.
The Convention ought to take this on board and include it in the final draft for 2003.
Mr President, ladies and gentlemen, I wish to join those who have congratulated Mr Lamassoure on his excellent report, and, if time permits, to take up three points in it.
The first has to do with the subsidiarity principle and the monitoring of how it is adhered to. I would have liked us to have granted right of action to those regions that possess the right to enact legislation. I do not know whether we will find a majority in support of that, but I would think it right and proper, and a step in the right direction, to at least grant that right of action to the national Parliaments.
Taking the review clause as my second point, I consider it of extraordinary importance that Mr Lamassoure makes it clear that this can work in both directions. I believe that future negotiations will depend on that to a very significant degree.
Thirdly, the report refers to improvement of the legislative process, which must, for a start, involve the legislative function being, as Mr Lamassoure proposes, more clearly demarcated from the executive - and that includes the terminology used. It involves the EU's lawmaking being relieved of the burden of technical details. I would like to add that the agreements reached between the three institutions on the basis of the proposals in the financial services area are not yet adequate to deal with democratic control, but that they can at least serve to point the right way ahead.
Mr President, I believe that the best response we can give to the extreme right and to any fashionable populist discourse against the European Union is to build more and better Europe. In my opinion, the Lamassoure report is particularly timely for this very reason. We believe that, to solve the citizens' problems, we need a Europe that has the appropriate competences and the institutional instruments required to manage them correctly and sufficient resources to implement them.
This will certainly take place, because the citizens demand more Europe. I am one of those who believes that it is not true that citizens want to re-nationalise competences, nor do they think the European Union is some kind of giant whose voracity knows no bounds. I believe that the Lamassoure report is appropriate precisely for this reason, and more importantly, that its general approach is correct. We need to revise the competences of the European Union upwards, rejecting any kind of re-nationalisation, weakening or curtailment of those which already exist.
I also consider it vital for there to be increasing flexibility in order to develop the Community acquis and for this reason I agree that there should be no 'competence catalogue' in the strict sense. I also consider that if there are three areas in which the competences of the EU should be increased, these are in economic governance and social Europe, foreign policy, and legal affairs and the internal market.
In this regard, it is appropriate that there is a review clause, in the fashion of the current Article No 308, and to establish a clear hierarchy of acts in order that what today is primary law continues to be considered in this regard.
I also believe that the regions, particularly those with legislative capacity, should have an increasing role in the future of the European Union, so that they can apply these very Community competences.
Mr President, Commissioner, during the process of integration that has lasted half a century, we have learnt that cooperation based on the Community method within the context of the EU is more effective than mere intergovernmental action based on loose ad hoc agreements. Only fringe movements, estranged from reality, believe in the ability of the individual state to resolve the challenges of modern society alone. The age of eloquent diplomacy is over for good.
The Community, whose basic intentions were by nature political in the views of its founding fathers, started by using economic measures. In recent years, however, we have seen that economic integration cannot be separated from political integration. For example, it is not possible to create a fully functional internal market without strengthening the political Union.
The notion of a list of competences has been proposed in order to improve the system of competences. Like many of my colleagues, I fear that such a catalogue of competences would prove too rigid a system in a world where change is the only permanent factor. Community decision-making must be able to retain its natural flexibility.
In most cases the power of decision is still divided between the Union and the Member States. It is thus clear that we are also going to see conflicts of competences. For that reason we should focus on mechanisms with which we can resolve such conflicts. We have to create a process that will make sufficient flexibility possible, but, at the same time, offer democratically elected representatives a political way out of stalemate. Political control to prevent the concentration of power must not, however, be confused with judicial scrutiny on the part of the Court of Justice of the European Communities, as, ultimately, the Court still determines the legal basis with reference to the Treaties.
In the debate on competence some are looking for a way to transfer competence back to the Member States, which would be a step backwards for integration. This is the sort of sentiment, often expressed in the spirit of the principle of subsidiarity, that we must not be taken in by. In the debate on competence we have to concentrate on the citizens' perceptions, so that they know who makes the decisions, where they are made, and, above all, why what is done is done.
Mr President, Mr Lamassoure's report is a good one both in terms of methodology and substance. I would like to mention three points regarding the methodology: it examines the contradictions and weaknesses in the present system of competences in the light of intellectually honest criteria, presenting the history of our institutions; it then goes on to clearly define a model for sharing competences acceptable to European public opinion and eliminating doubts about the absorption of competences by the European institutions, clarifying a debate in which there is an unfortunate display of demagogy and lack of ethics with regard to the European dynamic; and lastly, whilst they are subject to discussion, certain proposals do not deviate from a viable model for the functioning of the European Union, without exaggerating the federalist orthodoxy or subterfuges in terms of European revisionism.
However, what really stands out is the hard core of specific competences. Nothing has been lost here of the original model, of its adaptability to new circumstances and of the courage to propose new responsibilities with regard to the definition of foreign and defence policy, as regards the establishment of an area of freedom, security and justice, and even regarding the financing of the budget. Furthermore, this report sets out the Union's own responsibilities with regard to solidarity between its Member States and its citizens, especially on the question of cohesion and of structural policy.
So it is no wonder, Mr Lamassoure, that I am heaping such praise on you and that we are voting in favour of your report. The Convention should make good use of it and reflect carefully on it if we are to be given an opportunity to have a modern treaty in which the European Union provides added value for its citizens, its regions and its Member States.
Mr President, Commissioner, ladies and gentlemen, and Mr Lamassoure, to whom many thanks, people in my country understand things very well, as 53% of them think that the European Union will become more important in the next few years. At the same time, seven out of ten of them assert that too little account is taken of the interests of the individual citizen. I attribute this tension to the fact that the realities of the decision-making and opinion-forming process not being sufficiently clearly and transparently communicated.
Mr Lamassoure's report is helpful precisely because it very clearly highlights the mutual involvement and interaction between citizens, communities, regions, nations and Europe. The EU is not somewhere else; rather, we all make up Europe. No decisions are reached without the agreement of the Member States, and therefore without the national parliaments, when they see themselves as monitoring what the representatives of their national governments do in the Council. Clear competences lead to clear responsibilities and clear parliamentary authority and thus to the decision-making process becoming more transparent.
I also think, though, that we have to make it clear that differing competences must not be allowed to lead to the blocking or delaying of jointly-agreed objectives such as the four freedoms, the financial services action plan or the internal market. Differing competences must not be allowed to lead to the Commission's competence as guardian of the Treaties - in such matters as the Stability and Growth Pact - being nullified. Not all the problems faced by our countries' regions can be resolved through Europe. Co-decision by Parliament leads to greater transparency, more democracy, better control and hence to greater proximity to the public.
Mr President, some of my fellow Members have complained that this debate is taking place at night. I think that Mr Lamassoure, who is very knowledgeable on his country's history, knows that some of the most important events have taken place at night. I would remind him of the night of 4 August 1789, when the French Revolutionary Assembly abolished all mediaeval and feudal rights.
I believe that we are in the midst of a revolutionary process and that Mr Lamassoure - perhaps without knowing - is starting a revolution. We have become accustomed to a European Union that has been developing organically, and maybe this is the reason why Mr Inglewood was not very inclined to agree with the new process. Now Mr Lamassoure is presenting us with a real alternative, that of heading towards a federal Europe.
The advantage of a federal Europe, highlighted by some of the previous speakers, such as Mr Karas, is that citizens, who at the moment are completely befuddled by all the Community jargon, will be able to understand it much more easily. For example, if there is a clear distinction between the competences which fall to European institutions and those which fall to Member States, we can dispense with this word which, in any case, no-one understands - subsidiarity. All we will need to say is that it does not fall within the competence of the European Union to deal with a particular issue because it falls within the national competence of the Member States.
Therefore, I believe that, on this point, I, like other members of the Group of the Party of European Socialists, have to support the Lamassoure proposal, because it makes particular reference to the Council's slogan this year, which is 'more Europe', a slogan behind my very election as a Socialist MEP, because, in effect, we believe that we need to construct 'more Europe' and we believe that the way we can build more Europe is through federal procedures such as those proposed by Mr Lamassoure.
I believe there are some problems. For example, I have problems with the special constitutionality appeal, which includes the famous subsidiarity appeal. The Court of Justice already acts as constitutional court, including the famous subsidiarity appeal, and I am slightly concerned about this appeal that appears to be on the horizon. We had it in Spain and we had to remove it because it was a means of blocking the process of Community development.
I fully expect that tomorrow this Parliament will support the Lamassoure proposal en masse and I hope that this will serve as a basis for work in the Convention and later in the Intergovernmental Conference.
Mr President, sometimes I feel that this House is so preoccupied with its own debates that it has lost sight of what is going on beyond its walls. Across Europe voters feel taken for granted by their politicians; they feel that how they vote makes little difference and that they have next to no control over their own futures. Yet, our response is to offer them more of the same. This report confirms and entrenches the progressive transfer of powers from national parliaments to the European Union institutions. It sets out the areas where the Union should have full or partial control but it offers no commensurate list of matters to be reserved for the nation-states. It offers a mechanism for the extension of EU jurisdiction into new areas, but no equivalent mechanism for the repatriation of powers.
While I fully respect the sincerity of those who support the report, it seems to me that their case is based on two questionable assumptions. First, there is an implicit premise that the very fact of there being an international dimension to some policy area of itself justifies a common European approach. This reasoning may be superficially plausible but I find it specious. After all, the absence of a supranational policy does not mean that the Member States are unable to cooperate one with another. It may well be that multilateral collaboration can produce better results than enforced uniformity.
Second, there is a reluctance to recognise any matter as being exclusively national. But again, the fact that a nation has complete jurisdiction in a given field, does not preclude its working with its neighbours.
The nation-states must be allowed to define certain areas of policy as being essentially domestic in that they have no direct impact on the internal affairs of other Member States. Further, they should have the right to guarantee this judicial supremacy in their constitutions. Just as the European Treaties define the competences of the Union, so the national constitutions should be able to ring-fence certain matters of wholly national concern. I do not have time now to elaborate a full list of these areas, although I have done so in a paper published by the SOS Democracy Intergroup.
The transfer of powers must be allowed to happen both ways: it is dogmatic and wrong to assume that action at Brussels level is inherently preferable to national action. It is this attitude that is widening the rift between those of us in this House and our constituents beyond it.
Mr President, Commissioner, ladies and gentlemen, the present allocation of competences between the EU and the Member States seems almost made to measure for populists of whatever stripe. Whenever someone in the Member States wants to evade responsibility for something that is important and necessary, but unpopular, they can, with a true ring of conviction, shrug off responsibility onto the EU.
'My dear fellow-citizens, I would far rather do it another way, but Brussels will not let me!' You can tell the voters anything you like, as they do not understand the allocation of competences. In any case, the public are puzzled by the way powers are apportioned. Never in the last fifty years has it been easy to understand, and today it has become incomprehensible.
The system of restricted prerogatives has become an unrestricted supermarket of European policies, an unworkable situation that we want to use the Lamassoure Report to fundamentally change; it is all about making things orderly, systematic and comprehensible. Much of it, indeed most of it, appears to be well done. There is one topic that I consider especially important, and I am glad that the rapporteur has taken on board one of my suggestions. This is to do with future prohibition of what is termed the misuse of legal form. In the past, when power to enact regulations or directives was lacking, the European institutions all too frequently resorted to sleight-of-hand and invented an action plan, a measure, a pilot project and more of the same thing. The missing competence thus ceased to be a problem.
If we henceforth block this gate of entry into national powers, we will be closing Pandora's box, and thereby, I hope, making Europe a bit more straightforward and comprehensible, and therefore more acceptable in the eyes of its citizens.
Mr President, Commissioner, ladies and gentlemen, I am actually also of the opinion that this report represents a genuine step forward in the debate on the competences of Europe - not only intellectually, but also politically. I will thank Mr Lamassoure not only for thinking deeply, but also for listening intently during our debates. Above all, I see this report as carrying two messages. As MEPs, we also want to be given definite responsibilities. Our defence against the charge of centralist interference is that it is clearly laid down what we are competent to do and what we are not competent to do.
The second message contained in the report is that we want more Europe in external relations, and more Europe in the worldwide representation of European interests, but that we are also ready to do without one thing or another in internal matters and leave detailed rules to the Member States. It is interesting that a success has been made of decentralisation in recent years, not only in all the EU's Member States, but also in the acceding countries. Even enterprises that work on a global scale act according to the principle of 'small units and big networks'. Hence it is in our own interests that we should, as MEPs, concentrate on the core competences we possess and should also give that outward expression.
The Commission has been remarkably bold in this respect; you, Mr President of the Commission, Mr Barnier, and your fellow-Commissioner Mr Vitorino too, have had something to say about this yourselves. This report offers our citizens - even the Euro-sceptics - a modern, effective, and transparent Europe.
Mr President, I see the Lamassoure report as a major contribution to the debate on the future of Europe, a key tool that will help Parliament to play a leading role in the impending creation of the Constitution. It certainly represents a step forwards that sheds some light on the sensitive issue of competences at exactly the time when this issue is at the centre of the Convention's debate.
The impending constituent Treaty, which we are convinced will be the basic standard for the new Europe, must encourage the development of a Union with a single foreign and defence policy at last, a Union which is, at last, able to take action and work for peace in the Mediterranean area and elsewhere, a Union which is highly competent in the field of security, immigration control, the internal market and monetary policy.
I do not think the Lamassoure report prefigures a European superstate in the stranglehold of creeping bureaucracy; in other words, it does not provide for centralism but for a federation of nation States founded on the principles of solidarity and subsidiarity, with competences distributed between the various institutional levels: European, Member State and regional. As regards the latter, Mr Lamassoure, there is, in all probability, a need for greater clarity. It would also be appropriate to go into the competences of the other local institutions, and by that I mean the cities themselves. The objective is to create a new Europe which will be increasingly close to the citizens.
However, Mr President - and I join Mr Napolitano in his protest - how can we ask the Europeans to involve themselves and take the lead in building the new Europe if even we resign ourselves to holding almost secret debates on issues as important as those we are discussing in this House this evening?
Mr President, ladies and gentlemen, the cultural diversity of Europe is reflected in, among other things, the political systems of the Member States. Taking responsibility in Europe means mutual recognition of the Member States' constitutional arrangements, which are many and varied.
I am from a Member State with a federal constitution and see this as a great advantage, especially in terms of the greater proximity of politics to the citizen. This makes me particularly grateful to our rapporteur, Mr Lamassoure, for taking up the topic of the regions, especially of those that possess legislative powers. Some of these regions are larger, in terms of surface area and population, than the small Member States. This disparity in political arrangements will be made greater by the accession of more Member States. Item 34 and the compromise set out in item 39 are very important, as they highlight a new way of having recourse to law in disputes concerning subsidiarity and the principle of proportionality.
Let me draw my colleagues' attention to one thing, namely that, in its judgment dated 3 May 2002 in the Jégo Quéré case, the European Court of First Instance declared itself to be a constitutional court. The clear delimitation of competences is of the greatest significance as regards the public's consent to further internal integration and to enlargement.
What Europe's citizens want is for the Convention, when working out its proposals for a European constitutional treaty, to be guided by transparently clarifying the tasks to be performed by the EU and by the Member States respectively. The latest Eurobarometer surveys indicate that 60% of the EU's citizens take pride in describing themselves as Europeans, and that two-thirds of the current population of the EU - as many as 80% in Italy - want a European constitution. Mr Lamassoure's fine report is an important contribution by Parliament to the arduous process of attaining that goal. So, I thank everybody and hope that we will be successful in the Convention!
Mr President, Commissioner Barnier, ladies and gentlemen, our lengthy debate today has demonstrated that one topic on which we are taking a very positive line is the role of the regions in the European Union, and this has now, of course, been recognised in the Lamassoure Report. It is planned that a special report on the role of the regions should be introduced, but I do think that our long debate might also have the result that, tomorrow morning, we get together and reconsider whether what we have just said might yet, in rather more definite form - on which point various groups have submitted amendments - be incorporated into the report.
The second point I would like to address concerns the powers reserved to the EU. Mr Lamassoure quite rightly pointed out that external economic relations certainly belong in this category, being a very important area, and one in which the state of affairs is such that the Commission can arrange things properly, with the Council of Ministers helping with the orientation, but Parliament, in utter contrast to the US Congress, has almost no opportunity to influence matters. The practical cooperation that we engage in with the Commission is excellent, but I believe that things must not remain the way they are. We need to come off better out of the dividing-up of these competences, as this is a matter of particular importance to this institution of ours. Perhaps some consideration, which is certainly necessary, could yet be given to this topic as well in the Convention. In any case, I think the regions are an important subject. Let me thank Mr Lamassoure very warmly for his excellent report. We are, though, in my opinion, a bit too timid when it comes to the regions. We might be expected to do a bit more.
Mr President, ladies and gentlemen, I shall try to make use of these few minutes of 'time out' in this very late debate, which, incidentally, coincide, as I said to Mr Mendez de Vigo, with the last two minutes of time out in the famous football match that he mentioned. According to my information, Real Madrid are still leading two - one, and their second goal was scored by Zidane. This information that I am giving you has not, however, prevented me from attentively following the whole of this debate, which has been of very high quality, on the issue of competences, an issue which lies at the heart of the Nice and Laeken declarations.
The resolution that you are about to adopt will in effect constitute a central element in the debate which has started on the future of the Union. This is a central theme, because it raises fundamental political questions. At the same time, however, as your rapporteur is well aware, it also raises far-reaching technical problems. The debates at the last meeting of the Convention, like the contributions that have already been submitted for the next meeting and the numerous expert opinions, bear witness to this complex situation.
I should like, first of all, to offer my thanks, first to Parliament which, at the beginning of 2001, took the initiative and launched a sort of premonitory reflection session on this difficult issue. I should then like to thank the various parliamentary committees, in particular the Committee on Constitutional Affairs for the quality of its work. The resulting resolution retains a high degree of clarity in spite of the density and complexity of the subject. May I thank, in particular, Mr Lamassoure, who had no hesitation in carrying out very wide-ranging consultations in order to complete his report, even though the time limits imposed on him were extremely strict. He did this with his usual spirit of openness, and very high level of expertise. Like him, I believe that this version will be the authoritative one.
The result of this collective step forward is undeniably constructive, because it leads to three important ideas, and I can tell you, on behalf of the Commission, that this is how we regard them, and I shall now comment briefly on each one.
The first idea is the clarification of the whole of the legal framework of the European Union. This clarification is inseparable from any ambitious institutional reform. It is therefore proposed that we should adopt a true Constitution of the Union, bring the second and third pillars within the Community sphere, make a clearer distinction between legislative work and executive work, establish a hierarchy of standards and define the relevant instruments better.
From this vast programme of re-establishing legal equilibrium, I have naturally picked out the key aspect, the provision of a Constitution for the Union. The Commission would like the European Union, having integrated the Charter of Fundamental Rights, to have a text of a constitutional nature.
The second important idea in this report is the classification of competences into three categories: competences exercised as a matter of principle by the Member States, the Union's own competences, and shared competences. Of course I understand this interesting and useful attempt to describe the current organisation of competences. It seems to me, ladies and gentlemen, Mr Lamassoure, that we now need to calculate three risks. The risk of the rigidity of watertight classifications, subject by subject, which several Members have already mentioned, could perhaps freeze the division of competences more than is required for the sake of clarity. In future, the Union will have to have the means to respond to new challenges if necessary. In this respect I would point out the attention which the resolution gives to maintaining the flexibility of the system by proposing a review clause as laid down in the Treaty.
A second risk seems to me to be the risk of abolishing certain legal bases, the so-called functional bases, if we make it obligatory to link competences to subjects. For example, do we really want to abolish Article 13 of the Treaty, which makes it possible to combat all kinds of discrimination, whether on grounds of sex, race, religion, age etc.? I do not think so, and that is surely not the intention implied in this report. A third possible risk would be the risk of ignoring negative competences, those rules which directly impose restrictions on the exercise of the competences of the Member States, for example the prohibition of measures restricting the fundamental freedoms of movement. This is not merely a detail; it is something whereby citizens acquire some of their essential rights in the European Union.
Overall, Mr President, ladies and gentlemen, a balance needs to be struck between, on the one hand, the necessary rationalisation of competences, and, on the other hand, the sui generis nature of the system of the Union, which we do not wish to attack.
Finally, this report contains a third major idea: we must invent new ways of ensuring that the subsidiarity and proportionality requirements are respected. The question of strengthening controls to ensure that the division of competences between the Union and the Member States is respected forms a part of the most complex problems that we shall have to tackle. The lively discussions which you have had, or so I am told, at the committee stage, demonstrate that there is no ideal political or jurisdictional solution which everyone agrees is needed at present.
To conclude, Mr President, ladies and gentlemen, in addition to these comments, which I was bound to give you, I should like to express my satisfaction, as usual, with the quality of the work carried out between our two institutions, and praise the contribution made by Parliament. It comes a week before the Commission itself submits a major contribution of the European draft, in which you will find some of your ideas expressed. It also comes, as you have pointed out, on the eve of a highly sensitive meeting of the Convention, at a time when we have spent a lot of time on useful discussions in debates of a general nature about the tasks of the Union, and are on the point of getting down to the heart of the matter, and when we are perhaps approaching a moment of truth.
That is why I believe that at this point, one week before the next meeting of the Convention, this contribution from Parliament is extremely important, and will provide crucial indications on the issue of the competences of the European Union. Once again, it is absolutely crucial, even vital, that Parliament and the Commission should sketch out together the broad outlines of a common vision, in the service of their shared interests, of the revised Community model on which we are all working, and I will even say all working together.
The debate is closed.
The vote will be taken tomorrow at noon.
The next item is the report (A5-0157/2002) by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the situation in Iraq eleven years after the Gulf War (2000/2329(INI)).
Mr President, it is an honour to present this report on Iraq to Parliament this evening. I commend it for the vote tomorrow and I hope and believe that as many colleagues as possible will support it.
Iraq is a country that is riven by tragedy: it is fraught with trauma, and the pain of its people stretches across the world. It is ruled by a tyrant, a predator, whose hunger for territory has led his army across into the Islamic Republic of Iran; he initiated the Iran-Iraq war - a million people died. Later, he moved into Kuwait, with the results that we all know so well and into the north of Iraq, where he chemically bombed the northern Iraqis. And in the south of Iraq, he has drained the historic Iraqi marshlands. The actions of one man and his regime have destroyed 5000 years of unbroken human civilisation, causing the worst humanitarian tragedy since the Second World War, according to the United Nations special rapporteur for human rights of Iraq. He is a man of deep cruelty, he runs a reign of terror and, as a recent émigré who fled from Iraq said, he has made a modern concentration camp out of Iraq.
With such a situation, what can the European Parliament offer? We need to think how different Iraq could be. Iraq has the capacity to be the wealthiest nation in the globe per capita with her oil and other resources. She has the example, in the three governates of northern Iraq, of democracy and the Rule of Law. Iraqi people are highly talented, most able and, until Saddam Hussein took over, they had a high standard of education and health and some democracy.
So what does the report recommend that is different, that adds value to this very long-running debate? We make a number of proposals that I commend to this House. First, we recommend the establishment of an ad hoc international criminal tribunal. That has been called for before - I called for it myself in 1988. What is different? We are recommending that it is set up to try not just Saddam Hussein but all of his officials who have carried out gross violations of human rights, both inside and outside of Iraq's territory. Since that is difficult to set up, we recommend strongly and powerfully that the European Union takes the initiative and sets up an office for inquiry into the huge violations of human rights. We should be able to collect and prepare the necessary evidence and to produce an official register of the numerous violations perpetrated by the Iraqi regime. We want this to be set up without delay. We call upon the Commission and the Council of Ministers to facilitate this and to make it happen. This would make a tremendous difference to the future of the Iraqi people.
Secondly, we call for the nomination of the Iraqi marshlands - drained down to the last 10% now - as a world heritage site. We believe that this could be done; it could be restored. We call upon the Islamic Republic of Iran to take charge of the small patch of the marshlands still undrained that remains within its country.
Again we ask the international community and the European Union to take special note of the 3.5 million refugees who fled from Iraq in the last 11 years. Those refugees are being given insufficient support. None of the oil-for-food programme goes to help them and they get very little else. We call upon the European Union, and the Commission in particular, to look at and review their programme and to provide good support for those refugees so that they can be retrained and can bring democracy back into the future Iraq.
So we are recommending a rehabilitation agenda. I have ignored the comments, the amendments that talk about war. This House has no competence over war or troops, so we are recommending that we should provide training and civilian support. We should call upon everyone to put every possible pressure upon the regime of Iraq to let in the weapons inspectors and give them untrammelled access throughout the country. We see the future for Iraq, and I call upon this House to support the report.
Mr President, Commissioner, ladies and gentlemen, the European Union's attitude towards the Iraqi Government is, unfortunately, moulded by the stance of that country's rulers, which amounts to blackmail. The policy of aggression pursued by Saddam Hussein and his accomplices has taken large numbers of their own people hostage. The insidious thing about this situation is the way that genuine human and economic distress, much of it artificially made worse, is exploited for political purposes. Generally, this hits the weakest members of society the hardest, but this should not lead us to confuse cause with effect.
It is not the sanctions that cause the sufferings of the vast majority of the Iraqi people, but rather the aggression, cunning and incompetence of the totalitarian regime that provoked these sanctions. Every other approach and every attempt to dispel the facts from people's minds has to be firmly resisted. Every utterance focusing exclusively on the direct connection between the consequences of the embargo and the effects on the population falls dangerously short of the mark even when - indeed, especially when - it is well meant, for it thereby shifts and obscures the manifest political responsibility of Iraq's rulers. Anyone who talks about the ruination of the social and technical infrastructure, and about the lack of food and medicines whilst leaving the regime's responsibility out of consideration, passing over it or keeping quiet about it, is behaving naively or irresponsibly, to say the least.
The right way ahead was shown by the UN Security Council at its meeting yesterday, when it resolved unanimously to step up the arms embargo and simultaneously to make it easier for Iraq to import goods for civilian use. This is further evidence of the broad agreement that exists between, on the one hand, the report before us and Parliament's resolutions to date, and, on the other, the resolutions of the Security Council and of the UN Commission on Human Rights. This consensus should be emphasised, deepened and built on rather than being tested to breaking point by assertions about the alleged failure of the embargo.
Baroness Nicholson of Winterbourne's report also picks up and deepens a proposal made as long ago as November 2000 concerning the setting up of a tribunal to punish the Iraqi regime's offences against human rights. I am convinced that trials of this sort can have a deterrent effect - if not on every dictator, then on many of their willing accomplices - and contribute to destabilising their regimes. I therefore unreservedly support the call for the establishment of an investigation authority to collect and assess witness statements and documentation and document evidence that will stand up in court.
Mr President, ladies and gentlemen, as far as we are concerned, the Nicholson report is neither good nor evil - and we do not want, at this point, to fall into the trap of the dichotomy of the 'axis of evil' speech - but it is clearly dangerous, because we cannot ignore its context. The United States is openly preparing for a military intervention in Iraq and is searching among the opposition in exile for successors to Saddam Hussein. It is neither the habit nor the task of Europe to overthrow regimes, and clearly we shall not be voting for the Nicholson report until there is no longer any doubt on this point. Obviously, my group unreservedly condemns the human rights violations described in the report, but it is astonished that Baroness Nicholson has said so little about the humanitarian tragedy caused by the embargo and about the one and a half million deaths that it has caused. My group also believes that the report's insistence on the Iraqi exiles should not make us forget the existence of a civil society within the country, which is still surviving, and with dignity. I have just returned from Iraq and I can bear witness to that fact. Fortunately, these imbalances in the report can be corrected by the amendments tabled. However, in my view the most important question is missing. The most important question is the nature of the role that Europe wishes to play in this matter. Is it a pacifying role, opening up the way to a dialogue with Iraq, or is it a detonating role? Depending on how the vote goes tomorrow, the outcome will be clear. We Socialists will therefore be asking that the UN should play a vitally important role in seeking a regional peaceful solution, and that the economic embargo should be lifted as a matter of urgency. Resolution 1409 of the Security Council of the United Nations, adopted yesterday, is still very restrictive, even though it has made the sanctions more flexible. We are asking that Iraq should open its doors, without any restrictions, to the UN inspection missions, but that they should then serve as an example to Israel. We are asking that Europe should become involved in the reconstruction of the country, provided that the Iraqi Government implements democratic reforms. For heaven's sake, let us not isolate Iraqi society. For that society, and for the regions, the consequence of an armed conflict would be incalculable. I am personally shocked by the proposals of a British diplomat at the UN yesterday, proposals which are published in tomorrow's Le Monde, when he said that Iraq must be aware that when these talks with the UN come to an end the missiles will fall, whether or not Baghdad accepts the return of the inspectors.
(The President cut the speaker off)
Mr President, Commissioner, ladies and gentlemen, the regime of Saddam Hussein is a dictatorship of the worst kind. For years he has dragged his people into wars and sacrificed prosperity and social and economic progress to this cause. Let us remain mindful of this. The invasion of Kuwait and the subsequent Gulf War represented an all-time low. The Iraqi regime has survived it all, despite the suffering of its people, who, apart from an inhuman regime, have also had to suffer the effects of international sanctions. The sanctions, however, were opportunely used by Saddam Hussein to boost his popularity. In the eyes of many ordinary Arabs, he became a symbol of Arab opposition to American supremacy. We should remain mindful of all of this. We would also like to see four key elements retained when assessing the Nicholson report.
The indictment against the continuous violations of democracy and human rights perpetrated by the Iraqi regime.
Secondly, criticism of the sanctions, which do not affect the regime but the Iranian people.
Thirdly, guarantees for the cultural minorities from the international community.
Fourthly, a solution to the conflict between Iraq and the international community by non-military means in accordance with the resolutions of the United Nations and the Security Council.
War is not a solution. War not only means that there is a risk of new victims being created among the civilian population; even the Kurds reject it. The Arab countries dread an insurrection of their masses. Europe must adopt its own stance in this regard, and not blindly follow the American policy which poses great risks to stability in the world and only generates hatred and frustration.
Mr President, my reading of this report differs from Mrs De Keyser's in that it is more positive. However, I would like to preface my remarks with a comment directed at you, Mr Gomolka. I believe we have to go a bit deeper still if we are to show cause and effect as they really are. When I was a scientific consultant at the Geneva Conference on Disarmament, I saw how, in 1985, the USA, the principal western European powers and the Soviet Union kept quiet when it was reported that the Iraqi army was using chemical weapons against Iran. Policies like that, of course, build up dictators and facilitate their access to weapons of mass destruction.
The report is, of course, inconsistent. There are contradictions in it. I would, though, highlight three things about it. For a start, it criticises Saddam Hussein's irresponsible policy towards his own people and towards the international community in a way that cannot be misinterpreted. It draws up demands that are necessary. Secondly - and it is this that I read in a quite different light - it raises what for me is the crucial issue of how the conflict is to be resolved, by emphasising, and I quote: 'the importance of achieving a multilateral political solution in the region, under the aegis of the UN, as the only means of guaranteeing stability and peace in the region'. There must be no war. In this region of all regions, it would have the most menacing consequences, which would extend to every aspect of our relations with the Islamic and Arab world.
This report, thirdly, calls for the lifting of economic and trade sanctions, at any rate in all cases without military interest. They are counterproductive and have catastrophic effects on Iraq's civilian population, above all for children. Hence, Baroness Nicholson, our esteemed rapporteur, I would like to thank you for this report; even though it might sound strange coming from this side of the chamber, I did find it a report written in the truly fine tradition of liberality.
Mr President, Iraq has the potential of being rich and prosperous. In her solid report, Baroness Nicholson makes no bones about this. Her first concern, in this connection, are the citizens of that country. In this she is in good company, in the person of the renowned Arab world expert, Professor Bernard Lewis. Based on his own experience, Lewis sings the praises of the standard of Iraqi students.
The entirely inhumane regime of Saddam Hussein, however, has done terrible damage to Iraq's national development capacity. At the same time, the Iraqi autocrat's inextinguishable vindictiveness and thirst for power continue to pose a serious threat, both for the region and for international order as a whole. How else can his secret programme of weapons of mass destruction be explained? The same applies to Saddam's open support for Palestinian suicide attacks on Israeli citizens. The Nicholson report is outspoken about this destabilisation strategy.
It is therefore with force that I wish to counter Mr Sakellariou's Amendment No 6. It is first of all not very sportsmanlike to belittle the Nicholson report as being "merely the rapporteur's personal opinion". Moreover, the allegation is, in fact, altogether incorrect. After all, this is a report that has been adopted by this Parliament's Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy by a large majority, without any dissenting votes.
Finally, I can fully identify with the proposal on the issue of preparations on the European side for an ad hoc International Tribunal on Iraq. The effectiveness of such a tribunal, however, does presuppose the fall of Saddam Hussein's reign of terror. And do the Council and the Commission, along with the Bush administration, really wish to face up to this wish? There is certainly no shortage of reasonable, nationally representative alternatives to Saddam's entourage.
In that case, the sanctions could be lifted wholesale with immediate effect. The country's rich potential could then once again develop fully for the benefit of the Iraqi citizens and for the benefit of regional and global stability.
Mr President, we have today well-documented accounts, attested by experts, of the Gulf War and of the events that led up to it, which show that this war was preceded, or accompanied, by a massive campaign of disinformation. The possibility cannot be excluded that various items of information on Iraq are still being disseminated for strategic reasons. This should not be imputed to the rapporteur, nor is it a justification of Saddam Hussein. We must not forget, though, that, until he invaded Kuwait, Saddam Hussein was a very good friend of the West. Today, the people of Iraq need peace, and sanctions, as a senior UN official reported only recently, are leading to a kind of genocide in that country. I dare say that the report in its present form will not help to alleviate the suffering of the people of Iraq. The amendments tabled by Mr Wurtz and Mr Sakellariou are very much to be supported.
Mr President, Commissioner, ladies and gentlemen, odd coalitions are sometimes formed in this House, and not only in this House. Any assessment of the situation in Iraq is of course difficult for two reasons. Firstly, the internal structures of all dictatorships make them difficult to evaluate, and the second reason is certainly the attitude of the USA. There is no doubt about that. The USA once supported Saddam Hussein, the very same Saddam Hussein that they are now vigorously fighting against, and they did so vehemently, but the USA's behaviour should not obscure the fact that here we have a regime at work that we must condemn with all our strength and might, simply because it oppresses its own people, whatever their social class or group. I am thinking, for example, of the Kurds. I have just returned from a visit, as part of a delegation, to the Kurdish part of Turkey, the object of which was to campaign for the rights of the Kurdish people, yet how much more must we make it our concern that the Iraqi Kurds are not wiped out! Whereas in Turkey their language and so on are not, perhaps, sufficiently provided for, in Iraq, though, they would be exterminated, and the same is true of the Shiites and other population groups. We can of course add to that the danger to the neighbouring countries - not just Israel, but also Iraq's Arab neighbours, such as Kuwait or Syria. These are plain facts that we must not forget.
All the same, there are a number of things that need to be changed. As far as the sanctions issue is concerned, Mr Gomolka, both the things you referred to are in fact the case. It is to do with the indiscriminate nature of the sanctions and, of course, their misuse by Saddam Hussein, who very deliberately uses part of the resources that he receives for himself and for his ruling elite rather than for the people, the result being that the people have to suffer even greater starvation. We must nevertheless get back to sanctions involving those components that are really necessary, so as to bring the regime to its knees, and the unnecessary sanctions, those that tend to affect the people and harm them, must be lifted.
Secondly, we must support all the groups inside and outside Iraq that are working to change the regime and to bring about a decent situation. Even though the analogy is not quite exact, I sometimes compare this with Yugoslavia, where we of course put everything into getting rid of Milosevic, and where we supported organisations in the country and also outside it in order to bring about a change of government.
The third point, which is of great importance to us Social Democrats, is that we do not want unilateral military operations that are not backed up by UN resolutions. We do not want war; we want the UN to care as much about all the other activities as it does about sanctions. That is our greatest concern. We want to restore the United Nations' authority and we want the United Nations to make it its concern that a change of regime should come about here.
I would like to thank the rapporteur for the rapprochement we have experienced over the past few days, and I am indeed firmly convinced that, tomorrow, her report, with a few amendments, will be voted for by a large majority.
Mr President, I have visited Iraq all too often to have any illusions. There is no doubt that the regime in Baghdad is a dictatorship based on terror. At the same time, however, it is obvious that the West's reactions and sanctions have failed totally, hitting civilians instead of the dictatorship.
There is a light in the darkness, in the autonomous Kurdish areas in the north. The Kurds have no sympathy for Saddam Hussein. They want a new regime. On the other hand, they advise against military intervention as they know they would be the object of Saddam's revenge. I believe we should listen to them, and consequently we in the Group of the Greens/European Free Alliance are resolutely opposed to any large-scale American attack.
I believe that Baroness Nicholson of Winterbourne's report is, unfortunately, particularly characteristic of the type of misguided reaction to the Saddam regime that has helped him to be on the verge of celebrating his 35-year anniversary as Iraq's true dictator. It is not our intention, here, to adopt a stance towards Baroness Nicholson's statement or her analysis, but towards the resolution itself. I believe we will also be able to vote for the report following amendments from the Greens, providing, of course, that Article 7 remains as it is in the report and is not deleted as proposed in certain amendments.
Mr President, we all agree on the sort of regime over which Saddam Hussein presides. What we need to discuss are the policies to be applied. The European Union does not agree with the "axis of evil" policy. Nor does it agree with policies of violent, controlled crisis; in the final analysis, they are not in its interest.
However, let us take a look at the results after 11 years of applying a specific policy. Saddam Hussein and his regime still in place, a beleaguered nation and citizens whose problems were described earlier in the most eloquent of terms. But then there are the side effects which we do not discuss here. We have never discussed how many smugglers have benefited from the embargo, we have never discussed which companies here in the European Union are collaborating with the regime and snapping up every project on offer in Iraq on very good terms. This being so, the various committees being proposed should include a committee to write a who's who of Iraq's financial and commercial trading partners so that we can see whether or not sanctions need to be imposed and, if so, where.
Apart from that, I just wanted to say that to describe certain circumstances as entirely Saddam Hussein's fault is wrong. Not every bad thing that happens is an opportunity to heap censure on a specific regime. I would like to point out here that the well-known problem of the estuaries of the Tigris and Euphrates and the problem of the marshlands are not of Saddam Hussein's making. The Ataturk dams are to blame, the 17 dams already up and running at the sources of the Euphrates and the Tigris, the purpose of which is to gain strategic control of water resources in the area. This is another matter we have not discussed and, in 2, 3 or 5 years' time, it will be the main factor in political tensions and armed reckonings. That is the problem. ?he problem is not a few arrangements downstream at the estuaries of the two rivers.
Let me first congratulate Baroness Nicholson for her excellent overview of the situation in Iraq eleven years after the Gulf war and the impact of international action over the past decade. This is a good moment to take stock of the conditions in which the Iraqi population is living; the way Saddam Hussein's dictatorship is operating; and the continued threat he poses to his own people, to the region and to the world at large.
I agree very much with the thrust of the report. Our aim should be to focus international action, including sanctions, to maximise their impact on Saddam Hussein and his henchmen, and to minimise their effects on the people of Iraq. The report highlights many serious problems in Iraq, including the victimisation of political opponents of the regime, the humanitarian crisis, the systematic refusal by Saddam Hussein to comply with UN obligations on weapons of mass destruction, and the destabilising influence of Iraq on the region.
Particular attention is rightly given to human rights in Iraq. The report offers a horrific account of human rights violations. There is widespread persecution of every kind of political opposition to the regime, as well as of the particular cases of the Shi'ite inhabitants of the Lower Mesopotamia Marshland, of the Kurds and of other minorities living in the northern regions.
Saddam Hussein has built up a double system of power. Alongside the regular army and the administration there is a sort of 'shadow state?, supported by family and military forces under his direct control, exerting pressure through abuse of power. It adds up to a permanent state of violence and unpunished illegality.
We can only acknowledge the weak results achieved by UN sanctions over the past eleven years. Saddam Hussein is still firmly in power. Indeed, he bears down on the Iraqi people more viciously than ever. UN inspections have been suspended unilaterally by Iraq and there is good reason to suspect that the regime has re-started its chemical and biological weapons programmes. The economic situation has worsened not so much as a consequence of the international embargo as non-cooperation of the Iraqi authorities with the 'oil-for-food? programme.
It is clear where the fault lies. Saddam Hussein has shown a reckless disregard, not just for his international obligations, but for his own people. The suffering of the Iraqi people could end tomorrow if Baghdad would cooperate, credibly and constructively, with the international community, giving unrestricted access to the inspectors in charge of verifying the implementation of UN resolutions.
Iraq must also respect her international obligations on the protection of human rights. The Nicholson report proposes an ad hoc international tribunal on Iraq. This is an idea we need to examine carefully, also in the light of work under way in other relevant international fora.
I hope that this European Parliamentary initiative will help to identify common elements of a policy which could enable the European Union to play a more active role on this issue.
Coming to the specific recommendations the honourable Member will know the limits of our role and competence in the Commission, but I can recognise the case for effective freezing of financial assets of the Iraqi leadership and denial of access to Iraqi leaders. There is also a strong argument for closer monitoring of human rights, making more information publicly available and for putting more pressure on the Iraqi regime for protection of the population and of minorities living in the country, in the framework of the UN.
As for the strengthening of democratisation measures in cooperation with the Iraqi exile community, I must say that in present circumstances I am unclear as to what the scope and impact of such measures might be.
The plight of Iraq's population has highlighted the difficulty of dealing with a regime which is as ruthless as it is reckless. I note and welcome the invitation in the report to explore every avenue for initiatives in favour of the Iraqi population and refugees, and to reinforce the present activities carried out in the field of humanitarian assistance. We are ready to examine further measures to alleviate the suffering of the Iraqi population. Such action could also give encouragement for the organisation of opposition forces.
Since the Gulf War in 1991 the European Commission has been the major donor of humanitarian aid to Iraq with over EUR 270 million. Over the last three years we have provided assistance of around EUR 10 million annually. In this year we will provide some EUR 13 million.
But the impact of our help is reduced by the limitations placed upon it by Saddam Hussein's regime. We need to think harder about how we can help the population by lifting restrictions on trade in non-military and non dual-use goods, while ensuring that we deny the regime the potential for weapons manufacture and enrichment. That is why we strongly welcome the agreement reached yesterday in the UN Security Council on a resolution for a 'smart sanctions programme?, refocusing the present efforts of the international community.
I recognise that there is no chance of any serious improvement under the present regime. A different regime - almost any other regime - would be better for the Iraqi population. But we must not lose sight of our own fundamental values and principles in our quest to help the Iraqi people and to bring stability to the region. That is why I am absolutely convinced that we must continue to operate within the framework of the United Nations.
The debate is closed.
The vote will be taken tomorrow at noon.
The next item is the report (A5-0118/2002) by Doris Pack, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission report to the Council on the work of the EU/Albania High Level Steering Group, in preparation for the negotiation of a Stabilisation and Association Agreement with Albania (COM(2001)300 - C5-0654/2001 - 2001/2277(COS)).
Mr President, ladies and gentlemen, today finds us dealing with a report that has been unanimously adopted in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, thus showing that the Members on the Committee took the view that the approach I have proposed in it is the right one. These ladies and gentlemen, though, had the opportunity in January to listen to a number of members of the Albanian parliament address the Committee. They were able to form for themselves a conception of how mature this country and its politicians are. I would rather not repeat what my colleagues said during that debate. Unfortunately, though, I did not get the impression that my colleagues' remarks, and my own, during that debate helped get all the region's politicians at last to realise that they, whether in government or opposition, actually had to engage in politics for the sake of the whole of the Albanian people!
So I have already come to the conclusion that here we are submitting a report that is somewhat stringent, not stringent out of any lack of affection for the Albanian people, but because we perhaps care more for them than do some politicians in that country, who are less concerned with the well-being of the people than with their own pockets and their own positions. I say this because I know the people there and because I also know their politicians, and so I do think that, rather than beat about the bush, we should actually say out loud that, last year, elections were held. They were rigged. We then allowed them not to be repeated, but then - as the election had been rigged to bring about a sufficient majority in the parliament, which was to elect the president in June - asked for the presidential election, at least, not to be held, but for politicians instead to unite and try to find a figure who could then be a president for all Albanians, rather than an Albanian president who owed his position to a stolen majority. I am therefore very grateful that Members have followed me on points 4 and 5, in which we asked the Albanians, before the Commission resumes negotiations with them, to at least comply with all the requirements of the OSCE/ODIHR election observers' committee, allowing that committee to begin its work in the parliament, checking that new electoral legislation is also set in motion and that the political forces should give some consideration to who, in Albania, can lead that country in such a way as to unite it.
Now there are many who say that the opening of negotiations of course means that everything can be monitored much better. That I do not believe! We go there more than we do anywhere else. Albania is the only country in the world for which there is a friendship association in which states and organisations join together and meet several times a year in order to help the country - and what has been the result? I know that Albania has had a worse fate to endure than any other country in Europe. We know that. Hoxha was no Tito, nor was he a Honecker. Hoxha was Hoxha and he was appalling. But Albania has now for some time been free of Hoxha, and so we could have expected things to get a bit better. There are no end of things to do, though. Albania does not do what it has to do because it has to draw closer to Europe. Albania has to do these things out of the desire to be a proper democracy, because it wants the best for its citizens, and for that it needs decent jurisprudence, administrative practice and people to be enabled to have the property of which they were dispossessed restored to them, for which a proper infrastructure is required. Albania also needs all these things in order to attract investors. It needs the confidence of foreign investors, and for that it needs good policies.
I take the view that the Council would be well advised to seek advice from us, as it is we who will, at the end of the day, have to approve the Agreement. I believe that the Commission's thinking is basically along the same lines as our own - that we should not make a start until the Albanian politicians have, in some way, demonstrated their willingness to take a step forwards. Then we will at once be ready to seek negotiations with them in which all the things they now have to work on will be sorted out. Let me remind you that we go there several times each year and are trying everything to help Albania, and that what we are saying today is intended simply to help them rather than being directed against the people. That is why I am very grateful that our vote in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy was unanimous. I would be delighted if our vote tomorrow were to be so as well.
Mr President, Commissioner, Mrs Pack, ladies and gentlemen, I not only must, but can and may again congratulate Mrs Pack on her report and also take this opportunity to indicate my group's assent to it. She has got to the heart of the matter with her wonted precision and customary acuity. I have known Albania for many years, having gone there the first time while the revolution was still going on. I love the country and have high regard for many of the people who live there, including many of its politicians, as do any of us who are concerned with Albania, but I neither can nor will accept that the leading political forces - two people at the top in particular, but also others quite unconnected with them - are incapable of putting their quarrels, animosities, and rivalries to one side and putting the country's interests first.
I therefore agree entirely with the opinion expressed by Mrs Pack in the report, that there must first be a fundamental willingness to do this. I am not so much concerned by details of the reforms that are certainly still needed in the justice system, in media policy, in security policy, and in the fight against corruption. There is much still to be done in these areas, but they will not be done unless the political forces agree on a minimum consensus. It is true that that is difficult, but we are all from countries which, particularly in the aftermath of crises - I am thinking, for example, of the post-World War II period - have managed to build bridges and work together despite civil war, or, indeed, because of it.
I was the rapporteur on the Agreement with Macedonia. Much of the criticism levelled at that suggests that we voted on it far too early on. I do not know; perhaps we were wrong to campaign for the Agreement in the way we did, or perhaps we were right. With Macedonia, though, there was a quite specific issue, that of the relationship between the ethnic groups. There was even the willingness to make changes in that area - too little, too late, as so often in life, especially in politics. But in the case before us now there is not just one issue - it is the fundamental issue. That is why I share Mrs Pack's view. Unless the principal political forces in this country demonstrate the willingness to join together and put the country's destiny first, I am against us opening negotiations on an Agreement.
Mr President, Mrs Pack, ladies and gentlemen, any opinion on Albania can only be mixed. Having weathered battles which did not exclude violence between parties, regions and clans, Albania now appears to be realising that it cannot continue to be separate from Europe and that, to enter Europe, it will have to observe its founding principles.
The methods used to decide the elections held a year ago were still the inferior, traditional methods employed in the past by the Balkan States; in just a few weeks' time, the next elections for the President of the Republic are due to take place and the impression generated by the discussions which have taken place in this very Chamber in the European Parliament is that the Albanians might now be realising that, if they are to make any progress towards normalisation, they will need a high-calibre candidate for the presidency who has the backing of a large popular consensus. It is no accident that, among the problems the successful candidate will have to resolve will be widespread corruption, a highly inadequate State administration and organised crime. The judiciary needs to be re-established and frameworks created for the new administration, all without the necessary financial resources. Europe can help Albania by launching negotiations leading to the signing of an association and stabilisation agreement even before the year is out, if possible.
We must not, however, conceal that fact that, essentially, it will be up to the Albanians to help themselves and that no negotiations will last long if respect for the Rule of Law is lacking. Their first test will therefore be these presidential elections. The newly formed two-party committee will have to start work the minute the elections are over and will be called upon to investigate precisely the irregularities of the summer 2001 legislative elections. Clearly, the committee will have to ensure that the abuses of power which have given both Albania's citizens and external observers cause for concern are not repeated.
I should like at the outset to thank the honourable Member for her excellent report on Albania. It must be said that the views expressed in it are, to a very large extent, shared by the Commission.
The serious financial crisis in 1997 brought Albania to the verge of total collapse as a state. However, in overcoming this crisis, Albania embarked on a period of relative stability. This allowed Albania to start to implement reforms and to address a number of crucial problems. Since 1998, we have seen the adoption of a relatively modern constitution and legislative framework, an overall improvement in macro-economic stability and fiscal sustainability, the effective implementation of the privatisation process, a considerable strengthening of the customs and tax administrations and real improvements in terms of security and public order. Albania has also been positively contributing to the fragile stability of the region. Its position regarding the recent conflict in the former Yugoslav Republic of Macedonia, for example, has been pretty helpful.
This progress allowed the Commission, in June 2001, to recommend, on balance, the opening of Stabilisation and Association Agreement negotiations with Albania, on condition, however, that it continued a consistent reform effort, including reinforcing democratic standards and administrative capacity.
Things have, alas, not gone nearly as well as we would have liked since June last year. Although the 2001 parliamentary elections marked progress over previous elections, a number of isolated but serious irregularities were identified by international observers. As a result of these irregularities, the opposition decided to boycott the parliament. For several months, this decision impeded the proper functioning of Albania's democratic institutions. The internal conflicts within the ruling Socialist Party - very present since last autumn in the Albanian political arena - ultimately led to the fall of the Meta government in February. These developments have not enhanced Albania's case for early negotiation of an agreement.
For several months, the attention of Albanian politicians has been diverted from the essential task ahead: that of addressing, rapidly and efficiently, the many shortcomings identified in the June 2001 report by the Commission. The reform process has slowed, there has been a loss of momentum and Albania is not in the position to afford this.
The Majko government needs now to refocus very rapidly on the needed reforms and accelerate their implementation; to regain momentum and to guarantee a long-term commitment to reform. This is the only way for Albania to ensure that it will be in a position to implement a future Stabilisation and Association Agreement in full.
The report before the House usefully underlines the points which the Commission has been making to the Albanians. As a result of our shared messages, we have recently seen some attempts by the Albanian authorities to reinvigorate the reform process: important laws and bylaws are being passed. Initial steps for the implementation of the OSCE Office for Democratic Institutions and Human Rights recommendations have been carried out, the political environment appears to be becoming a little less confrontational. But these steps need to be consolidated. Albania must demonstrate unequivocally that it is committed to the path of reform. This will be a crucial consideration for Member States in deciding when, and at what pace, to conduct Stabilisation and Association Agreement negotiations.
Albania needs to ensure long-term political stability as a sine qua non to tackle the difficult challenges ahead. In this context, the forthcoming presidential elections are a key test. The Commission shares the report's recommendation that a new president elected in a climate of consensus would be, by far, the best way to preserve - and further strengthen - stability. As I have just mentioned, the Commission views political stability as a pre-condition for meaningful reform. This is why we believe that the manner in which these elections will be conducted and the potential impact of their results on Albania's political stability should be factors to be taken into account when deciding to open negotiations.
The Commission's views coincide with the Pack report as regards the issues considered as important for the implementation of a Stabilisation and Association Agreement. These include: reinforcement of the implementation capacity of the Albanian administration; Albania's judicial system should be substantially improved and freed from corruption and political interference; organised crime and all types of trafficking should be vigorously combated; energy sector reform should be rigorously implemented in order to prevent more serious consequences for the Albanian economy and so on. I am sure the House will have noticed that the recent Commission report on the stabilisation and asociation process makes very similar points.
I want to make one final point on the draft negotiating directives which, as the House knows, are being finalised in the Council. Firstly, I fully share the view expressed in the report that the negotiating directives to be given to the Commission must enable us to ensure that Albania will be in the position to implement all commitments it may undertake during negotiations. I can assure the House that the Commission wants to carry out serious negotiations, and does not intend to finalise them until it is satisfied that Albania can effectively implement its obligations under a Stabilisation and Association Agreement. Moreover, I can also confirm that the draft negotiating directives address the various subjects indicated under Paragraph 10 of the report's resolution - such as human and minority rights, the Rule of Law and so on - and that proper attention will be paid to these topics during negotiations.
A final point: these negotiations, these agreements, are not a political fix, they are not a political gesture. They are contractual agreements of very considerable importance and we cannot allow them to be determined by political lobbying. They have to be decided by real action, real reform and real commitment on the ground.
The debate is closed.
The vote will be taken tomorrow at noon.
The next item is the report (A5-0039/2002) by Willy Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, with recommendations to the Commission on the drawing-up of a directive of the European Parliament and of the Council on the fixing of book prices (2001/2061(INI)).
Mr President, the Legal Affairs Committee and - once this House has given its assent - Parliament as a whole, will be submitting to the Commission a complete proposal for a directive, a legislative initiative on the fixing of book prices in the European Union. Why do we need this initiative? Early in 2000, the Commission decided that the fixing of book prices across the German and Austrian border was incompatible with Community law. We accepted this ruling. Austria responded by enacting a law, Germany initially with a national contractual agreement, but even before this summer, a law on the fixing of book prices is to be enacted in the Federal Republic of Germany.
What are we working towards? If Member States do not want to fix book prices, then we do not want to impose it on them. Each Member State is to be able to decide whether to accept this system or not. That is most important, but the national system of book price fixing, which the Commission accepts, are in fact jeopardised by the importing of books, by the practice of exporting and reimporting them and by Internet trading. As one can think of many ways of circumventing the law via these routes, Community law has to contain competition provisions to guarantee that the permissible national systems of book price fixing are not undermined.
National rules are also jeopardised by commercial enterprises that also deal in books and unceasingly cause these national systems to be attacked by national and European courts of law in the hope that they will one day actually collapse. That is why there is a need for a directive to create a stable economic and legal framework for present and future national systems of book price fixing, without any associated obligation on those Member States that do not want such systems. Commissioner Monti, by the way, when I was having discussions with him about this, recommended precisely this approach. He was at that time responsible for these matters and said: 'If we, the Commission, have decided, then we should think up a directive that, so to speak, gives this decision long-term durability in the future.'
What is at issue is respect for the Member States that have decided in favour of these systems. They do so for the sake of cultural diversity. Let me give just one example of this. In any one year, more titles are published in the Federal Republic of Germany than in the United States, so let nobody try to tell us that this cultural diversity could be maintained if the national systems of price fixing were to be abolished. That is the actual reason why the Commission has to ensure that we create this economic and legal framework to enable the Member States with these systems to retain them. That is what this proposal for a directive is about. It is not about making the fixing of book prices normative throughout the European Union. That is not at all what it is about; it is about safeguarding the existing directives.
Apart from that, I have set out detailed reasons why the existence of these systems alongside each other can lead to distortions of competition and why this necessitates a legal basis for the European Union to take action.
Mr President, some Members of the PPE/DE Group support Mr Rothley's report and some do not. I am one of the latter. I would like to explain why.
The rationale behind the proposal that Member State governments will be able to allow publishers, artificially, to keep up the cost of "literature" as opposed to - as I understand it - airport novels, seems to me to be both silly and wrong. In my own country the abolition of re-sale price-fixing for books has coincided with an increase in numbers of books sold and published. No doubt this is partly the result of developments in technology, but to maintain that making literature more expensive than it need be is in some way in the public interest frankly stretches my incredulity beyond breaking point. I should like to give an example.
As the House may know, the Commissioner has written a number of books. There was one particular one that caught my fancy, which I thought I might like to buy. The cover price was not that expensive but it struck me as being a bit on the high side, so I sucked my teeth a bit and did not get it. But then I saw in a bookshop a discounted copy. Before you could say "knife" I had opened my wallet, put my money on the table and had a copy of the book. I was the beneficiary of the Commissioner's wisdom and he had a small advantage of my money which otherwise would not have occurred.
Having said all that I am a believer in subsidiarity. It seems to me that if Member States wish to introduce some kind of book pricing regime into their own country, it is not for me to stand in their way. I say that subject to one proviso, and an important one: against that background the rules of the single market should apply in their entirety. Books published elsewhere in the Community, in whatever language, should be able to be imported and sold according to the rules in force and the place of publication. Those are exactly the same principles as apply in the case of satellite broadcasting, which is essentially similar.
Mr President, esteemed ladies and gentlemen, I feel that this evening's debate is not only almost a birthday present - it really is one, of a sort. When we started discussing this in 1999 - the business between Austria and Germany is sufficiently well known - I had just been elected to Parliament, and today, three hours before my birthday, we are going a bit further. So I am very grateful that this debate is being held today of all days. I also thank Lord Inglewood, who, in one sentence, conceded that we are right. He said that he respects the decisions of other Member States and I thank him for that.
England and continental Europe differ in many respects, and it is these very differences that matter in our united Europe. This debate also made evident and re-emphasised our respect for each other. For that I especially thank Lord Inglewood.
My most especial thanks are due, of course, to Mr Rothley, and to all those who worked with him on this report. The Commission, which has repeatedly argued that this EU of ours is above all an economic and monetary union, has changed a very great deal in the last twenty years. A very great deal of interest in cultural aspects has been noticeable in the individual debates, albeit not enough in my view, but we have travelled a long way anyway. Together with Parliament, the Commission made a wise decision in early 2000, and if, by that wise decision, the Commission said 'A', then it is for the Commission to take the next step and say 'B'. Now, in a world that has gone digital, we have different demands from twenty years ago.
It is not only on behalf of my group, but also of the Committee on Culture, Youth, Education, the Media and Sport that I can express overall support for Mr Rothley's proposal. Our current solutions to the fixing of book prices are not meant to represent an attempt at harmonising the European Union, but to give written expression to our mutual respect, and we have to get to grips with the digital requirements with which a new world presents us. Many thanks for listening.
Mr President, I should like to wish the honourable Member many happy returns for tomorrow. I have to say that I have just had my birthday. I began speaking this morning at 9 a.m., just after my birthday, and I am delighted - six debates later on - to be almost welcoming the honourable Member's birthday. Anyway, it is a pleasure to have begun the proceedings today and to be bringing the curtain down in this exciting debate, a debate whose excitement has been greatly enhanced by discovering that the honourable Member has found a remaindered copy of one of my books. I hope it was not a signed copy, as well as remaindered! But I can assure him that he could have got many cheap copies among those that were pirated in Asia over the last three or four years.
Let me turn to this very serious subject, which I know has raised great passions and has produced a great deal of intellectual energy over the years: the question of the systems of fixed book prices in the Member States, which, as honourable Members have said, has been around for some time.
The Commission shares the Court of Justice's opinion that truly national book price-fixing systems are not contestable as long as they respect the principles defined by the Court and do not have a restrictive effect on trade between Member States.
The Commission maintains its position, based on the case-law of the Court, that it is not necessary to harmonise these systems. This is consistent with internal market principles and the objectives of cultural policy.
Furthermore, as the House will probably know, the Commission has recently presented a proposal for a regulation on sales promotion which explicitly allows national fixed book prices. At the same time, it provides that Member States should not impose a limitation on the value of sales promotion, except in the case of discounts. This may address in particular some of the concerns expressed by the honourable Member in relation to matters related to culture.
I notice that the honourable Member's resolution aims to provide a Community definition of "circumvention" of the national price-fixing system and that this can be extended to booksellers in other Member States.
This definition reflects too broad an understanding of the notion of circumvention. It could undermine the free intra-Community trade of books, in particular via the Internet. I also note that the honourable Member's proposal gives no guarantee against any adverse effect it could have on trade between Member States.
There may also be a question of the legal basis. The cultural provisions of Article 151 of the Treaty state that the Community can encourage cooperation in this area but not legislate. The subsidiarity aspects of any such proposal would therefore have to be studied extremely carefully.
A further consideration is the Commission's commitment to better regulation. Any proposal to change a legal situation which has been dealt with by the Court must demonstrate clear benefits. There is currently no evidence to indicate that the Court's case-law has to be further clarified.
The Commission will examine Parliament's proposed directive in the light of the case-law of the Court and will assess, in consultation with the Member States, whether or not an initiative is necessary and what form it should take. At this stage however, there is little or no convincing evidence that legislative action is needed or is, indeed, appropriate.
The Commission will continue to observe the markets and examine their effects on potential circumvention of national price-fixing systems, taking into account the cultural diversity of the book market and the existence of clear case-law of the Court of Justice.
Thirty seconds early: Happy Birthday!
And so say all of us.
The debate is closed.
The vote will be taken tomorrow at noon.
(The sitting was closed at 12 midnight)
Philosophical considerations aside, the Sixth Framework Programme on research sends a clear message to the scientific community about the responsibilities that the European Parliament is able to shoulder.
What would become of a society in which science did not occupy its rightful place? What would become of our nations if knowledge and research were to stagnate? In affirming the European desire to create an area of research and innovation, we are clearly rejecting tendencies to look to the past and attitudes that oppose change.
The Sixth Framework Programme also underlines Europe's clear and firm commitment to be at the forefront of technological developments, to be innovative, competitive, dynamic and to build our future. The proof of this are the numerous, practical aspects that the FP6 contains, such as human/social research, principles of integrating environmental issues, sustainable development, improved mobility, equal opportunities, the role of universities and higher education in general and openness to the world.
I hope that Europe will develop in this way in practical terms and on a daily basis.
- (DA) We have voted in favour of the report in order to secure a solution to the problem of Kaliningrad's citizens. However, it is rather like trying to treat chickenpox by scraping it off the skin instead of going to the doctor. The real problem is the closing of the external borders in the context of Schengen cooperation. Kaliningrad is merely one concrete example of the consequences Fortress Europe will have for poor people outside the EU. With the establishment of Fortress Europe, we are creating a new Iron Curtain running the length of Europe. The closing of the borders between Russia and Poland and Lithuania is just as unnatural for the people of these countries as the Berlin Wall was for Berliners.